Exhibit 10

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

BY AND BETWEEN

 

HPT TRS IHG-1, INC.

 

AND

 

INTERCONTINENTAL HOTELS GROUP RESOURCES, INC.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

 

Page

ARTICLE 1

 

DEFINITIONS

 

1

1.1

 

8.1(c) Statement

 

1

1.2

 

Accounting Principles

 

1

1.3

 

Adjusted Base Management Fee

 

2

1.4

 

Affiliate

 

2

1.5

 

Agreed Upon Procedure Letter

 

2

1.6

 

Agreement

 

3

1.7

 

Arbitration

 

3

1.8

 

Authorized Mortgage

 

3

1.9

 

Award

 

3

1.10

 

Bank Accounts

 

3

1.11

 

Base Management Fee

 

3

1.12

 

Base Priority Amount

 

3

1.13

 

Base Year

 

4

1.14

 

Brand

 

4

1.15

 

Brand Standards

 

4

1.16

 

Buckhead Contract

 

4

1.17

 

Buckhead Hotel

 

5

1.18

 

Buckhead Site

 

5

1.19

 

Buckhead Termination Date

 

5

1.20

 

Buildings

 

5

1.21

 

Business Day

 

5

1.22

 

Capital Replacements

 

5

1.23

 

Capital Replacements Budget

 

5

1.24

 

Closing

 

6

1.25

 

Code

 

6

1.26

 

Collateral Agency Agreement

 

6

1.27

 

Collateral Agent

 

6

1.28

 

Competitor

 

6

1.29

 

Condemnation

 

6

1.30

 

Condemnor

 

6

1.31

 

Consolidated Financials

 

6

1.32

 

Consumer Price Index

 

6

1.33

 

Controlling Interest

 

7

1.34

 

Debt Service Coverage Ratio

 

7

1.35

 

Deposit

 

7

1.36

 

Deposit Agreement

 

7

1.37

 

Disbursement Rate

 

7

1.38

 

Effective Date

 

7

1.39

 

Existing Management Agreement

 

7

1.40

 

Expansion Hotel

 

7

1.41

 

Expansion Hotels Effective Date

 

8

1.42

 

Expansion Sites

 

8

1.43

 

Expansion Hotel Management Fee Adjustment Amount

 

8

1.44

 

Environmental Notice

 

10

 

1

--------------------------------------------------------------------------------


 

1.45

 

Expiration Date

 

10

1.46

 

Fiscal Month

 

10

1.47

 

Fiscal Year

 

10

1.48

 

Furniture, Fixtures and Equipment” or “FF&E

 

10

1.49

 

Government Agencies

 

10

1.50

 

Gross Revenues

 

10

1.51

 

Guarantor

 

11

1.52

 

Guaranty

 

11

1.53

 

HPT

 

11

1.54

 

HPT Group

 

11

1.55

 

HPTSHC

 

12

1.56

 

Hazardous Substances

 

12

1.57

 

Hotel

 

12

1.58

 

IHG

 

13

1.59

 

Incentive Management Fee

 

13

1.60

 

Initial Hotel

 

13

1.61

 

Initial Hotels Effective Date

 

13

1.62

 

Initial Hotels Purchase Agreement

 

13

1.63

 

Initial Sites

 

13

1.64

 

Initial Term

 

13

1.65

 

Initial Working Capital

 

13

1.66

 

Insurance Requirements

 

14

1.67

 

Intellectual Property

 

14

1.68

 

Interest Rate

 

14

1.69

 

Lease

 

14

1.70

 

Legal Requirements

 

14

1.71

 

Loss and Expense

 

14

1.72

 

Management Fees

 

14

1.73

 

Manager

 

14

1.74

 

Manager Default

 

15

1.75

 

Manager Event of Default

 

15

1.76

 

Manager’s Share

 

15

1.77

 

Material Repair

 

15

1.78

 

NOI

 

15

1.79

 

Non-Economic Hotel

 

15

1.80

 

Offer

 

15

1.81

 

Officer’s Certificate

 

15

1.82

 

Opening Date

 

16

1.83

 

Operating Cost(s)

 

16

1.84

 

Operating Equipment

 

18

1.85

 

Operating Profit

 

18

1.86

 

Operating Standards

 

18

1.87

 

Operating Supplies

 

18

1.88

 

Owner

 

18

1.89

 

Owner’s Knowledge

 

18

1.90

 

Owner’s Percentage Priority

 

18

 

2

--------------------------------------------------------------------------------


 

1.91

 

Owner’s Priority

 

18

1.92

 

Parent

 

18

1.93

 

Parsippany Hotel

 

19

1.94

 

Parsippany Hotel Assignment Agreement

 

19

1.95

 

Parsippany Hotel Effective Date

 

19

1.96

 

Parsippany Site

 

19

1.97

 

Person

 

19

1.98

 

Pledged Hotels

 

19

1.99

 

Priority Coverage Ratio

 

19

1.100

 

Purchaser

 

19

1.101

 

Renewal Terms

 

19

1.102

 

Repairs

 

20

1.103

 

Replacement Property

 

20

1.104

 

Reservation System

 

20

1.105

 

Reserve Account

 

20

1.106

 

Reserve Percentage

 

20

1.107

 

Residual Distribution

 

21

1.108

 

Restricted Area

 

21

1.109

 

Restricted Period

 

21

1.110

 

Rooms Revenue

 

21

1.111

 

Sales Tax

 

21

1.112

 

Secured Obligations

 

21

1.113

 

Severance Date

 

21

1.114

 

Services Fees

 

21

1.115

 

Sites

 

21

1.116

 

Specially Designated or Blocked Person

 

21

1.117

 

Subsidiary

 

21

1.118

 

Substitute Tenant

 

22

1.119

 

Successor Purchaser

 

22

1.120

 

System Marks

 

22

1.121

 

Term

 

22

1.122

 

Transaction Documents

 

22

1.123

 

Uniform System of Accounts

 

22

1.124

 

Ultimate Parent

 

22

1.125

 

Unsuitable for Its Permitted Use

 

22

1.126

 

Working Capital

 

23

1.127

 

Yearly Budget

 

23

 

 

 

 

 

ARTICLE 2

 

SCOPE OF AGREEMENT

 

23

2.1

 

Engagement of Manager

 

23

2.2

 

Additional Services

 

26

2.3

 

Use of Hotels

 

26

2.4

 

Right to Inspect

 

26

2.5

 

No Right of Offset

 

27

2.6

 

Condition of the Hotels

 

27

2.7

 

Representations of HPTSHC

 

28

2.8

 

Representation of HPTSHC and Owner

 

29

 

3

--------------------------------------------------------------------------------


 

2.9

 

Certain Recoveries

 

29

2.10

 

Pre-Expansion Hotels Effective Date Expenses

 

29

2.11

 

Owner’s Indemnity of Manager

 

30

2.12

 

Non-Economic Hotels

 

31

2.13

 

No Early Termination of Manager; Nature of Relationship etc.

 

32

 

 

 

 

 

ARTICLE 3

 

TERM AND RENEWALS

 

34

3.1

 

Term

 

34

3.2

 

Renewal Term

 

34

3.3

 

Owner’s Termination Right at End of Term

 

34

 

 

 

 

 

ARTICLE 4

 

TITLE TO HOTEL

 

35

4.1

 

Covenants of Title

 

35

4.2

 

Non-Disturbance

 

35

4.3

 

Financing

 

36

4.4

 

Sale of a Hotel to an Affiliate

 

38

4.5

 

Sale of All the Hotels

 

38

4.6

 

The Lease

 

39

4.7

 

Restricted Sale

 

39

 

 

 

 

 

ARTICLE 5

 

REQUIRED FUNDS

 

39

5.1

 

Working Capital

 

39

5.2

 

Reserve Account

 

40

5.3

 

Additional Requirements for Reserve

 

43

5.4

 

Ownership of Replacements

 

43

5.5

 

Manager Reserve Advances

 

43

5.6

 

No Additional Contributions

 

43

 

 

 

 

 

ARTICLE 6

 

BRAND STANDARDS AND MANAGER’S CONTROL

 

44

6.1

 

Brand Standards

 

44

6.2

 

Manager’s Control

 

44

6.3

 

Arbitration

 

45

 

 

 

 

 

ARTICLE 7

 

OPERATION OF THE HOTEL

 

45

7.1

 

Permits

 

45

7.2

 

Equipment and Supplies

 

45

7.3

 

Personnel

 

45

7.4

 

Sales, Marketing and Advertising

 

47

7.5

 

Reservation and Communication Services

 

48

7.6

 

Maintenance and Repairs

 

48

7.7

 

Material Repairs

 

49

7.8

 

Liens; Credit

 

50

7.9

 

Real Estate and Personal Property Taxes

 

51

7.10

 

Contest

 

51

7.11

 

Privacy

 

51

 

4

--------------------------------------------------------------------------------


 

ARTICLE 8

 

FISCAL MATTERS

 

51

8.1

 

Accounting Matters

 

51

8.2

 

Yearly Budgets

 

54

8.3

 

Bank Accounts

 

55

8.4

 

Consolidated Financials

 

56

 

 

 

 

 

ARTICLE 9

 

FEES TO MANAGER

 

56

9.1

 

Management Fees

 

56

9.2

 

Services Fees

 

57

 

 

 

 

 

ARTICLE 10

 

DISBURSEMENTS

 

57

10.1

 

Disbursement of Funds

 

58

10.2

 

Residual Distribution

 

59

10.3

 

Owner’s Priority

 

59

10.4

 

Owner’s Percentage Priority

 

60

10.5

 

No Interest

 

61

10.6

 

Amounts Outstanding at End of Term

 

61

10.7

 

Calculation of Disbursements

 

61

10.8

 

Allocation of Owner’s Priority

 

61

10.9

 

Survival

 

61

 

 

 

 

 

ARTICLE 11

 

CERTAIN OTHER SERVICES

 

62

11.1

 

Optional Services

 

62

11.2

 

Purchasing

 

62

 

 

 

 

 

ARTICLE 12

 

SIGNS AND SERVICE MARKS

 

62

12.1

 

Signs

 

63

12.2

 

System Marks

 

63

12.3

 

System Mark Litigation

 

63

12.4

 

Other Intellectual Property Provisions

 

64

 

 

 

 

 

ARTICLE 13

 

INSURANCE

 

64

13.1

 

Insurance Coverage

 

64

13.2

 

Insurance Policies

 

66

13.3

 

Insurance Certificates

 

67

13.4

 

Insurance Proceeds

 

68

13.5

 

Manager’s Insurance Program

 

68

 

 

 

 

 

ARTICLE 14

 

INDEMNIFICATION AND WAIVER OF SUBROGATION

 

68

14.1

 

Indemnification

 

68

14.2

 

Waiver of Subrogation

 

68

14.3

 

Survival

 

69

 

 

 

 

 

ARTICLE 15

 

DAMAGE TO AND DESTRUCTION OF THE HOTEL

 

69

15.1

 

Termination

 

69

 

5

--------------------------------------------------------------------------------


 

15.2

 

Restoration

 

70

 

 

 

 

 

ARTICLE 16

 

CONDEMNATION

 

71

16.1

 

Total Condemnation

 

71

16.2

 

Partial Condemnation

 

72

16.3

 

Temporary Condemnation

 

72

16.4

 

Effect of Condemnation

 

72

 

 

 

 

 

ARTICLE 17

 

DEFAULT AND TERMINATION

 

73

17.1

 

Manager Events of Default.

 

73

17.2

 

Remedies for Manager Defaults

 

74

17.3

 

Owner Events of Default and Remedies for Owner Defaults

 

75

17.4

 

Post Termination Obligations

 

76

17.5

 

Deposit

 

78

 

 

 

 

 

ARTICLE 18

 

NOTICES

 

79

18.1

 

Procedure

 

79

 

 

 

 

 

ARTICLE 19

 

RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

 

80

19.1

 

Relationship

 

80

19.2

 

Further Actions

 

81

 

 

 

 

 

ARTICLE 20

 

APPLICABLE LAW

 

81

 

 

 

 

 

ARTICLE 21

 

SUCCESSORS AND ASSIGNS

 

81

21.1

 

Assignment

 

81

21.2

 

Binding Effect

 

83

 

 

 

 

 

ARTICLE 22

 

RECORDING

 

83

22.1

 

Memorandum of Agreement

 

83

 

 

 

 

 

ARTICLE 23

 

FORCE MAJEURE

 

83

23.1

 

Operation of Hotel

 

83

23.2

 

Extension of Time

 

84

 

 

 

 

 

ARTICLE 24

 

GENERAL PROVISIONS

 

84

24.1

 

Trade Area Restriction

 

84

24.2

 

Environmental Matters

 

84

24.3

 

Authorization

 

86

24.4

 

Severability

 

86

24.5

 

Merger

 

86

24.6

 

Formalities

 

87

24.7

 

Consent to Jurisdiction; No Jury Trial

 

87

24.8

 

Performance on Business Days

 

87

24.9

 

Attorneys’ Fees

 

87

24.10

 

Section and Other Headings

 

88

 

6

--------------------------------------------------------------------------------


 

24.11

 

Documents

 

88

24.12

 

No Consequential Damages

 

88

24.13

 

No Political Contributions

 

88

24.14

 

REIT Qualification

 

88

24.15

 

Further Compliance with Section 856(d) of the Code

 

89

24.16

 

Adverse Regulatory Event

 

91

24.17

 

Commercial Leases

 

91

24.18

 

Nonliability of Trustees

 

92

24.19

 

Arbitration

 

92

24.20

 

Estoppel Certificates

 

94

24.21

 

Confidentiality

 

94

24.22

 

Hotel Warranties

 

95

24.23

 

Buckhead Hotel

 

95

24.24

 

Independent Covenants

 

96

 

7

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT is made and entered into as of
April 13, 2006 by and between HPT TRS IHG-1, INC., a Maryland corporation
(“Owner”), and INTERCONTINENTAL HOTELS GROUP RESOURCES, INC., a Delaware
corporation (“Manager”).

 

W I T N E S S E T H

 

WHEREAS, Owner and Manager are parties to that certain Management Agreement
dated as of July 1, 2003, as amended by that certain First Amendment to
Management Agreement dated as of September 18, 2003, that certain Second
Amendment to Management Agreement dated as of March 22, 2004, that certain Third
Amendment to Management Agreement dated as of February 16, 2005, and that
certain Fourth Amendment to Management Agreement dated as of January 6, 2006 (as
so amended, the “Existing Management Agreement”); and

 

WHEREAS, Owner and Manager wish to amend and restate the Existing Management
Agreement to extend the term thereof and add the Parsippany Hotel (this and
other capitalized terms used and not otherwise defined herein having the
meanings ascribed to such terms in Article 1) thereto, among other things;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are herein acknowledged, Owner and Manager, intending to be legally
bound, hereby agree that the Existing Management Agreement is amended and
restated in its entirety as follows:

 


ARTICLE 1

 


DEFINITIONS

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth below, in the Section of this Agreement referred to
below, or in such other document or agreement referred to below:

 


1.1           “8.1(C) STATEMENT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 8.1(C).


 


1.2           “ACCOUNTING PRINCIPLES”  SHALL MEAN GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, AS ADOPTED IN THE UNITED STATES OF AMERICA, CONSISTENTLY APPLIED.

 

--------------------------------------------------------------------------------


 


1.3           “ADJUSTED BASE MANAGEMENT FEE”  SHALL MEAN (A) FOR ANY FISCAL YEAR
AFTER THE 2008 FISCAL YEAR, THE BASE MANAGEMENT FEE AND (B) FOR ANY FISCAL YEAR
UP TO AND INCLUDING THE 2008 FISCAL YEAR, THE EXCESS OF THE BASE MANAGEMENT FEE
FOR SUCH FISCAL YEAR OVER THE EXPANSION HOTEL MANAGEMENT FEE ADJUSTMENT AMOUNT
FOR SUCH FISCAL YEAR.


 


1.4           “AFFILIATE”  SHALL MEAN, WITH RESPECT TO ANY PERSON, (A) IN THE
CASE OF ANY SUCH PERSON WHICH IS A PARTNERSHIP, ANY PARTNER IN SUCH PARTNERSHIP;
(B) IN THE CASE OF ANY SUCH PERSON WHICH IS A LIMITED LIABILITY COMPANY, ANY
MEMBER OF SUCH COMPANY; (C) ANY OTHER PERSON WHICH IS A PARENT, OR SUBSIDIARY OR
A SUBSIDIARY OF A PARENT WITH RESPECT TO SUCH PERSON OR TO ONE OR MORE OF THE
PERSONS REFERRED TO IN THE PRECEDING CLAUSES (A) AND (B); AND (D) ANY OTHER
PERSON WHO IS AN OFFICER, DIRECTOR, TRUSTEE OR EMPLOYEE OF, OR PARTNER IN, SUCH
PERSON OR ANY PERSON REFERRED TO IN THE PRECEDING CLAUSES (A), (B) AND (C).


 


1.5           “AGREED UPON PROCEDURE LETTER”  SHALL MEAN A LETTER FROM ERNST &
YOUNG OR ANOTHER FIRM OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS (THE
“AUDITOR”) SELECTED BY MANAGER AND APPROVED BY OWNER (WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD OR DELAYED) WHICH LETTER SHALL, SUBJECT TO THE
LIMITATIONS AND CONDITIONS IMPOSED BY THE AUDITOR, ADDRESS THE FOLLOWING
COMPONENTS AND SUCH OTHER REASONABLE MATTERS AS OWNER AND THE AUDITOR SHALL
REASONABLY AGREE:


 

(A)           THAT AUDITOR HAS TESTED MANAGER’S SYSTEMS OF INTERNAL CONTROLS.

 

(B)           THAT AUDITOR HAS VERIFIED THAT THE INFORMATION PROVIDED WAS
GENERATED FROM THE SAME REPORTING SYSTEMS AS MANAGER USES FOR ITS REGULAR
PERIODIC ACCOUNTING AND REPORTING.

 

(C)           THAT AUDITOR HAS VERIFIED THE MATHEMATICAL ACCURACY OF THE 8.1(C)
STATEMENT.

 

(D)           THAT AUDITOR HAS RECOMPUTED THE ANNUAL CALCULATION OF MANAGEMENT
FEES, SERVICE FEES, CONTRIBUTIONS TO THE RESERVE ACCOUNT, EXPENDITURES FROM THE
RESERVE ACCOUNT, OWNER’S PERCENTAGE PRIORITY AND THE RESIDUAL DISTRIBUTION.

 

(E)           THAT AUDITOR HAS CONFIRMED THAT THE HOTELS ARE SUBJECTED TO AUDIT
PROCEDURES BY MANAGER’S INTERNAL AUDIT DEPARTMENT, IF ANY, AND REVIEWED WORK
PAPERS PROVIDED IN CONNECTION THEREWITH.  IF AUDITOR HAS PERFORMED HOTEL LEVEL
AUDIT PROCEDURES AT ANY HOTEL, AUDITOR SHALL IDENTIFY THOSE

 

2

--------------------------------------------------------------------------------


 

HOTELS AND LIST THE PROCEDURES PERFORMED AND RESULTS OBTAINED.  IN ANY EVENT AT
LEAST THREE HOTELS SHALL BE SUBJECTED TO AUDIT PROCEDURES EACH FISCAL YEAR BY
EITHER INTERNAL AUDIT OR THE AUDITOR.

 


1.6           “AGREEMENT”  SHALL MEAN THIS AMENDED AND RESTATED MANAGEMENT
AGREEMENT, TOGETHER WITH ALL EXHIBITS AND SCHEDULES ATTACHED HERETO, AS IT AND
THEY MAY BE AMENDED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME.


 


1.7           “ARBITRATION”  SHALL MEAN AN ARBITRATION CONDUCTED IN ACCORDANCE
WITH THE TERMS OF SECTION 24.19.


 


1.8           “AUTHORIZED MORTGAGE”  SHALL MEAN ANY FIRST MORTGAGE, CHARGE,
DEBENTURE, FIRST DEED-OF-TRUST OR FIRST DEED TO SECURE DEBT, AND OTHER RELATED
SECURITY DOCUMENTS GRANTED IN CONNECTION THEREWITH, NOW OR HEREAFTER GRANTED BY
PURCHASER TO SECURE A LOAN TO, OR OTHER DEBT OF, PURCHASER OR ITS AFFILIATES
WHICH IS MADE BY AN INSTITUTIONAL LENDER, INVESTMENT BANK, PUBLICLY TRADED
INVESTMENT FUND OR OTHER SIMILAR PERSON REGULARLY MAKING LOANS SECURED BY
HOTELS, OR INCURRED IN CONNECTION WITH THE ISSUANCE OF A MORTGAGE BACKED
SECURITY, WHICH LOAN OR DEBT PROVIDES FOR (A) LEVEL PAYMENTS OF INTEREST AND
PRINCIPAL AND (B) AMORTIZATION AND OTHER TERMS WHICH ARE COMMERCIALLY
REASONABLE.


 


1.9           “AWARD”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE LEASE.


 


1.10         “BANK ACCOUNTS”  SHALL MEAN ONE OR MORE BANK ACCOUNTS ESTABLISHED
FOR THE OPERATION OF THE HOTELS IN OWNER’S NAME AT A BANK SELECTED BY MANAGER
AND APPROVED BY OWNER.


 


1.11         “BASE MANAGEMENT FEE”  SHALL MEAN SEVEN PERCENT (7%) OF THE
AGGREGATE GROSS REVENUES AT THE HOTELS IN EACH FISCAL YEAR DURING THE TERM.


 


1.12         “BASE PRIORITY AMOUNT”  SHALL MEAN (A) WITH RESPECT TO THE PERIOD
FROM AND AFTER THE INITIAL HOTELS EFFECTIVE DATE THROUGH THE DAY PRECEDING THE
EXPANSION HOTELS EFFECTIVE DATE, SIXTEEN MILLION EIGHT HUNDRED SEVENTY-TWO
THOUSAND DOLLARS ($16,872,000) PER ANNUM, (B) WITH RESPECT TO THE PERIOD FROM
AND AFTER THE EXPANSION HOTELS EFFECTIVE DATE THROUGH THE DAY PRECEDING THE
BUCKHEAD TERMINATION DATE, THIRTY-SIX MILLION EIGHT HUNDRED SEVENTY-TWO THOUSAND
DOLLARS ($36,872,000) PER ANNUM, (C) WITH RESPECT TO THE PERIOD FROM AND AFTER
THE BUCKHEAD TERMINATION DATE THROUGH THE DAY PRECEDING THE PARSIPPANY HOTEL
EFFECTIVE DATE, THIRTY-SIX MILLION NINETY-SEVEN

 

3

--------------------------------------------------------------------------------


 


THOUSAND DOLLARS ($36,097,000) PER ANNUM , (D) WITH RESPECT TO THE PERIOD FROM
AND AFTER THE PARSIPPANY HOTEL EFFECTIVE DATE UNTIL THE DATE PRECEDING THE FIRST
ANNIVERSARY THEREOF, THIRTY-SEVEN MILLION SEVEN HUNDRED SEVENTY-SEVEN THOUSAND
DOLLARS ($37,777,000) PER ANNUM, AND (E) WITH RESPECT TO THE PERIOD FROM AND
AFTER THE FIRST ANNIVERSARY OF THE PARSIPPANY HOTEL EFFECTIVE DATE, THIRTY-SEVEN
MILLION EIGHT HUNDRED EIGHTY-TWO THOUSAND DOLLARS ($37,882,000) PER ANNUM.


 


1.13         “BASE YEAR”  SHALL MEAN (A) WITH RESPECT TO EACH INITIAL HOTEL, THE
2004 FISCAL YEAR, (B) WITH RESPECT TO EACH EXPANSION HOTEL, THE 2006 FISCAL
YEAR, AND (C) WITH RESPECT TO THE PARSIPPANY HOTEL, THE 2008 FISCAL YEAR;
PROVIDED, HOWEVER, IF THERE SHALL OCCUR A CASUALTY, CONDEMNATION OR OTHER FORCE
MAJEURE EVENT AS DESCRIBED IN SECTION 23.1 WITH RESPECT TO AN EXPANSION HOTEL OR
THE PARSIPPANY HOTEL WHICH CAUSES A MATERIAL DECLINE IN GROSS REVENUES FOR ANY
EXPANSION HOTEL FOR THE 2006 FISCAL YEAR OR FOR THE PARSIPPANY HOTEL FOR THE
2008 FISCAL YEAR OR A FORCE MAJEURE EVENT NATIONALLY OR IN ANY RELEVANT MARKET
THAT RESULTS IN A TEN PERCENT (10%) ANNUAL DECLINE IN REVPAR FOR THE UPSCALE
SEGMENT (OR OTHER APPROPRIATE SEGMENT), AS DETERMINED BY SMITH TRAVEL RESEARCH,
NATIONALLY OR IN THE RELEVANT MARKET, WHICH, IN EITHER CASE, CAUSES A MATERIAL
DECLINE IN GROSS REVENUES FOR ANY EXPANSION HOTEL FOR THE 2006 FISCAL YEAR OR
FOR THE PARSIPPANY HOTEL FOR THE 2008 FISCAL YEAR, THE BASE YEAR FOR SUCH
EXPANSION HOTEL AND/OR THE PARSIPPANY HOTEL (AS APPLICABLE) SHALL BE ADJUSTED TO
BE THE FIRST FULL FISCAL YEAR OF OPERATION OF SUCH EXPANSION HOTEL OR THE
PARSIPPANY HOTEL (AS APPLICABLE) AFTER THE RESOLUTION OF ANY SUCH CASUALTY,
CONDEMNATION OR FORCE MAJEURE EVENT AND THE RETURN OF SUCH HOTEL TO ITS
SUBSTANTIALLY NORMAL STATUS.


 


1.14         “BRAND”  SHALL MEAN, COLLECTIVELY, THE STAYBRIDGE SUITES HOTEL
SERVICE MARKS, THE BRAND STANDARDS, AND ALL OF THE ATTRIBUTES AND FEATURES
CUSTOMARILY ASSOCIATED WITH THE STAYBRIDGE SUITES HOTEL CHAIN IN NORTH AMERICA
FROM TIME TO TIME.


 


1.15         “BRAND STANDARDS”  SHALL MEAN THE STANDARDS OF OPERATION, AS
AMENDED FROM TIME TO TIME, IN EFFECT AT SUBSTANTIALLY ALL HOTELS WHICH ARE
OPERATED UNDER THE STAYBRIDGE SUITES NAME AS MAY BE SPECIFIED IN MANUALS AND
OTHER GUIDELINES PROVIDED BY THE OWNER OF THE SYSTEM MARKS OR ITS AFFILIATES.


 


1.16         “BUCKHEAD CONTRACT”  SHALL MEAN THAT CERTAIN AGREEMENT OF PURCHASE
AND SALE DATED AS OF MARCH 23, 2004 BETWEEN PHARR LODGE, LLC AND HPTSHC WITH
RESPECT TO THE BUCKHEAD HOTEL.

 

4

--------------------------------------------------------------------------------


 


1.17             “BUCKHEAD HOTEL”  SHALL MEAN THE HOTEL LOCATED AT THE BUCKHEAD
SITE INCLUDING ALL OF THE OWNER’S INTEREST IN THE BUCKHEAD SITE, THE BUILDING
THERE, THE FURNITURE, FIXTURES AND EQUIPMENT THERE, THE OPERATING EQUIPMENT
THERE AND THE OPERATING SUPPLIES THERE.  FOR THE AVOIDANCE OF DOUBT, THE
BUCKHEAD HOTEL WAS CONSIDERED AN EXPANSION HOTEL PRIOR TO THE BUCKHEAD
TERMINATION DATE.


 


1.18             “BUCKHEAD SITE”  SHALL MEAN THE PARCEL OF REAL ESTATE MORE
PARTICULARLY DESCRIBED ON EXHIBIT G.


 


1.19             “BUCKHEAD TERMINATION DATE”  SHALL MEAN APRIL 15, 2004.


 


1.20             “BUILDINGS”  SHALL MEAN, COLLECTIVELY, ALL BUILDINGS,
STRUCTURES AND IMPROVEMENTS NOW OR HEREAFTER LOCATED ON THE SITES, AND ALL
FIXTURES AND EQUIPMENT ATTACHED TO, FORMING A PART OF AND NECESSARY FOR THE
OPERATION OF SUCH BUILDINGS, STRUCTURES AND IMPROVEMENTS AS A HOTEL (INCLUDING,
WITHOUT LIMITATION, HEATING, LIGHTING, SANITARY, AIR-CONDITIONING, LAUNDRY,
REFRIGERATION, KITCHEN, ELEVATOR AND SIMILAR ITEMS) HAVING GUEST SLEEPING ROOMS,
EACH WITH BATH, AND SUCH (I) RESTAURANTS, BARS, BANQUET, MEETING AND OTHER
PUBLIC AREAS; (II) COMMERCIAL SPACE, INCLUDING CONCESSIONS AND SHOPS; (III)
PARKING FACILITIES AND AREAS; (IV) STORAGE AND SERVICE AREAS; (V) RECREATIONAL
FACILITIES AND AREAS; (VI) PERMANENTLY AFFIXED SIGNAGE; (VII) PUBLIC GROUNDS AND
GARDENS; AND (VIII) OTHER FACILITIES AND APPURTENANCES, AS MAY HEREAFTER BE
ATTACHED TO AND FORM A PART OF SUCH BUILDING, STRUCTURES AN IMPROVEMENTS IN
ACCORDANCE WITH THIS AGREEMENT.


 


1.21             “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN SATURDAY, SUNDAY,
OR ANY OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE COMMONWEALTH OF
MASSACHUSETTS ARE AUTHORIZED BY LAW OR EXECUTIVE ACTION TO CLOSE.


 


1.22             “CAPITAL REPLACEMENTS”  SHALL MEAN, COLLECTIVELY, REPLACEMENTS
AND RENEWALS TO THE FF&E AND REPAIRS WHICH ARE NORMALLY CAPITALIZED UNDER THE
ACCOUNTING PRINCIPLES.


 


1.23             “CAPITAL REPLACEMENTS BUDGET”  SHALL MEAN THE ANNUAL BUDGET FOR
CAPITAL REPLACEMENTS AT THE HOTELS, COVERING A FISCAL YEAR, AS PREPARED BY
MANAGER AND APPROVED BY OWNER AS PART OF A YEARLY BUDGET.  REFERENCES TO YEARLY
BUDGET SHALL BE DEEMED TO INCORPORATE THE CAPITAL REPLACEMENTS BUDGET UNLESS
SPECIFICALLY EXCLUDED.

 

5

--------------------------------------------------------------------------------


 


1.24             “CLOSING”  SHALL MEAN THE CLOSING UNDER THE INITIAL HOTELS
PURCHASE AGREEMENT.


 


1.25             “CODE”  SHALL MEAN THE UNITED STATES INTERNAL REVENUE CODE OF
1986 AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER, EACH AS FROM TIME TO
TIME AMENDED AND ANY REFERENCE TO ANY STATUTORY OR REGULATORY PROVISION SHALL BE
DEEMED TO BE A REFERENCE TO ANY SUCCESSOR STATUTORY OR REGULATORY PROVISION.


 


1.26         “COLLATERAL AGENCY AGREEMENT”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN THE GUARANTY.


 


1.27         “COLLATERAL AGENT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
GUARANTY.


 


1.28         “COMPETITOR”  SHALL MEAN ANY PERSON (OTHER THAN MANAGER AND ITS
AFFILIATES) WHICH OWNS DIRECTLY OR THROUGH AN AFFILIATE A HOTEL BRAND, TRADE
NAME, SYSTEM, OR CHAIN HAVING AT LEAST FIFTEEN (15) HOTELS (EXCLUDING A MERE
FRANCHISEE OR MERE PASSIVE INVESTOR).


 


1.29             “CONDEMNATION”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
LEASE


 


1.30             “CONDEMNOR”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE
LEASE.


 


1.31             “CONSOLIDATED FINANCIALS”  SHALL MEAN FOR ANY FISCAL YEAR OR
ANY INTERIM PERIOD OF ANY PERSON, ANNUAL OR INTERIM FINANCIAL STATEMENTS OF SUCH
PERSON PREPARED ON A CONSOLIDATED BASIS, INCLUDING SUCH PERSON’S CONSOLIDATED
BALANCE SHEET AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS, ALL IN
REASONABLE DETAIL, AND SETTING FORTH IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE CORRESPONDING PERIOD IN THE PRECEDING FISCAL YEAR OF SUCH
PERSON, AND PREPARED IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES THROUGHOUT THE
PERIODS REFLECTED OR IF SUCH PERSON’S PRINCIPAL PLACE OF BUSINESS IS THE UNITED
KINGDOM, IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, AS ADOPTED
IN THE UNITED KINGDOM, CONSISTENTLY APPLIED THROUGHOUT THE PERIODS REFLECTED
PROVIDED THAT ANY SUCH FINANCIAL STATEMENT WHICH IS AUDITED SHALL CONTAIN A
RECONCILIATION OF ANY DIFFERENCES BETWEEN SUCH ACCOUNTING PRINCIPLES AND
ACCOUNTING PRINCIPLES.


 


1.32             “CONSUMER PRICE INDEX”  SHALL MEAN THE CONSUMER PRICE INDEX FOR
ALL URBAN CONSUMERS, U.S. CITY AVERAGE, PUBLISHED BY THE UNITED STATES BUREAU OF
LABOR STATISTICS OR IF SUCH INDEX IS

 

6

--------------------------------------------------------------------------------


 


NO LONGER PUBLISHED, SUCH OTHER INDEX AS IS PUBLISHED IN SUBSTITUTION THEREFOR.


 


1.33             “CONTROLLING INTEREST”  SHALL MEAN THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE BUSINESS,
MANAGEMENT OR POLICIES OF SUCH PERSON.


 


1.34         “DEBT SERVICE COVERAGE RATIO”  SHALL MEAN, WITH RESPECT TO ANY LOAN
OR OTHER DEBT SECURED BY AN AUTHORIZED MORTGAGE, THE QUOTIENT OBTAINED BY
DIVIDING (A) THE NOI OF THE PROPERTIES SECURING SUCH LOAN OR OTHER DEBT FOR THE
TWELVE (12) MONTHS ENDING ON THE DATE ON WHICH SUCH AUTHORIZED MORTGAGE IS
GRANTED BY (B) REGULARLY SCHEDULED INTEREST AND PRINCIPAL PAYMENTS PROJECTED TO
BE PAID THEREUNDER DURING THE FIRST (1ST) TWELVE (12) MONTHS AFTER THE FIRST DAY
OF THE MONTH NEXT AFTER SUCH DATE.


 


1.35         “DEPOSIT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 17.5


 


1.36         “DEPOSIT AGREEMENT”  SHALL MEAN THAT CERTAIN AMENDED AND RESTATED
DEPOSIT AGREEMENT, DATED JANUARY 20, 2006, BY AND AMONG OWNER, HPT TRS IHG-2,
INC., HPT IHG PR, INC., HPT TRS IHG-3, INC., MANAGER, IHG MANAGEMENT (MARYLAND)
LLC, AND INTERCONTINENTAL HOTELS GROUP (CANADA), INC., AS THE SAME MAY BE
AMENDED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME.


 


1.37         “DISBURSEMENT RATE”  SHALL MEAN A PER ANNUM RATE EQUAL TO THE
GREATER OF (I) THE SUM OF THE PER ANNUM RATE FOR TWENTY (20) YEAR U.S. TREASURY
OBLIGATIONS AS PUBLISHED IN THE WALL STREET JOURNAL, PLUS THREE HUNDRED (300)
BASIS POINTS AND (II) TEN PERCENT (10%).


 


1.38         “EFFECTIVE DATE”  SHALL MEAN (A) WITH RESPECT TO EACH INITIAL
HOTEL, THE INITIAL HOTELS EFFECTIVE DATE, (B) WITH RESPECT TO EACH EXPANSION
HOTEL, THE EXPANSION HOTELS EFFECTIVE DATE, AND (C) WITH RESPECT TO THE
PARSIPPANY HOTEL, THE PARSIPPANY HOTEL EFFECTIVE DATE.


 


1.39         “EXISTING MANAGEMENT AGREEMENT”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN THE RECITALS TO THIS AGREEMENT.


 


1.40         “EXPANSION HOTEL”  SHALL MEAN EACH HOTEL LOCATED AT AN EXPANSION
SITE INCLUDING ALL OF THE OWNER’S INTEREST IN SUCH EXPANSION SITE, THE BUILDING
THERE, THE FURNITURE, FIXTURES AND EQUIPMENT THERE, THE OPERATING EQUIPMENT
THERE AND THE OPERATING SUPPLIES THERE; PROVIDED, HOWEVER, UPON THE TERMINATION
OF THE

 

7

--------------------------------------------------------------------------------


 


AGREEMENT WITH RESPECT TO LESS THAN ALL OF THE EXPANSION HOTELS, PURSUANT TO THE
TERMS HEREOF OR OTHERWISE, THE TERM “EXPANSION HOTEL” SHALL, WITH RESPECT TO THE
OBLIGATION OF THE PARTIES THEREAFTER ACCRUING, ONLY REFER TO AN EXPANSION HOTEL
WITH RESPECT TO WHICH THIS AGREEMENT IS IN FULL FORCE AND EFFECT.


 


1.41         “EXPANSION HOTELS EFFECTIVE DATE”  SHALL MEAN OCTOBER 6, 2003.


 


1.42         “EXPANSION SITES”  SHALL MEAN THE PARCELS OF REAL ESTATE MORE
PARTICULARLY DESCRIBED ON EXHIBITS A-17 THROUGH A-30.


 


1.43         “EXPANSION HOTEL MANAGEMENT FEE ADJUSTMENT AMOUNT”  SHALL MEAN, FOR
ANY FISCAL YEAR UP TO AND INCLUDING THE 2008 FISCAL YEAR, THE EXCESS, IF ANY, OF
SEVEN PERCENT (7%) OF THE AGGREGATE GROSS REVENUES AT THE EXPANSION HOTELS FOR
SUCH FISCAL YEAR OVER THE CASH AMOUNT THAT WOULD BE PAID TO MANAGER AS
MANAGEMENT FEES FOR SUCH FISCAL YEAR IF GROSS REVENUES AT THE EXPANSION HOTELS
WERE APPLIED AS AND WHEN RECEIVED BY MANAGER OR SUCH HOTELS DURING SUCH FISCAL
YEAR IN THE FOLLOWING ORDER OF PRIORITY TO THE EXTENT AVAILABLE:


 

(A)           FIRST, TO PAY ALL OPERATING COSTS OF THE EXPANSION HOTELS NOT
PREVIOUSLY PAID FROM THE GROSS REVENUES OF THE EXPANSION HOTELS;

 

(B)           SECOND, TO FUND THE RESERVE ACCOUNT AS REQUIRED BY SECTION 5.2 ON
ACCOUNT OF THE GROSS REVENUES OF THE EXPANSION HOTELS FOR THE PREVIOUS FISCAL
MONTH;

 

(C)           THIRD, TO OWNER, ALL ACCRUED BUT UNPAID OWNER’S PRIORITY ALLOCATED
TO THE EXPANSION HOTELS (AS OF THE EXPANSION HOTELS EFFECTIVE DATE, TWENTY
MILLION DOLLARS ($20,000,000) OF OWNER’S PRIORITY PER ANNUM IS ALLOCATED TO THE
EXPANSION HOTELS;  SUCH ALLOCATION SHALL BE EQUITABLY ADJUSTED UPON ANY CHANGE
IN OWNER’S PRIORITY);

 

(D)           FOURTH, TO (I) REIMBURSE MANAGER FOR ANY AMOUNTS ADVANCED BY
MANAGER PURSUANT TO SECTION 5.2(D) TOGETHER WITH INTEREST ON THE OUTSTANDING
AMOUNTS THEREOF AT THE INTEREST RATE (DETERMINED AS OF THE DATE OF THE
APPLICABLE ADVANCE) (II) TO PAY FOR CAPITAL REPLACEMENTS WHICH OWNER FAILED TO
TIMELY FUND PURSUANT TO SECTION 5.2(C), IN EITHER CASE, TO THE EXTENT
ATTRIBUTABLE TO THE EXPANSION HOTELS;

 

(E)           FIFTH, TO FUND THE RESERVE ACCOUNT TO THE EXTENT THAT THE
AGGREGATE AMOUNTS PREVIOUSLY FUNDED ON ACCOUNT OF THE GROSS

 

8

--------------------------------------------------------------------------------


 

REVENUES OF THE EXPANSION HOTELS FOR PRIOR PERIODS IS LESS THAN THE AMOUNT
REQUIRED TO BE FUNDED ON ACCOUNT OF THE GROSS REVENUES OF THE EXPANSION HOTELS
FOR SUCH PERIODS PURSUANT TO THE TERMS OF SECTION 5.2;

 

(F)            SIXTH, (COMMENCING IN 2007) TO OWNER, ALL ACCRUED BUT UNPAID
OWNER’S PERCENTAGE PRIORITY ATTRIBUTABLE TO THE EXPANSION HOTELS;

 

(G)           SEVENTH, TO MANAGER, INTEREST AT THE INTEREST RATE (DETERMINED AS
OF THE DATE OF THE APPLICABLE ADVANCE) ON ANY OUTSTANDING AMOUNTS ADVANCED BY
MANAGER PURSUANT TO SECTION 15.2(C) ATTRIBUTABLE TO THE EXPANSION HOTELS;

 

(H)           EIGHTH, TO MANAGER, A MANAGEMENT FEE FOR THE PREVIOUS FISCAL MONTH
IN SUCH FISCAL YEAR EQUAL TO SEVEN PERCENT (7%) OF THE AGGREGATE GROSS REVENUES
AT THE EXPANSION HOTELS FOR SUCH FISCAL MONTH;

 

(I)            NINTH, TO REIMBURSE OWNER FOR ANY ADVANCES MADE BY OWNER TO
WORKING CAPITAL ATTRIBUTABLE TO THE EXPANSION HOTELS IN EXCESS OF $750,000 IN
THE AGGREGATE;

 

(J)            TENTH, TO REIMBURSE MANAGER FOR ANY ADVANCES MADE BY MANAGER TO
WORKING CAPITAL ATTRIBUTABLE TO THE EXPANSION HOTELS IN EXCESS OF THE INITIAL
WORKING CAPITAL ATTRIBUTABLE TO THE EXPANSION HOTELS;

 

(K)           ELEVENTH, TO REPLENISH ANY PORTION OF THE DEPOSIT THAT HAS BEEN
DRAWN UPON, REGARDLESS OF WHETHER SUCH DRAW WAS MADE IN CONNECTION WITH THE
SECURED OBLIGATIONS OR OTHERWISE;

 

(L)            TWELFTH, TO REIMBURSE THE GUARANTOR FOR PAYMENTS MADE BY IT ON
ACCOUNT OF THE GUARANTEED OBLIGATIONS ATTRIBUTABLE TO THE EXPANSION HOTELS UNDER
THE GUARANTY;

 

(M)          THIRTEENTH, TO REIMBURSE MANAGER FOR (I) ADVANCES MADE BY MANAGER
PURSUANT TO SECTION 15.2(C) TO THE EXTENT THEN DUE AND PAYABLE AND (II) OTHER
CONTRIBUTIONS MADE BY IT TO THE RESERVE ACCOUNT OTHER THAN PURSUANT TO SECTION
5.2(D), IN EITHER CASE, ATTRIBUTABLE TO THE EXPANSION HOTELS; AND

 

(N)           FOURTEENTH, TO PAY MANAGER A MANAGEMENT FEE FOR SUCH FISCAL YEAR
EQUAL TO THE EXCESS OF SEVEN PERCENT (7%) OF THE AGGREGATE GROSS REVENUES TO
DATE AT THE EXPANSION HOTELS FOR SUCH FISCAL YEAR OVER THE AMOUNTS THAT WOULD
HAVE BEEN PAID TO MANAGER PURSUANT TO SECTION 1.43(H) FOR SUCH FISCAL YEAR.

 

9

--------------------------------------------------------------------------------


 


1.44             “ENVIRONMENTAL NOTICE”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 24.2(A).


 


1.45             “EXPIRATION DATE”  SHALL MEAN THE DATE ON WHICH THE TERM SHALL
EXPIRE.


 


1.46             “FISCAL MONTH”  SHALL MEAN EACH CALENDAR MONTH IN THE TERM OR
EACH PARTIAL CALENDAR MONTH IN THE TERM.


 


1.47             “FISCAL YEAR”  SHALL MEAN EACH CALENDAR YEAR IN THE TERM AND
EACH PARTIAL CALENDAR YEAR IN THE TERM.


 


1.48             “FURNITURE, FIXTURES AND EQUIPMENT” OR “FF&E”  SHALL MEAN,
COLLECTIVELY, ALL FURNITURE, FURNISHINGS AND EQUIPMENT (EXCEPT OPERATING
EQUIPMENT AND REAL PROPERTY FIXTURES INCLUDED IN THE DEFINITION OF BUILDINGS)
NOW OR HEREAFTER LOCATED AND INSTALLED IN OR ABOUT THE HOTELS WHICH ARE USED IN
THE OPERATION THEREOF AS HOTELS IN ACCORDANCE WITH THE STANDARDS SET FORTH IN
THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION (I) OFFICE FURNISHINGS AND
EQUIPMENT; (II) SPECIALIZED HOTEL EQUIPMENT NECESSARY FOR THE OPERATION OF ANY
PORTION OF THE BUILDING AS A STAYBRIDGE SUITES HOTEL, INCLUDING EQUIPMENT FOR
KITCHENS, LAUNDRIES, DRY CLEANING FACILITIES, BARS, RESTAURANTS, PUBLIC ROOMS,
COMMERCIAL SPACE, PARKING AREAS, AND RECREATIONAL FACILITIES; AND (III) ALL
OTHER FURNISHINGS AND EQUIPMENT HEREAFTER LOCATED AND INSTALLED IN OR ABOUT THE
BUILDINGS WHICH ARE USED IN THE OPERATION OF THE BUILDINGS AS HOTELS IN
ACCORDANCE WITH THE STANDARDS SET FORTH IN THIS AGREEMENT.


 


1.49             “GOVERNMENT AGENCIES”  SHALL MEAN ANY COURT, AGENCY, AUTHORITY,
BOARD (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL PROTECTION, PLANNING AND
ZONING), BUREAU, COMMISSION, DEPARTMENT, REGULATORY BODY, OFFICE OR
INSTRUMENTALITY OF ANY NATURE WHATSOEVER OF ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL UNIT OF THE UNITED STATES OR ANY STATE OR ANY COUNTY,
MUNICIPALITY OR ANY POLITICAL SUBDIVISION OF ANY OF THE FOREGOING, WHETHER NOW
OR HEREAFTER IN EXISTENCE, HAVING JURISDICTION OVER OWNER, ANY OF THE SITES OR
ANY OF THE HOTELS.


 


1.50             “GROSS REVENUES”  SHALL MEAN FOR ANY PERIOD WITH RESPECT TO
EACH HOTEL, ALL REVENUES AND INCOME OF ANY NATURE DERIVED DIRECTLY OR INDIRECTLY
FROM SUCH HOTEL OR FROM THE USE OR OPERATION THEREOF, INCLUDING WITHOUT
LIMITATION ROOM SALES; FOOD AND BEVERAGE SALES (REGARDLESS OF WHETHER OWNER,
MANAGER OR ANY OF THEIR AFFILIATES OWN THE ITEMS BEING SOLD); TELEPHONE,
TELEGRAPH, FAX AND INTERNET REVENUES; RENTAL OR OTHER PAYMENTS FROM LESSEES,
SUBLEASES, CONCESSIONAIRES AND OTHERS OCCUPYING OR USING SPACE OR RENDERING
SERVICES AT SUCH HOTEL (BUT NOT THE

 

10

--------------------------------------------------------------------------------


 


GROSS RECEIPTS OF SUCH LESSEES, SUBLEASES OR CONCESSIONAIRES); AND THE ACTUAL
CASH PROCEEDS OF BUSINESS INTERRUPTION, USE, OCCUPANCY OR SIMILAR INSURANCE;
PROVIDED, HOWEVER, THAT GROSS REVENUES SHALL NOT INCLUDE THE FOLLOWING (AND
THERE SHALL BE APPROPRIATE DEDUCTIONS MADE IN DETERMINING GROSS REVENUES FOR): 
GRATUITIES OR SERVICE CHARGES IN THE NATURE OF A GRATUITY ADDED TO A CUSTOMER’S
BILL; SALES TAXES OR ANY OTHER TAXES COLLECTED DIRECTLY FROM PATRONS OR GUESTS
OR INCLUDED AS PART OF THE SALES PRICE OF ANY GOODS OR SERVICES SOLD TO PATRONS
OR GUESTS; INTEREST RECEIVED OR ACCRUED WITH RESPECT TO THE FUNDS IN THE RESERVE
ACCOUNT OR (OTHER THAN FOR PURPOSES OF CALCULATING THE INCENTIVE MANAGEMENT FEE
AND THE RESIDUAL DISTRIBUTION) THE OTHER OPERATING ACCOUNTS OF THE HOTELS; ANY
REFUNDS, REBATES, DISCOUNTS AND CREDITS OF A SIMILAR NATURE, GIVEN, PAID OR
RETURNED IN THE COURSE OF OBTAINING GROSS REVENUES OR COMPONENTS THEREOF;
INSURANCE PROCEEDS (OTHER THAN PROCEEDS FROM BUSINESS INTERRUPTION OR OTHER LOSS
OF INCOME INSURANCE); CONDEMNATION PROCEEDS (OTHER THAN FOR A TEMPORARY TAKING);
CREDITS OR REFUNDS MADE TO CUSTOMERS, GUESTS OR PATRONS; SUMS AND CREDITS
RECEIVED BY OWNER FOR LOST OR DAMAGED MERCHANDISE; PROCEEDS FROM THE SALE OR
OTHER DISPOSITION OF A HOTEL, ANY PART THEREOF, OF FF&E OR ANY OTHER ASSETS OF
THE HOTELS; OR PROCEEDS OF ANY FINANCING OR RE-FINANCING; THE INITIAL WORKING
CAPITAL AND ANY OTHER MATTERS SPECIFICALLY EXCLUDED FROM GROSS REVENUES PURSUANT
TO THIS AGREEMENT.


 


1.51             “GUARANTOR”  SHALL MEAN THE GUARANTOR UNDER THE GUARANTY.


 


1.52             “GUARANTY”  SHALL MEAN THAT CERTAIN SECOND AMENDED AND RESTATED
CONSOLIDATED GUARANTY AGREEMENT DATED AS OF JANUARY 20, 2006 MADE BY IHG FOR THE
BENEFIT OF, INTER ALIA, OWNER, HPT TRS IHG-2, INC., HPT TRS IHG-3, INC., HPT IHG
PR, INC., JM LANDLORD (AS DEFINED IN THE SECOND AMENDMENT AND RESTATED
CONSOLIDATED GUARANTY AGREEMENT) AND HOSPITALITY PROPERTIES TRUST, AS THE SAME
MAY BE AMENDED, SUPPLEMENTED OR REPLACED FROM TIME TO TIME EXCLUDING, HOWEVER,
THE NEW CANDLEWOOD GUARANTY (AS SO DEFINED) AS THE SAME MAY BE AMENDED,
SUPPLEMENTED OR REPLACED FROM TIME TO TIME.


 


1.53         “HPT”  SHALL MEAN HOSPITALITY PROPERTIES TRUST, A MARYLAND REAL
ESTATE INVESTMENT TRUST, TOGETHER WITH ITS SUCCESSORS AND PERMITTED ASSIGNS.


 


1.54             “HPT GROUP”  SHALL MEAN HPTSHC, OWNER AND THEIR AFFILIATES,
COLLECTIVELY.

 

11

--------------------------------------------------------------------------------


 


1.55             “HPTSHC”  SHALL MEAN HPTSHC PROPERTIES TRUST, A MARYLAND REAL
ESTATE INVESTMENT TRUST, TOGETHER WITH ITS SUCCESSORS AND PERMITTED ASSIGNS.


 


1.56             “HAZARDOUS SUBSTANCES”  SHALL MEAN ANY SUBSTANCE:


 

(A)           THE PRESENCE OF WHICH REQUIRES OR MAY HEREAFTER REQUIRE
NOTIFICATION, INVESTIGATION OR REMEDIATION UNDER ANY LEGAL REQUIREMENT; OR

 

(B)           WHICH IS OR BECOMES DEFINED AS A “HAZARDOUS WASTE,” “HAZARDOUS
MATERIAL” OR “HAZARDOUS SUBSTANCE” OR “POLLUTANT” OR “CONTAMINANT” UNDER ANY
PRESENT OR FUTURE LEGAL REQUIREMENT INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT (42 U.S.C.
SECTION 9601 ET SEQ.) AND THE RESOURCE CONSERVATION AND RECOVERY ACT (42 U.S.C.
SECTION 6901 ET SEQ.) AND THE REGULATIONS PROMULGATED THEREUNDER; OR

 

(C)           WHICH IS TOXIC, EXPLOSIVE, CORROSIVE, FLAMMABLE, INFECTIOUS,
RADIOACTIVE, CARCINOGENIC, MUTAGENIC OR OTHERWISE HAZARDOUS AND IS OR BECOMES
REGULATED BY ANY GOVERNMENT AGENCY; OR

 

(D)           THE PRESENCE OF WHICH AT A HOTEL CAUSES OR MATERIALLY THREATENS TO
CAUSE AN UNLAWFUL NUISANCE UPON SUCH HOTEL OR TO ADJACENT PROPERTIES OR POSES OR
MATERIALLY THREATENS TO POSE A HAZARD TO SUCH HOTEL OR TO THE HEALTH OR SAFETY
OF PERSONS; OR

 

(E)           WITHOUT LIMITATION, WHICH CONTAINS GASOLINE, DIESEL FUEL OR OTHER
PETROLEUM HYDROCARBONS OR VOLATILE ORGANIC COMPOUNDS; OR

 

(F)            WITHOUT LIMITATION, WHICH CONTAINS POLYCHLORINATED BIPHENYLS
(PCBS) OR ASBESTOS OR UREA FORMALDEHYDE FOAM INSULATION; OR

 

(G)           WITHOUT LIMITATION, WHICH CONTAINS OR EMITS RADIOACTIVE PARTICLES,
WAVES OR MATERIAL; OR

 

(H)           WITHOUT LIMITATION, WHICH CONSTITUTES MATERIALS THAT ARE NOW OR
MAY HEREAFTER BE SUBJECT TO REGULATION PURSUANT TO THE MEDICAL WASTE TRACKING
ACT OF 1988, OR ANY REQUIREMENT PROMULGATED BY ANY GOVERNMENT AGENCIES.

 


1.57         “HOTEL”  SHALL MEAN EACH HOTEL LOCATED AT A SITE INCLUDING ALL OF
THE OWNER’S INTEREST IN SUCH SITE, THE BUILDING THERE, THE FURNITURE, FIXTURES
AND EQUIPMENT THERE, THE

 

12

--------------------------------------------------------------------------------


 


OPERATING EQUIPMENT THERE AND THE OPERATING SUPPLIES THERE; PROVIDED, HOWEVER,
UPON THE TERMINATION OF THE AGREEMENT WITH RESPECT TO LESS THAN ALL OF THE
HOTELS, PURSUANT TO THE TERMS HEREOF OR OTHERWISE, THE TERM “HOTEL” SHALL, WITH
RESPECT TO THE OBLIGATION OF THE PARTIES THEREAFTER ACCRUING, ONLY REFER TO A
HOTEL WITH RESPECT TO WHICH THIS AGREEMENT IS IN FULL FORCE AND EFFECT.


 


1.58         “IHG”  SHALL MEAN INTERCONTINENTAL HOTELS GROUP PLC, ITS SUCCESSORS
AND ASSIGNS.


 


1.59         “INCENTIVE MANAGEMENT FEE”  SHALL MEAN FOR ANY FISCAL YEAR, FIFTY
PERCENT (50%) OF THE EXCESS, IF ANY, OF (I) GROSS REVENUES FROM ALL OF THE
HOTELS OVER (II) THE APPLICATIONS THEREOF MADE PURSUANT TO SECTIONS 10.1(A)
THROUGH AND INCLUDING 10.1(N).


 


1.60         “INITIAL HOTEL”  SHALL MEAN EACH HOTEL LOCATED AT AN INITIAL SITE
INCLUDING ALL OF THE OWNER’S INTEREST IN SUCH SITE, THE BUILDING THERE, THE
FURNITURE, FIXTURES AND EQUIPMENT THERE, THE OPERATING EQUIPMENT THERE AND THE
OPERATING SUPPLIES THERE; PROVIDED, HOWEVER, UPON THE TERMINATION OF THE
AGREEMENT WITH RESPECT TO LESS THAN ALL OF THE INITIAL HOTELS, PURSUANT TO THE
TERMS HEREOF OR OTHERWISE, THE TERM “INITIAL HOTEL” SHALL, WITH RESPECT TO THE
OBLIGATION OF THE PARTIES THEREAFTER ACCRUING, ONLY REFER TO AN INITIAL HOTEL
WITH RESPECT TO WHICH THIS AGREEMENT IS IN FULL FORCE AND EFFECT.


 


1.61         “INITIAL HOTELS EFFECTIVE DATE”  SHALL MEAN JULY 1, 2003.


 


1.62         “INITIAL HOTELS PURCHASE AGREEMENT”  SHALL MEAN THAT CERTAIN
PURCHASE AND SALE AGREEMENT BETWEEN HPT AND MANAGER OR ITS AFFILIATE(S) PURSUANT
TO WHICH PURCHASER ACQUIRED THE INITIAL HOTELS FROM MANAGER OR ITS AFFILIATE(S)
ON THE INITIAL HOTELS EFFECTIVE DATE.


 


1.63         “INITIAL SITES”  SHALL MEAN THE PARCELS OF REAL ESTATE MORE
PARTICULARLY DESCRIBED ON EXHIBITS A-1 THROUGH A-16.


 


1.64         “INITIAL TERM”  SHALL MEAN, WITH RESPECT TO EACH HOTEL, THE PERIOD
COMMENCING ON THE EFFECTIVE DATE FOR SUCH HOTEL AND ENDING ON JULY 1, 2031.


 


1.65         “INITIAL WORKING CAPITAL”  SHALL HAVE THE MEANING GIVEN TO SUCH
TERM IN SECTION 5.1.

 

13

--------------------------------------------------------------------------------


 


1.66         “INSURANCE REQUIREMENTS”  SHALL MEAN ALL TERMS OF ANY INSURANCE
POLICY REQUIRED BY THIS AGREEMENT AND ALL REQUIREMENTS OF THE ISSUER OF ANY SUCH
POLICY AND ALL ORDERS, RULES AND REGULATIONS AND ANY OTHER REQUIREMENTS OF THE
NATIONAL BOARD OF FIRE UNDERWRITERS (OR ANY OTHER BODY EXERCISING SIMILAR
FUNCTIONS) BINDING UPON THE HOTELS.


 


1.67         “INTELLECTUAL PROPERTY”  SHALL HAVE THE MEANING GIVEN TO SUCH TERM
IN SECTION 12.4.


 


1.68         “INTEREST RATE”  SHALL MEAN A RATE, NOT TO EXCEED THE MAXIMUM LEGAL
INTEREST RATE, EQUAL TO THE GREATER OF (I) TWELVE PERCENT (12%) PER ANNUM AND
(II) TWO PERCENT (2%) PER ANNUM IN EXCESS OF THE DISBURSEMENT RATE DETERMINED AS
OF THE FIRST DAY THAT INTEREST ACCRUES ON ANY AMOUNT TO WHICH SUCH INTEREST RATE
IS TO BE APPLIED.


 


1.69         “LEASE”  SHALL MEAN, COLLECTIVELY, THE ONE OR MORE LEASE AGREEMENTS
PURSUANT TO WHICH OWNER LEASES THE HOTELS FROM PURCHASER OR CERTAIN OF ITS
AFFILIATES AS IN EFFECT ON THE DATE HEREOF, AS THE SAME MAY BE AMENDED FROM TIME
TO TIME IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


1.70         “LEGAL REQUIREMENTS”  SHALL MEAN ALL FEDERAL, STATE, COUNTY,
MUNICIPAL, LOCAL AND OTHER GOVERNMENTAL STATUTES, LAWS, RULES, ORDERS,
REGULATIONS, BY-LAWS, ORDINANCES, JUDGMENTS, DECREES, INJUNCTIONS AND
REQUIREMENTS AFFECTING OWNER(EXCLUDING ANY REQUIREMENTS WHICH AFFECT OWNER’S
STATUS AS A REAL ESTATE INVESTMENT TRUST), PURCHASER, MANAGER, A HOTEL OR THE
MAINTENANCE, CONSTRUCTION, ALTERATION, MANAGEMENT OR OPERATION THEREOF, WHETHER
NOW OR HEREAFTER ENACTED OR IN EXISTENCE, INCLUDING, WITHOUT LIMITATION, (A) ALL
PERMITS, LICENSES, AUTHORIZATIONS, CERTIFICATES AND REGULATIONS NECESSARY TO
OPERATE A HOTEL, (B) ALL COVENANTS, AGREEMENTS, GROUND LEASES, RESTRICTIONS AND
ENCUMBRANCES, (C) THE OUTCOME OF ANY ARBITRATION AND (D) ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER AGREEMENT OR LEGAL REQUIREMENT PERTAINING TO ANY
UNION REPRESENTING EMPLOYEES OF A HOTEL.


 


1.71         “LOSS AND EXPENSE”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.11.


 


1.72         “MANAGEMENT FEES”  SHALL MEAN, COLLECTIVELY, THE ADJUSTED BASE
MANAGEMENT FEE AND THE INCENTIVE MANAGEMENT FEE.


 


1.73         “MANAGER”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLE
TO THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


1.74         “MANAGER DEFAULT”  SHALL MEAN A MANAGER EVENT OF DEFAULT OR ANY
OTHER CIRCUMSTANCES WHICH, WITH THE GIVING OF NOTICE, THE PASSAGE OF TIME, OR
BOTH, WOULD CONSTITUTE A MANAGER EVENT OF DEFAULT OR OTHERWISE ENTITLE OWNER TO
TERMINATE THIS AGREEMENT IN ITS ENTIRETY PURSUANT TO THE TERMS HEREOF.


 


1.75         “MANAGER EVENT OF DEFAULT”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 17.1.


 


1.76         “MANAGER’S SHARE”  SHALL MEAN A FRACTION, THE NUMERATOR OF WHICH IS
THE AMOUNT OF INITIAL WORKING CAPITAL AND THE DENOMINATOR OF WHICH IS THE SUM OF
(A) THE AMOUNT OF INITIAL WORKING CAPITAL, PLUS (B) $750,000.


 


1.77         “MATERIAL REPAIR”  SHALL MEAN A REPAIR THE COST OF WHICH EXCEEDS
$250,000; PROVIDED, HOWEVER, ON JANUARY 1 OF EACH YEAR STARTING IN 2005 SAID
$250,000 SHALL BE ADJUSTED TO REFLECT THE PERCENTAGE CHANGE IN THE CONSUMER
PRICE INDEX SINCE THE PRIOR JANUARY 1.


 


1.78         “NOI”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY, FOR ANY PERIOD,
THE GROSS OPERATING PROFIT (AS DEFINED IN THE UNIFORM SYSTEM OF ACCOUNTS) OF
SUCH PROPERTY FOR SUCH PERIOD NET OF, FOR SUCH PERIOD AND SUCH PROPERTY, REAL
AND PERSONAL PROPERTY TAXES AND CASUALTY AND LIABILITY INSURANCE PREMIUMS, AN
IMPUTED RESERVE FOR CAPITAL REPLACEMENTS EQUAL TO FIVE PERCENT (5%) OF GROSS
REVENUES, AN IMPUTED MANAGEMENT FEE EQUAL TO THREE PERCENT (3%) OF GROSS
REVENUES AND AN IMPUTED ROYALTY FEE OF FIVE PERCENT (5%) OF ROOM REVENUES.


 


1.79         “NON-ECONOMIC HOTEL”  SHALL MEAN ANY HOTEL WHICH HAS BEEN
DESIGNATED A NON-ECONOMIC HOTEL PURSUANT TO THE TERMS HEREOF (SO LONG AS SUCH
DESIGNATION HAS NOT BEEN DEEMED WITHDRAWN PURSUANT TO THE TERMS OF SECTION
2.12(B)).


 


1.80         “OFFER”  SHALL MEAN A BONA FIDE ARM’S-LENGTH BINDING UNCONDITIONAL
OFFER TO PURCHASE A NON-ECONOMIC HOTEL FREE AND CLEAR OF ANY RIGHTS OF MANAGER
HEREUNDER MADE BY AN UNRELATED THIRD PARTY HAVING THE FINANCIAL CAPACITY TO
IMPLEMENT THE TERMS OF SUCH OFFER WHICH PROVIDES FOR AN ALL CASH PURCHASE PRICE
ACCEPTABLE TO MANAGER AND IS OTHERWISE ON CUSTOMARY TERMS.


 


1.81         “OFFICER’S CERTIFICATE”  SHALL MEAN AS TO ANY PERSON, A CERTIFICATE
OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING
OFFICER OF SUCH PERSON, DULY AUTHORIZED, ACCOMPANYING THE FINANCIAL STATEMENTS
REQUIRED TO BE DELIVERED BY SUCH PERSON PURSUANT TO SECTIONS 8.1, 8.4 AND 17.4,
IN WHICH SUCH OFFICER SHALL CERTIFY TO SUCH OFFICER’S BEST

 

15

--------------------------------------------------------------------------------


 


KNOWLEDGE (A) THAT SUCH STATEMENTS HAVE BEEN PROPERLY PREPARED IN ACCORDANCE
WITH THE ACCOUNTING PRINCIPLES, (B) IN THE EVENT THAT THE CERTIFYING PARTY IS AN
OFFICER OF IHG OR ANOTHER GUARANTOR, THAT SUCH STATEMENTS ARE TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE CONSOLIDATED FINANCIAL
CONDITION OF SUCH PERSON AT AND AS OF THE DATES THEREOF AND THE RESULTS OF ITS
AND THEIR OPERATIONS FOR THE PERIODS COVERED THEREBY AND THAT THERE IS NO
DEFAULT ON THE PART OF THE GUARANTOR UNDER THE GUARANTY, AND (C) IN THE EVENT
THAT THE CERTIFYING PARTY IS AN OFFICER OF MANAGER AND THE CERTIFICATE IS BEING
GIVEN IN SUCH CAPACITY, THAT SUCH STATEMENTS FAIRLY PRESENT THE FINANCIAL
OPERATION OF THE HOTELS.


 


1.82         “OPENING DATE”  SHALL MEAN FOR EACH INITIAL HOTEL, THE DATE SET
FORTH AS SUCH ON EXHIBIT B FOR SUCH INITIAL HOTEL.


 


1.83         “OPERATING COST(S)”  SHALL MEAN, COLLECTIVELY, ALL COSTS AND
EXPENSES OF THE HOTELS (REGARDLESS OF WHETHER THE SAME ARE INCURRED BY OWNER,
PURCHASER OR MANAGER) THAT ARE NORMALLY CHARGED AS AN OPERATING EXPENSE UNDER
ACCOUNTING PRINCIPLES, INCLUDING, WITHOUT LIMITATION:


 

(I)  THE COST OF OPERATING SUPPLIES, WAGES, SALARIES AND EMPLOYEE FRINGE
BENEFITS, ADVERTISING AND PROMOTIONAL EXPENSES, THE COST OF PERSONNEL TRAINING
PROGRAMS, UTILITY AND ENERGY COSTS, OPERATING LICENSES AND PERMITS, MAINTENANCE
COSTS, AND EQUIPMENT RENTALS;

 

(II)  ALL EXPENDITURES MADE FOR MAINTENANCE AND REPAIRS TO KEEP THE HOTEL IN
GOOD CONDITION AND REPAIR (OTHER THAN CAPITAL REPLACEMENTS);

 

(III)  PREMIUMS FOR INSURANCE REQUIRED HEREUNDER;

 

(IV)  THE SERVICES FEES;

 

(V)  REAL ESTATE AND PERSONAL PROPERTY TAXES AND EXPENSES EXCEPT TO THE EXTENT
EXPRESSLY SPECIFIED OTHERWISE HEREIN;

 

(VI)  AUDIT, LEGAL AND ACCOUNTING FEES AND EXPENSES EXCEPT TO THE EXTENT
EXPRESSLY SPECIFIED OTHERWISE HEREIN;

 

(VII)  RENT OR LEASE PAYMENTS UNDER GROUND LEASES OR FOR EQUIPMENT USED AT THE
HOTELS IN THE OPERATION THEREOF; AND

 

16

--------------------------------------------------------------------------------


 

(VIII)  SALES TAXES (EXCEPT AS PROVIDED BELOW) PAYABLE ON OR IN RESPECT OF
OPERATING COSTS (INCLUDING THOSE OPERATING COSTS WHICH ARE REIMBURSED
HEREUNDER).

 

Notwithstanding anything contained herein to the contrary, Operating Costs shall
exclude:  (a) the Adjusted Base Management Fee and the Incentive Management Fee;
(b) items expressly excluded from Operating Costs pursuant to the terms hereof;
(c) items for which Manager or its Affiliates are to indemnify Purchaser or
Owner (but, for the avoidance of doubt, only as to the indemnification itself,
and not as to the indemnified item); (d) items for which Owner or its Affiliates
are to indemnify Manager (but, for the avoidance of doubt, only as to the
indemnification itself, and not as to the indemnified item); (e) items for which
Manager or its Affiliates has agreed under the Transaction Documents to be
liable at its own cost and expense; (f) amounts payable to Owner or its
Affiliates under the Initial Hotels Purchase Agreement or the Transaction
Documents or for periods not included in the Term; (g) any reimbursement of
advances made by Manager or Owner (but, for the avoidance of doubt, only as to
the reimbursement itself, and not as to the reimbursed item); (h) the cost of
Capital Replacements; (i) the Minimum Rent and the Additional Rent under the
Lease; (j) debt service on any loan or other debt secured by an Authorized
Mortgage or other financing obtained by Purchaser, Owner or Manager other than
equipment financing permitted hereunder; (k) except as provided in Sections 2.2,
6.1 or 11.1, the cost of providing any services by the Manager or its Affiliates
using their own personnel to the Hotels which are not performed at the Hotels;
(l) any cost incurred in connection with the sale of the Hotels from Manager or
its Affiliates to Owner or its Affiliates including, without limitation, any
expense incurred in connection with performing obligations under the Initial
Hotels Purchase Agreement or any agreement, instrument, indemnity or undertaking
executed and delivered by IHG or any of its Affiliates in connection with the
Closing;(m) gratuities or service charges in the nature of a gratuity added to a
customer’s bill, Sales Taxes or any other taxes collected directly from patrons
or guests or included as part of the sales price of any goods or services sold
to patrons or guests, provided Manager shall apply any amounts collected on
account of such excluded items to the obligations to which they pertain; and (n)
costs and expenses relating to transfers of any Hotel by Purchaser pursuant to
Sections 4.4 or 4.5.

 

17

--------------------------------------------------------------------------------


 


1.84         “OPERATING EQUIPMENT”  SHALL HAVE THE MEANING GIVEN TO THE TERM
“PROPERTY AND EQUIPMENT” UNDER THE UNIFORM SYSTEM OF ACCOUNTS.


 


1.85         “OPERATING PROFIT”  SHALL MEAN: WITH RESPECT TO ANY HOTEL, FOR ANY
PERIOD, THE EXCESS, IF ANY, OF GROSS REVENUES FOR SUCH HOTEL FOR SUCH PERIOD
OVER OPERATING COSTS FOR SUCH HOTEL FOR SUCH PERIOD; AND WITH RESPECT TO ALL OF
THE HOTELS (OR A GROUP OF HOTELS), FOR ANY PERIOD, THE EXCESS, IF ANY, OF GROSS
REVENUES FOR ALL OF THE HOTELS (OR SUCH GROUP OF HOTELS) FOR SUCH PERIOD OVER
OPERATING COSTS FOR ALL OF THE HOTELS (OR SUCH GROUP OF HOTELS) FOR SUCH PERIOD.


 


1.86         “OPERATING STANDARDS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1.


 


1.87         “OPERATING SUPPLIES”  SHALL HAVE THE MEANING GIVEN TO THE TERM
“INVENTORIES” UNDER THE UNIFORM SYSTEM OF ACCOUNTS.


 


1.88         “OWNER”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN THE PREAMBLE TO
THIS AGREEMENT AND SHALL INCLUDE ITS SUCCESSORS AND ASSIGNS.


 


1.89         “OWNER’S KNOWLEDGE”  SHALL MEAN THE ACTUAL (AND NOT THE IMPUTED OR
CONSTRUCTIVE) KNOWLEDGE OF JOHN MURRAY WITHOUT ANY INQUIRY OF OTHER PERSONNEL
EMPLOYED BY THE HPT GROUP.


 


1.90         “OWNER’S PERCENTAGE PRIORITY”  SHALL MEAN, FOR EACH FISCAL YEAR
AFTER (A) THE 2004 FISCAL YEAR FOR EACH INITIAL HOTEL, (B) THE 2006 FISCAL YEAR
FOR EACH EXPANSION HOTEL, AND (C) THE 2008 FISCAL YEAR FOR THE PARSIPPANY HOTEL,
AN AMOUNT EQUAL TO SEVEN AND ONE-HALF PERCENT (7.5%) OF THE EXCESS, IF ANY, OF
GROSS REVENUES OF SUCH HOTEL FOR SUCH FISCAL YEAR OVER THE GROSS REVENUES FOR
SUCH HOTEL FOR ITS BASE YEAR.


 


1.91         “OWNER’S PRIORITY”  SHALL MEAN AN ANNUAL AMOUNT EQUAL TO THE SUM OF
(A) THE BASE PRIORITY AMOUNT PLUS, (B) EFFECTIVE ON THE DATE OF EACH
DISBURSEMENT BY PURCHASER OR OWNER PURSUANT TO SECTIONS 5.2(C) OR 15.2 (IN
EXCESS OF NET INSURANCE PROCEEDS OR THE AWARD) HEREOF, AN AMOUNT EQUAL TO THE
AMOUNT SO DISBURSED MULTIPLIED BY THE DISBURSEMENT RATE (DETERMINED AS OF THE
DATES ON WHICH SUCH SUMS ARE ADVANCED).  OWNER’S PRIORITY SHALL BE SUBJECT TO
FURTHER ADJUSTMENT AS PROVIDED IN SECTIONS 2.12, 5.2(H) AND 15.1(C).


 


1.92         “PARENT”  SHALL MEAN WITH RESPECT TO ANY PERSON, ANY PERSON WHO
OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES OR AFFILIATES,
GREATER THAN FIFTY PERCENT (50%) OF

 

18

--------------------------------------------------------------------------------


 


THE VOTING OR BENEFICIAL INTEREST IN, OR OTHERWISE HAS THE RIGHT OR POWER
(WHETHER BY CONTRACT, THROUGH OWNERSHIP OF SECURITIES OR OTHERWISE) TO CONTROL,
SUCH PERSON.


 


1.93         “PARSIPPANY HOTEL”  SHALL MEAN THE HOTEL LOCATED AT THE PARSIPPANY
SITE INCLUDING ALL OF THE OWNER’S INTEREST IN THE PARSIPPANY SITE, THE BUILDING
THERE, THE FURNITURE, FIXTURES AND EQUIPMENT THERE, THE OPERATING EQUIPMENT
THERE AND THE OPERATING SUPPLIES THERE.


 


1.94         “PARSIPPANY HOTEL ASSIGNMENT AGREEMENT”  SHALL MEAN THAT CERTAIN
ASSIGNMENT AND ASSUMPTION OF TURN-KEY HOTEL PURCHASE AND SALE AGREEMENT, DATED
AS OF THE PARSIPPANY HOTEL EFFECTIVE DATE, BETWEEN MANAGER AND OWNER’S
AFFILIATE.


 


1.95         “PARSIPPANY HOTEL EFFECTIVE DATE”  SHALL MEAN APRIL 13, 2006.


 


1.96         “PARSIPPANY SITE”  SHALL MEAN THE PARCEL OF REAL ESTATE MORE
PARTICULARLY DESCRIBED ON EXHIBIT A-31.


 


1.97         “PERSON”  SHALL MEAN ANY INDIVIDUAL OR ENTITY, AND THE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF SUCH
INDIVIDUAL OR ENTITY WHERE THE CONTEXT SO ADMITS.


 


1.98         “PLEDGED HOTELS”  SHALL MEAN, WITH RESPECT TO ANY LOAN OR OTHER
DEBT SECURED BY AN AUTHORIZED MORTGAGE, COLLECTIVELY, THE HOTELS WHICH SECURE
SUCH LOAN OR OTHER DEBT.


 


1.99         “PRIORITY COVERAGE RATIO”  SHALL MEAN, FOR ANY PERIOD, FOR ANY
HOTEL OR GROUP OF HOTELS, THE QUOTIENT OF (A) THE EXCESS OF GROSS REVENUE FOR
SUCH HOTEL OR GROUP OF HOTELS FOR SUCH PERIOD OVER AMOUNTS DISTRIBUTED OR
APPLIED FOR SUCH HOTEL OR GROUP OF HOTELS FOR SUCH PERIOD PURSUANT TO SECTIONS
10.1(A), 10.1(B) (DETERMINED AS THOUGH THE RESERVE PERCENTAGE FOR THE EXPANSION
HOTELS AND THE PARSIPPANY HOTEL WAS AT ALL TIMES FIVE PERCENT (5%)), 10.1(F),
10.1(H) AND 10.1(I), DIVIDED BY (B) THE SUM OF THE OWNER’S PRIORITY ALLOCATED TO
SUCH HOTEL OR GROUP OF HOTELS (AS APPLICABLE) FOR SUCH PERIOD PURSUANT TO
SECTION 10.8, PLUS THE OWNER’S PERCENTAGE PRIORITY ALLOCATED TO SUCH HOTELS OR
GROUP OF HOTELS FOR SUCH PERIOD (AS APPLICABLE).


 


1.100       “PURCHASER”  SHALL MEAN THE LANDLORD UNDER THE LEASE.


 


1.101       “RENEWAL TERMS”  SHALL MEAN ANY PERIOD OF YEARS EXTENDING THE TERM
OF THIS AGREEMENT, COMMENCING UPON THE

 

19

--------------------------------------------------------------------------------


 


EXPIRATION OF THE INITIAL TERM OR ANY EXTENSIONS THERETO, AS PROVIDED IN ARTICLE
3.


 


1.102       “REPAIRS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN SECTION 7.6.


 


1.103       “REPLACEMENT PROPERTY”  SHALL MEAN A STAYBRIDGE SUITE HOTEL OR OTHER
TYPE OF HOTEL MUTUALLY ACCEPTABLE TO THE PARTIES ACQUIRED BY PURCHASER IN
SUBSTITUTION FOR A HOTEL WITH RESPECT TO WHICH THIS AGREEMENT WAS TERMINATED
PURSUANT TO SECTION 16.1.


 


1.104       “RESERVATION SYSTEM”  SHALL MEAN A COMPUTERIZED NETWORK OF HIGH
SPEED TERRESTRIAL AND SATELLITE-LINKED HARDWARE AND DATA LINES CONNECTING
HOTELS, CENTRAL RESERVATION CENTERS, DATA PROCESSING CENTERS AND TRAVEL AGENCIES
WHICH PROVIDES RESERVATION SERVICES TO THE STAYBRIDGE SUITES HOTEL CHAIN IN
NORTH AMERICA.


 


1.105       “RESERVE ACCOUNT”  SHALL MEAN AN INTEREST-BEARING ACCOUNT
ESTABLISHED FOR FUNDS TO BE HELD IN RESERVE FOR CAPITAL REPLACEMENTS IN
PURCHASER’S NAME AT A BANK SELECTED BY PURCHASER.


 


1.106       “RESERVE PERCENTAGE”  SHALL MEAN (A) WITH RESPECT TO EACH INITIAL
HOTEL, THE FOLLOWING PERCENTAGES FOR THE FOLLOWING PERIODS:


 

Period after first day of

 

 

 

the Fiscal Month following

 

 

 

such Initial Hotel’s Opening Date

 

Reserve Percentage

 

 

 

 

 

0 – 12 months

 

2

%

13 – 24 months

 

3

%

25 – 36 months

 

4

%

37th month and thereafter

 

5

%

 

(b) with respect to each Expansion Hotel, the following percentages for the
following periods:

 

Through December 31, 2006

 

0

%

Thereafter

 

5

%

 

(c) with respect to the Parsippany Hotel, the following percentages for the
following periods:

 

April 13, 2006 through April 31, 2008

 

0

%

Thereafter

 

5

%

 

20

--------------------------------------------------------------------------------


 


1.107       “RESIDUAL DISTRIBUTION”  SHALL MEAN AMOUNTS TO BE DISTRIBUTED TO
OWNER PURSUANT TO SECTION 10.2.


 


1.108       “RESTRICTED AREA”  SHALL MEAN, FOR ANY HOTEL, THE AREA AROUND SUCH
HOTEL DEPICTED ON EXHIBIT D.


 


1.109       “RESTRICTED PERIOD”  SHALL MEAN, (A) FOR EACH INITIAL HOTEL, THE
PERIOD ENDING ON JULY 1, 2006, (B) FOR EACH EXPANSION HOTEL, THE PERIOD ENDING
ON OCTOBER 6, 2006, AND (C) FOR THE PARSIPPANY HOTEL, THE PERIOD ENDING ON APRIL
13, 2011.


 


1.110       “ROOMS REVENUE”  SHALL MEAN ALL REVENUE DERIVED FROM THE RENTAL OF
GUEST ROOMS IN A HOTEL DETERMINED IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES.


 


1.111       “SALES TAX”  SHALL MEAN ALL FEDERAL, STATE, MUNICIPAL OR LOCAL
SALES, USE, EXCISE, RETAIL SALES, GROSS RECEIPTS AND OCCUPANCY TAXES, DUTIES,
LEVIES, CHARGES OR SIMILAR GOVERNMENTAL CHARGES, WHETHER IMPOSED NOW OR IN THE
FUTURE.


 


1.112       “SECURED OBLIGATIONS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 17.5.


 


1.113       “SEVERANCE DATE”  SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN THE
GUARANTY.


 


1.114       “SERVICES FEES”  SHALL MEAN THE FEES SPECIFIED IN SECTION 9.2.


 


1.115       “SITES”  SHALL MEAN THE PARCELS OF REAL ESTATE MORE PARTICULARLY
DESCRIBED ON EXHIBITS A-1 THROUGH A-31.


 


1.116       “SPECIALLY DESIGNATED OR BLOCKED PERSON”  SHALL MEAN (I) A PERSON
DESIGNATED BY THE U.S. DEPARTMENT OF TREASURY’S OFFICE OF FOREIGN ASSETS CONTROL
FROM TIME TO TIME AS A “SPECIALLY DESIGNATED NATIONAL OR BLOCKED PERSON” OR
SIMILAR STATUS, (II) A PERSON DESCRIBED IN SECTION 1 OF THE U.S. EXECUTIVE ORDER
13224, ISSUED SEPTEMBER 23, 2001, OR (III) A PERSON OR ENTITY OTHERWISE
IDENTIFIED BY GOVERNMENT AGENCIES AS A PERSON OR ENTITY WITH WHICH EITHER PARTY
IS PROHIBITED FROM TRANSACTING BUSINESS.  AS OF THE PARSIPPANY HOTEL EFFECTIVE
DATE, A LIST OF SUCH DESIGNATIONS AND THE TEXT OF THE EXECUTIVE ORDER ARE
PUBLISHED AT WWW.USTREAS.GOV/OFFICES/ENFORCEMENT/OFAC.


 


1.117       “SUBSIDIARY”  SHALL MEAN WITH RESPECT TO ANY PERSON, ANY ENTITY (A)
IN WHICH SUCH PERSON OWNS DIRECTLY, OR INDIRECTLY, GREATER THAN TWENTY PERCENT
(20%) OF THE VOTING OR BENEFICIAL INTEREST OR (B) WHICH SUCH PERSON OTHERWISE
HAS THE

 

21

--------------------------------------------------------------------------------


 


RIGHT OR POWER TO CONTROL (WHETHER BY CONTRACT, THROUGH OWNERSHIP OF SECURITIES
OR OTHERWISE).


 


1.118       “SUBSTITUTE TENANT”  SHALL HAVE THE MEANING GIVEN THE TERM IN
SECTION 4.2.


 


1.119       “SUCCESSOR PURCHASER”  SHALL HAVE THE MEANING GIVEN TO SUCH TERM IN
SECTION 4.3(A)(IV).


 


1.120       “SYSTEM MARKS”  SHALL MEAN ALL SERVICE MARKS, TRADEMARKS,
COPYRIGHTS, TRADE NAMES, LOGO TYPES, COMMERCIAL SYMBOLS, PATENTS OR OTHER
SIMILAR RIGHTS OR REGISTRATIONS NOW OR HEREAFTER HELD, APPLIED FOR OR LICENSED
BY MANAGER OR ANY AFFILIATE OF MANAGER IN CONNECTION WITH THE STAYBRIDGE SUITES
BRAND OF HOTELS.


 


1.121       “TERM”  SHALL MEAN THE TERM OF THIS AGREEMENT AS IT MAY BE EXTENDED
OR TERMINATED PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


1.122       “TRANSACTION DOCUMENTS”  SHALL MEAN, COLLECTIVELY, THIS AGREEMENT,
THE INITIAL HOTELS PURCHASE AGREEMENT, THE GUARANTY, THE DEPOSIT AGREEMENT, THE
COLLATERAL AGENCY AGREEMENT, THE PARSIPPANY HOTEL ASSIGNMENT AGREEMENT, AND ANY
AGREEMENT, INSTRUMENT, INDEMNITY OR UNDERTAKING EXECUTED AND DELIVERED BY IHG OR
ANY OF ITS AFFILIATES IN CONNECTION WITH THE CLOSING OR ANY OTHER TRANSACTION
DOCUMENT.


 


1.123       “UNIFORM SYSTEM OF ACCOUNTS”  SHALL MEAN THE UNIFORM SYSTEM OF
ACCOUNTS FOR THE LODGING INDUSTRY, NINTH REVISED EDITION, 1996, AS PUBLISHED BY
THE EDUCATIONAL INSTITUTE OF THE AMERICAN HOTEL AND MOTEL ASSOCIATION, AS IT MAY
BE AMENDED FROM TIME TO TIME.


 


1.124       “ULTIMATE PARENT”  SHALL MEAN, WITH RESPECT TO ANY PERSON, EACH
PARENT OF SUCH PERSON WHO IN TURN HAS NO PARENT.


 


1.125       “UNSUITABLE FOR ITS PERMITTED USE”  SHALL MEAN WITH RESPECT TO A
HOTEL, A STATE OR CONDITION OF SUCH HOTEL SUCH THAT (A) FOLLOWING ANY DAMAGE OR
DESTRUCTION INVOLVING SUCH HOTEL, SUCH HOTEL CANNOT BE OPERATED IN THE GOOD
FAITH JUDGMENT OF MANAGER OR OWNER ON A COMMERCIALLY PRACTICABLE BASIS AND IT
CANNOT REASONABLY BE EXPECTED TO BE RESTORED TO SUBSTANTIALLY THE SAME CONDITION
AS EXISTED IMMEDIATELY BEFORE SUCH DAMAGE OR DESTRUCTION AND OTHERWISE AS
REQUIRED UNDER ARTICLE 15 HEREOF, USING ONLY THE NET PROCEEDS OF INSURANCE
OBTAINED IN CONNECTION THEREWITH AND OTHER FUNDS THAT OWNER OR MANAGER ELECT TO
PROVIDE

 

22

--------------------------------------------------------------------------------


 


PURSUANT TO THE TERMS OF ARTICLE 15 HEREOF WITHIN TWELVE (12) MONTHS FOLLOWING
SUCH DAMAGE OR DESTRUCTION OR SUCH SHORTER PERIOD OF TIME AS TO WHICH BUSINESS
INTERRUPTION INSURANCE IS AVAILABLE TO COVER AMOUNTS PAYABLE TO OWNER HEREUNDER
AND OTHER COSTS RELATED TO THE HOTEL FOLLOWING SUCH DAMAGE OR DESTRUCTION, OR
(B) AS THE RESULT OF A PARTIAL TAKING BY CONDEMNATION, SUCH HOTEL CANNOT BE
OPERATED, IN THE GOOD FAITH JUDGMENT OF MANAGER OR OWNER, ON A COMMERCIALLY
PRACTICABLE BASIS IN LIGHT OF THEN EXISTING CIRCUMSTANCES.


 


1.126       “WORKING CAPITAL”  SHALL MEAN FUNDS THAT ARE USED (OR HELD FOR USE)
IN THE DAY-TO-DAY OPERATION OF THE BUSINESS OF THE HOTELS, INCLUDING, WITHOUT
LIMITATION, CHANGE AND PETTY CASH FUNDS, AMOUNTS DEPOSITED IN OPERATING BANK
ACCOUNTS, RECEIVABLES, DEPOSITS WITH UTILITY PROVIDERS, AMOUNTS DEPOSITED IN
PAYROLL ACCOUNTS, PREPAID EXPENSES AND FUNDS REQUIRED TO MAINTAIN OPERATING
SUPPLIES, LESS ACCOUNTS PAYABLE AND ACCRUED CURRENT LIABILITIES, EXCLUSIVE OF
ANY FUNDS IN THE RESERVE ACCOUNT.


 


1.127       “YEARLY BUDGET”  SHALL MEAN, WITH RESPECT TO EACH HOTEL, THE ANNUAL
OPERATING BUDGET OF SUCH HOTEL, COVERING A FISCAL YEAR, AS PREPARED BY MANAGER
IN ACCORDANCE WITH THE ACCOUNTING PRINCIPLES AND APPROVED BY OWNER.  SUCH BUDGET
SHALL INCLUDE AN OPERATING BUDGET, A BUSINESS PLAN AND A CAPITAL REPLACEMENTS
BUDGET.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE YEARLY BUDGET
SHALL INCLUDE A PROJECTION OF THE ESTIMATED FINANCIAL RESULTS OF THE OPERATION
OF EACH HOTEL FOR THE FISCAL YEAR.  SUCH PROJECTION SHALL PROJECT THE ESTIMATED
GROSS REVENUES, DEPARTMENTAL PROFITS, OPERATING COSTS AND OPERATING PROFIT FOR
THE FISCAL YEAR FOR EACH HOTEL.


 


ARTICLE 2

 


SCOPE OF AGREEMENT

 


2.1           ENGAGEMENT OF MANAGER.  SUBJECT TO THE TERMS OF THIS AGREEMENT,
OWNER HEREBY GRANTS TO MANAGER THE SOLE AND EXCLUSIVE RIGHT TO SUPERVISE AND
DIRECT THE MANAGEMENT AND OPERATION OF THE HOTELS FOR THE TERM AS OWNER’S AGENT
COUPLED WITH AN INTEREST.  MANAGER HEREBY ACCEPTS SAID GRANT AND AGREES THAT IT
WILL CONTROL, SUPERVISE AND DIRECT THE MANAGEMENT AND OPERATION OF THE HOTELS,
ALL SUBJECT TO THE TERMS, REQUIREMENTS AND CONDITIONS OF THIS AGREEMENT, WITH
COMMERCIALLY REASONABLE EFFORTS IN DOING SO AND IN AN EFFICIENT AND ECONOMICAL
MANNER CONSISTENT WITH STANDARDS PREVAILING IN WELL MANAGED HOTELS SIMILAR TO
THE HOTELS, INCLUDING ALL ACTIVITIES IN CONNECTION THEREWITH WHICH ARE CUSTOMARY
AND USUAL TO SUCH AN OPERATION

 

23

--------------------------------------------------------------------------------


 


(THE FOREGOING STANDARDS CONSTITUTING THE “OPERATING STANDARDS”).  OWNER
ACKNOWLEDGES THAT THE EXPANSION HOTELS ARE TO BE CONVERTED TO THE BRAND
STANDARDS FOLLOWING THE EXPANSION HOTELS EFFECTIVE DATE.  MANAGER SHALL COMPLETE
SUCH CONVERSION PROMPTLY AFTER THE EXPANSION HOTELS EFFECTIVE DATE, BUT IN ALL
EVENTS ON OR BEFORE DECEMBER 31, 2008; PROVIDED, HOWEVER, MANAGER SHALL NOT BE
OBLIGATED TO CAUSE THE EXPANSION HOTELS TO CONFORM WITH THE REQUIREMENTS OF THE
BRAND STANDARDS WHICH HAVE BEEN WAIVED AS SET FORTH ON EXHIBIT E.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE OPERATING STANDARDS AND THE
BRAND STANDARDS, MANAGER SHALL HAVE THE RIGHT TO DETERMINE OPERATING POLICY,
STANDARDS OF OPERATION, QUALITY OF SERVICE AND ANY OTHER MATTERS AFFECTING
CUSTOMER RELATIONS OR MANAGEMENT AND OPERATION OF THE HOTELS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, AND IN ADDITION TO THE OTHER FUNCTIONS TO BE
PERFORMED BY MANAGER PURSUANT TO THIS AGREEMENT, MANAGER SHALL, IN CONNECTION
WITH THE HOTELS AND IN ACCORDANCE WITH THE BRAND STANDARDS, THE OPERATING
STANDARDS AND THE TERMS OF THIS AGREEMENT, PERFORM EACH OF THE FOLLOWING
FUNCTIONS, PROVIDED, HOWEVER, EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT,
THE COSTS AND EXPENSES OF PERFORMING THE FOLLOWING FUNCTIONS SHALL BE OPERATING
COSTS:


 

(A)           ESTABLISH AND REVISE, AS NECESSARY, ADMINISTRATIVE POLICIES AND
PROCEDURES, INCLUDING POLICIES AND PROCEDURES FOR THE CONTROL OF REVENUE AND
EXPENDITURES, FOR THE PURCHASING OF SUPPLIES AND SERVICES, FOR THE CONTROL OF
CREDIT, AND FOR THE SCHEDULING OF MAINTENANCE, AND VERIFY THAT THE FOREGOING
PROCEDURES ARE OPERATING IN A SOUND MANNER.

 

(B)           MANAGE EXPENDITURES TO REPLENISH OPERATING SUPPLIES AND OPERATING
EQUIPMENT, MAKE PAYMENTS ON ACCOUNTS PAYABLE AND COLLECT ACCOUNTS RECEIVABLE.

 

(C)           ARRANGE FOR AND SUPERVISE PUBLIC RELATIONS AND ADVERTISING AND
PREPARE MARKETING PLANS.

 

(D)           PROCURE ALL OPERATING SUPPLIES AND REPLACEMENT OPERATING
EQUIPMENT.

 

(E)           PROVIDE, OR CAUSE TO BE PROVIDED, RISK MANAGEMENT SERVICES
RELATING TO THE TYPES OF INSURANCE REQUIRED TO BE OBTAINED OR PROVIDED BY
MANAGER UNDER THIS AGREEMENT.

 

(F)            REASONABLY COOPERATE (PROVIDED THAT EXCEPT AS HEREIN EXPRESSLY
PROVIDED MANAGER SHALL NOT BE OBLIGATED TO ENTER INTO ANY AMENDMENTS OF THIS
AGREEMENT OR, UNLESS OWNER AGREES TO REIMBURSE MANAGER THEREFOR, TO INCUR ANY
MATERIAL EXPENSE

 

24

--------------------------------------------------------------------------------


 

INCLUDING ANY INTERNAL EXPENSES) IN ANY ATTEMPT(S) TO: (I) EFFECTUATE A SALE OR
OTHER TRANSFER OF A HOTEL SUBJECT TO THE TERMS OF SECTIONS 4.4 AND 4.5 OF THIS
AGREEMENT; OR (II) TO OBTAIN ANY AUTHORIZED MORTGAGE.

 

(G)           NEGOTIATE, ENTER INTO AND ADMINISTER SERVICE CONTRACTS AND
LICENSES FOR THE OPERATION OF THE HOTELS, INCLUDING, TO THE EXTENT APPROPRIATE,
CONTRACTS AND LICENSES FOR HEALTH AND SAFETY SYSTEMS MAINTENANCE, ELECTRICITY,
GAS, TELEPHONE, CLEANING, ELEVATOR AND BOILER MAINTENANCE, AIR CONDITIONING
MAINTENANCE, LAUNDRY AND DRY CLEANING, MASTER TELEVISION SERVICE, USE OF
COPYRIGHTED MATERIALS (SUCH AS MUSIC AND VIDEOS), ENTERTAINMENT AND OTHER
SERVICES AS MANAGER DEEMS ADVISABLE.

 

(H)           NEGOTIATE, ENTER INTO AND ADMINISTER CONTRACTS FOR THE USE OF
BANQUET AND MEETING FACILITIES AND GUEST ROOMS BY GROUPS AND INDIVIDUALS.

 

(I)            TAKE REASONABLE ACTION TO COLLECT AND INSTITUTE IN ITS OWN NAME
OR IN THE NAME OF OWNER OR A HOTEL, IN EACH INSTANCE AS MANAGER IN ITS
REASONABLE DISCRETION DEEMS APPROPRIATE, LEGAL ACTIONS OR PROCEEDINGS TO COLLECT
CHARGES, RENT OR OTHER INCOME DERIVED FROM THE OPERATION OF THE HOTELS OR TO
OUST OR DISPOSSESS GUESTS, TENANTS, MEMBERS OR OTHER PERSONS IN POSSESSION
THEREFROM, OR TO CANCEL OR TERMINATE ANY LEASE, LICENSE OR CONCESSION AGREEMENT
FOR THE BREACH THEREOF OR DEFAULT THEREUNDER BY THE TENANT, LICENSEE OR
CONCESSIONAIRE.

 

(J)            MAKE REPRESENTATIVES AVAILABLE TO CONSULT WITH AND ADVISE OWNER
OR OWNER’S DESIGNEE AT OWNER’S REASONABLE REQUEST CONCERNING POLICIES AND
PROCEDURES AFFECTING THE CONDUCT OF THE BUSINESS OF THE HOTELS.

 

(K)           COLLECT AND ACCOUNT FOR AND REMIT TO GOVERNMENT AGENCIES ALL
APPLICABLE EXCISE, SALES, OCCUPANCY AND USE TAXES OR SIMILAR GOVERNMENTAL
CHARGES COLLECTED BY OR AT THE HOTELS DIRECTLY FROM GUESTS, MEMBERS, OTHER
PATRONS, TENANTS, LICENSEES, CONCESSIONAIRES OR OTHER OCCUPANTS, OR AS PART OF
THE SALES PRICE OF ANY GOODS, SERVICES, RENTALS OR DISPLAYS, SUCH AS GROSS
RECEIPTS, ADMISSION OR SIMILAR OR EQUIVALENT TAXES, DUTIES, LEVIES OR CHARGES,
AND PREPARE, SIGN AND SUBMIT TO THE APPLICABLE GOVERNMENT AGENCIES, THE
APPLICABLE RETURNS AND REPORTS THEREFOR ON BEHALF OF OWNER, IN OWNER’S NAME AND
USING OWNER’S REGISTRATION.

 

(L)            KEEP OWNER ADVISED OF EVENTS WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL EFFECT ON THE FINANCIAL PERFORMANCE OR VALUE OF ANY HOTEL.

 

25

--------------------------------------------------------------------------------


 

(M)          TO THE EXTENT IN MANAGER’S CONTROL, OBTAIN AND MAINTAIN ALL
APPROVALS NECESSARY TO USE AND OPERATE THE HOTELS IN ACCORDANCE WITH THE BRAND
STANDARDS, OPERATING STANDARDS AND LEGAL REQUIREMENTS.

 

(N)           USE ITS REASONABLE EFFORTS TO KEEP ALL GROUND, UNDERLYING AND
PARKING LEASES IN FULL FORCE AND EFFECT AND ARRANGE APPROPRIATE SUBSTITUTES FOR
ANY SUCH LEASE WHICH CEASES TO BE OR IS REASONABLY ANTICIPATED TO CEASE TO BE IN
FULL FORCE AND IN EFFECT.

 

(O)           PERFORM SUCH OTHER TASKS WITH RESPECT TO THE HOTELS AS ARE
GENERALLY PERFORMED BY MANAGERS OF SIMILAR HOTELS CONSISTENT WITH THE OPERATING
STANDARDS AND THE BRAND STANDARDS.

 


2.2           ADDITIONAL SERVICES.  ANY FEES FOR SERVICES NOT INCLUDED IN THE
MANAGEMENT FEES FOR THE HOTELS SHALL BE CONSISTENT WITH FEES ESTABLISHED FOR
SIMILAR TYPES OF HOTELS MANAGED BY MANAGER OR ITS AFFILIATES.  ANY DISPUTES
UNDER THIS SECTION 2.2 SHALL BE RESOLVED BY ARBITRATION.


 


2.3           USE OF HOTELS.  MANAGER SHALL NOT USE, AND SHALL EXERCISE
COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE USE OF, THE HOTELS AND OWNER’S
AND MANAGER’S PERSONAL PROPERTY (WHETHER OWNED OR LEASED) USED IN CONNECTION
WITH THE HOTELS, IF ANY, FOR ANY UNLAWFUL PURPOSE.  MANAGER SHALL NOT COMMIT,
AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE COMMISSION OF, ANY
WASTE AT THE HOTELS.  MANAGER SHALL NOT USE, AND SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO PREVENT THE USE OF, THE HOTELS IN SUCH A MANNER AS WILL
CONSTITUTE AN UNLAWFUL NUISANCE THEREON OR THEREIN.  MANAGER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO PREVENT THE USE OF THE HOTELS IN SUCH A
MANNER AS MIGHT REASONABLY BE EXPECTED TO IMPAIR OWNER’S OR PURCHASER’S TITLE
THERETO OR ANY PORTION THEREOF OR MIGHT REASONABLY BE EXPECTED TO GIVE RISE TO A
CLAIM OR CLAIMS FOR ADVERSE USE OR ADVERSE POSSESSION BY THE PUBLIC, AS SUCH, OR
OF IMPLIED DEDICATION OF THE HOTELS OR ANY PORTION THEREOF.


 


2.4           RIGHT TO INSPECT.  MANAGER SHALL PERMIT OWNER AND ITS AUTHORIZED
REPRESENTATIVES TO INSPECT OR SHOW THE HOTELS DURING USUAL BUSINESS HOURS UPON
NOT LESS THAN TWENTY FOUR (24) HOURS’ NOTICE, PROVIDED THAT ANY INSPECTION BY
OWNER OR ITS REPRESENTATIVES SHALL NOT UNREASONABLY INTERFERE WITH THE USE AND
OPERATION OF THE HOTELS AND FURTHER PROVIDED THAT IN THE EVENT OF AN EMERGENCY
AS DETERMINED BY OWNER IN ITS REASONABLE DISCRETION, PRIOR NOTICE SHALL NOT BE
REQUIRED.

 

26

--------------------------------------------------------------------------------


 


2.5           NO RIGHT OF OFFSET.  MANAGER SHALL NOT OFFSET AGAINST ANY AMOUNTS
OWED TO OWNER; PROVIDED, HOWEVER, MANAGER MAY OFFSET AMOUNTS WHICH OWNER HAS
FAILED TO FUND IN VIOLATION OF SECTION 5.2(C) AGAINST THE AMOUNTS OWED TO OWNER
HEREUNDER PROVIDED THAT AFTER GIVING EFFECT TO ALL SUCH OFFSETS THERE SHALL
STILL BE PAID TO OWNER AN AMOUNT SUFFICIENT TO PAY REGULARLY SCHEDULED PAYMENTS
OF INTEREST AND PRINCIPAL UNDER ANY LOAN OR OTHER DEBT SECURED BY AN AUTHORIZED
MORTGAGE AND ATTRIBUTABLE TO THE PLEDGED HOTELS.


 

2.6           Condition of the Hotels.

 

(A)           MANAGER ACKNOWLEDGES RECEIPT AND DELIVERY OF POSSESSION OF EACH
INITIAL HOTEL, AND MANAGER ACCEPTS EACH INITIAL HOTEL IN ITS “AS IS” CONDITION
ON THE INITIAL HOTELS EFFECTIVE DATE, SUBJECT TO THE RIGHTS OF PARTIES IN
POSSESSION, THE EXISTING TITLE, INCLUDING ALL COVENANTS, CONDITIONS,
RESTRICTIONS, RESERVATIONS, MINERAL LEASES, EASEMENTS AND OTHER MATTERS OF
RECORD OR THAT ARE VISIBLE OR APPARENT ON THE INITIAL HOTELS, ALL APPLICABLE
LEGAL REQUIREMENTS, AND SUCH OTHER MATTERS WHICH WOULD BE DISCLOSED BY AN
INSPECTION OF THE INITIAL HOTELS AND THE RECORD TITLE THERETO OR BY AN ACCURATE
SURVEY THEREOF.

 

(B)           SUBJECT TO THE TERMS OF SECTIONS 2.7, 2.8 AND 2.10, MANAGER
ACCEPTS EACH EXPANSION HOTEL IN ITS “AS IS” CONDITION AS OF THE EXPANSION HOTELS
EFFECTIVE DATE, SUBJECT TO THE RIGHTS OF PARTIES IN POSSESSION, THE EXISTING
TITLE, INCLUDING ALL COVENANTS, CONDITIONS, RESTRICTIONS, RESERVATIONS, MINERAL
LEASES, EASEMENTS AND OTHER MATTERS OF RECORD OR THAT ARE VISIBLE OR APPARENT ON
THE EXPANSION HOTELS, ALL APPLICABLE LEGAL REQUIREMENTS, AND SUCH OTHER MATTERS
WHICH WOULD BE DISCLOSED BY AN INSPECTION OF THE EXPANSION HOTELS AND THE RECORD
TITLE THERETO OR BY AN ACCURATE SURVEY THEREOF.

 

(C)           MANAGER ACKNOWLEDGES RECEIPT AND DELIVERY OF POSSESSION OF THE
PARSIPPANY HOTEL, AND MANAGER ACCEPTS THE PARSIPPANY HOTEL IN ITS “AS IS”
CONDITION AS OF THE PARSIPPANY HOTEL EFFECTIVE DATE, SUBJECT TO THE RIGHTS OF
PARTIES IN POSSESSION, THE EXISTING TITLE, INCLUDING ALL COVENANTS, CONDITIONS,
RESTRICTIONS, RESERVATIONS, MINERAL LEASES, EASEMENTS AND OTHER MATTERS OF
RECORD OR THAT ARE VISIBLE OR APPARENT ON THE PARSIPPANY HOTEL, ALL APPLICABLE
LEGAL REQUIREMENTS, AND SUCH OTHER MATTERS WHICH WOULD BE DISCLOSED BY AN
INSPECTION OF THE PARSIPPANY HOTEL AND THE RECORD TITLE THERETO OR BY AN
ACCURATE SURVEY THEREOF.

 

27

--------------------------------------------------------------------------------


 

(D)           MANAGER REPRESENTS THAT:  IT HAS INSPECTED THE HOTELS INCLUDING
THE FF&E AND ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF
SATISFACTORY; AS OF THE INITIAL HOTELS EFFECTIVE DATE, THE INITIAL HOTELS WERE
IN COMPLIANCE WITH THE BRAND STANDARDS IN ALL MATERIAL RESPECTS; AS OF THE
PARSIPPANY HOTEL EFFECTIVE DATE, THE PARSIPPANY HOTEL WAS IN COMPLIANCE WITH THE
BRAND STANDARDS IN ALL MATERIAL RESPECTS; EXCEPT FOR CAPITAL REPLACEMENTS TO BE
MADE FROM TIME TO TIME USING FUNDS TO BE DEPOSITED IN THE RESERVE ACCOUNT
PURSUANT TO SECTION 5.2(A) AND SECTION 5.2(G), EXCEPT AS TO CERTAIN EXPANSION
HOTELS PREVIOUSLY DISCLOSED TO HPTSHC, MANAGER CURRENTLY DOES NOT ANTICIPATE THE
NEED TO MAKE CAPITAL REPLACEMENTS AT ANY HOTEL DURING THE FIRST FIVE YEARS OF
THE TERM WITH RESPECT TO SUCH HOTEL (PROVIDED, HOWEVER, SUCH REPRESENTATION IS
NOT A GUARANTY OR WARRANTY THAT NO SUCH CAPITAL REPLACEMENTS WILL BE REQUIRED);
AND, EXCEPT AS PROVIDED IN SECTIONS 2.7, AND 2.8, IT IS NOT RELYING ON ANY
REPRESENTATION OR WARRANTY OF OWNER, PURCHASER OR ANY OF THEIR AGENTS OR
EMPLOYEES WITH RESPECT TO ANY OF THE MATTERS SET FORTH IN THIS SECTION.  SUBJECT
TO THE TERMS OF SECTIONS 2.7 AND 2.8, MANAGER WAIVES ANY CLAIM OR ACTION AGAINST
OWNER AND PURCHASER WITH RESPECT TO THE CONDITION OF THE HOTELS.  EXCEPT AS
PROVIDED IN SECTIONS 2.7 AND 2.8, PURCHASER AND OWNER MAKE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY HOTEL OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT.

 


2.7           REPRESENTATIONS OF HPTSHC.  HPTSHC WARRANTS AND REPRESENTS, AS OF
THE EXPANSION HOTELS EFFECTIVE DATE, THAT: ITS INVESTIGATION OF THE EXPANSION
HOTELS MADE IN CONNECTION WITH THE ACQUISITION OF THE EXPANSION HOTELS WAS
CONDUCTED IN A MANNER CONSISTENT IN ALL MATERIAL RESPECTS WITH THE STANDARDS
GENERALLY EMPLOYED BY THE HPT GROUP IN CONNECTION WITH THEIR ACQUISITIONS OF
HOTEL PROPERTIES; AND, BASED ON SUCH INVESTIGATION, WHEN HPTSHC ACQUIRED THE
EXPANSION HOTELS IT BELIEVED THAT THE STATEMENTS IN EXHIBIT F (OTHER THAN THE
STATEMENT IN PARAGRAPH (1) THEREOF) WERE TRUE IN ALL MATERIAL RESPECTS EXCEPT AS
DISCLOSED IN THE MATERIALS PREVIOUSLY FURNISHED OR OBTAINED BY MANAGER OR
OTHERWISE DISCLOSED IN WRITING TO, OR KNOWN BY, MANAGER.  MANAGER SHALL HAVE THE
RIGHT, SUBJECT TO THE RECEIPT OF ANY REQUIRED CONSENTS AND THE TERMS OF ANY
APPLICABLE AGREEMENT, TO PURSUE, IN THE NAME OF HPTSHC, ANY AND ALL RIGHTS
HPTSHC MAY HAVE UNDER OR WITH RESPECT TO ANY TITLE INSURANCE POLICY, ENGINEERING
REPORT, SURVEY, ZONING OPINION OR REPORT OR ENVIRONMENTAL STUDY OBTAINED BY
HPTSHC IN CONNECTION WITH SUCH

 

28

--------------------------------------------------------------------------------


 


ACQUISITION.  THE TERMS OF SECTION 2.9 SHALL APPLY TO ANY RECOVERY BY MANAGER IN
CONNECTION THEREWITH.


 


2.8           REPRESENTATION OF HPTSHC AND OWNER.  EACH OF HPTSHC AND OWNER
WARRANTS AND REPRESENTS TO MANAGER, AS OF THE EXPANSION HOTELS EFFECTIVE DATE,
THAT, EXCEPT AS DISCLOSED IN THE MATERIALS PREVIOUSLY FURNISHED OR OBTAINED BY
MANAGER OR OTHERWISE DISCLOSED IN WRITING TO, OR KNOWN BY, MANAGER: IT HAS NOT
DONE ANYTHING SINCE THE DATE OF ITS ACQUISITION OF THE EXPANSION HOTELS THROUGH
THE EXPANSION HOTELS EFFECTIVE DATE TO CAUSE ANY OF THE STATEMENTS IN EXHIBIT F
TO BE UNTRUE IN ANY MATERIAL RESPECT ON THE EXPANSION HOTELS EFFECTIVE DATE; AND
TO OWNER’S KNOWLEDGE, AS OF THE EXPANSION HOTELS EFFECTIVE DATE, THE STATEMENTS
IN EXHIBIT F WERE TRUE IN ALL MATERIAL RESPECTS AS OF EXPANSION HOTELS EFFECTIVE
DATE; AND JOHN MURRAY IS THE OFFICER OF THE HPT GROUP TO WHOM ANY CONDITION
WHICH WOULD RENDER ANY OF THE STATEMENTS IN EXHIBIT F UNTRUE IN ANY MATERIAL
RESPECT SHOULD BE REPORTED BY ANY EMPLOYEE OF THE HPT GROUP THAT FIRST DISCOVERS
SUCH CONDITION AND THAT, AS OF THE EXPANSION HOTELS EFFECTIVE DATE, THE HPT
GROUP HAS IN PLACE, EITHER FORMALLY OR INFORMALLY, SYSTEMS DESIGNED TO MAKE SURE
THAT JOHN MURRAY RECEIVES SUCH REPORTS.


 


2.9           CERTAIN RECOVERIES.  ANY AMOUNTS RECOVERED DURING THE TERM BY
OWNER OR MANAGER FROM ANY THIRD PARTY (OTHER THAN FROM OR IN RESPECT OF ANY
CLAIM OF THE HPT GROUP AGAINST WYNDHAM INTERNATIONAL, INC., SUMMERFIELD HPT
LEASE COMPANY, L.P. OR ANY OF THEIR AFFILIATES) WITH RESPECT TO A DEFECTIVE
CONDITION AT ANY OF THE EXPANSION HOTELS IN EXCESS OF THE COST OF RECOVERING THE
SAME (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES) SHALL BE DEPOSITED INTO
THE RESERVE ACCOUNT OR APPLIED AS THE PARTIES REASONABLY AGREE.


 


2.10         PRE-EXPANSION HOTELS EFFECTIVE DATE EXPENSES.  OWNER SHALL BE
RESPONSIBLE FOR ANY AND ALL COSTS OR EXPENSES OF OWNING AND OPERATING THE
EXPANSION HOTELS PRIOR TO THE EXPANSION HOTELS EFFECTIVE DATE, INCLUDING,
WITHOUT LIMITATION, ALL APPLICABLE REAL AND PERSONAL PROPERTY, SALES,
HOTEL-MOTEL, EXCISE, GROSS RECEIPTS AND USE TAXES AND ASSESSMENTS AND ANY
ACCRUED UNPAID VACATION, SICK LEAVE AND SIMILAR BENEFITS OWED TO EXISTING
EMPLOYEES OF THE EXPANSION HOTELS WHO ARE EMPLOYED AT THE EXPANSION HOTELS ON
THE EXPANSION HOTELS EFFECTIVE DATE.  OWNER SHALL PAY WHEN DUE SUCH COSTS AND
EXPENSES ITSELF OR TIMELY ADVANCE FUNDS TO MANAGER TO PAY SUCH COSTS AND
EXPENSES.  OWNER SHALL FILE OR CAUSE TO BE FILED ALL RETURNS FOR ANY TAX PERIODS
PRIOR TO THE TAX PERIOD IN WHICH THE EXPANSION HOTELS EFFECTIVE DATE OCCURS.

 

29

--------------------------------------------------------------------------------


 


2.11         OWNER’S INDEMNITY OF MANAGER.  EXCEPT TO THE EXTENT SOLELY
ATTRIBUTABLE TO MATTERS PERTAINING TO OR ARISING FROM OR IN CONNECTION WITH ANY
ACT OR OMISSION OF MANAGER OR ITS AFFILIATES, OWNER SHALL INDEMNIFY, DEFEND AND
HOLD HARMLESS MANAGER AND ITS AFFILIATES FOR, FROM AND AGAINST ANY COST, LOSS,
DAMAGE OR EXPENSE INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND
ALL COURT COSTS AND OTHER EXPENSES OF LITIGATION, WHETHER OR NOT TAXABLE UNDER
LOCAL LAW (EACH, A “LOSS AND EXPENSE”) FOR ANY CLAIMS OF ANY NATURE WHATSOEVER
MADE BY EACH OF CANDLEWOOD MANAGEMENT, INC., WYNDHAM INTERNATIONAL, INC.,
SUMMERFIELD HPT LEASE COMPANY, L.P. OR ANY OF THEIR RESPECTIVE AFFILIATES
PERTAINING TO THE EXPANSION HOTELS. SUCH INDEMNITY IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 

(A)           IF MANAGER OR ITS AFFILIATE SUFFER OR INCUR ANY LOSS AND EXPENSE
OR ANY ACTION IS COMMENCED AGAINST, OR CLAIM IS MADE OR THREATENED AGAINST,
MANAGER OR ITS AFFILIATE AGAINST WHICH OWNER IS TO INDEMNIFY MANAGER OR ITS
AFFILIATE, MANAGER OR ITS AFFILIATE SHALL GIVE OWNER NOTICE THEREOF WITHIN
THIRTY (30) DAYS OF BECOMING AWARE THAT IT HAS SUFFERED SUCH LOSS AND EXPENSE OR
OF SUCH ACTION OR CLAIM.

 

(B)           OWNER SHALL CONDUCT AND CONTROL, THROUGH COUNSEL OF ITS OWN
CHOOSING, REASONABLY ACCEPTABLE TO MANAGER OR ITS AFFILIATE, ANY THIRD PARTY
ACTION OR CLAIM, BUT THE INDEMNIFIED PARTY MAY, AT ITS ELECTION, PARTICIPATE IN
THE DEFENSE THEREOF AT ITS SOLE COST AND EXPENSE.  MANAGER AND ITS AFFILIATES
SHALL COOPERATE WITH OWNER IN DEFENDING ANY CLAIM OR ACTION FOR WHICH INDEMNITY
IS SOUGHT HEREUNDER.  SUCH COOPERATION SHALL INCLUDE ACCESS DURING NORMAL
BUSINESS HOURS AFFORDED TO OWNER TO, AND REASONABLE RETENTION BY MANAGER AND ITS
AFFILIATES OF, RECORDS AND INFORMATION WHICH ARE REASONABLY RELEVANT TO SUCH
ACTION OR CLAIM, AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY CONVENIENT BASIS
TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY MATERIAL PROVIDED
HEREUNDER.

 

(C)           IF OWNER SHALL FAIL TO DEFEND ANY ACTION OR CLAIM, THEN MANAGER OR
ITS AFFILIATE MAY DEFEND, THROUGH COUNSEL OF ITS OWN CHOOSING, SUCH ACTION OR
CLAIM, AND (SO LONG AS IT GIVES OWNER AT LEAST FIFTEEN (15) DAYS’ NOTICE OF THE
TERMS OF THE PROPOSED SETTLEMENT THEREOF AND PERMITS OWNER TO THEN UNDERTAKE THE
DEFENSE THEREOF) SETTLE SUCH ACTION OR CLAIM AND TO RECOVER FROM OWNER OR HPTSHC
THE AMOUNT OF SUCH SETTLEMENT OR OF ANY JUDGMENT AND THE REASONABLE COSTS AND
EXPENSES OF SUCH DEFENSE.

 

(D)           OWNER SHALL BE ENTITLED TO COMPROMISE OR SETTLE ANY SUCH ACTION OR
CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF MANAGER, PROVIDED IT OR HPTSHC PAYS
ALL AMOUNTS DUE UNDER THIS

 

30

--------------------------------------------------------------------------------


 

SECTION 2.11 AND THE TERMS AND CONDITIONS OF SUCH COMPROMISE OR SETTLEMENT:(I)
INCLUDE A FULL RELEASE OF MANAGER AND ITS AFFECTED AFFILIATES FROM THE ACTION OR
CLAIM WHICH IS THE SUBJECT OF THE SETTLEMENT PROPOSAL; AND (II) DO NOT INCLUDE
ANY TERM OR CONDITION WHICH WOULD RESTRICT IN ANY MATERIAL MANNER THE CONTINUED
MANAGEMENT AND OPERATIONS OF THE EXPANSION HOTELS IN SUBSTANTIALLY THE MANNER
THEN BEING MANAGED AND OPERATED BY MANAGER OR WHICH WOULD IMPOSE ANY CONTINUING
OBLIGATIONS OR LIABILITY OF ANY NATURE ON MANAGER OR ITS AFFILIATES.

 

2.12         Non-Economic Hotels.

 

(A)           MANAGER SHALL BE ENTITLED TO DESIGNATE AS A NON-ECONOMIC HOTEL ANY
HOTEL FOR WHICH, IN EACH OF ANY THREE (3) CONSECUTIVE FULL FISCAL YEARS DURING
THE TERM SUBSEQUENT TO THE PARSIPPANY HOTEL EFFECTIVE DATE, THE OPERATING PROFIT
IS LESS THAN THE SUM OF (I) AMOUNTS TO BE FUNDED TO THE RESERVE ACCOUNT PURSUANT
TO SECTION 5.2(A) ON ACCOUNT OF SUCH HOTEL, PLUS (II) OWNER’S PRIORITY
ATTRIBUTABLE TO SUCH HOTEL AS SET FORTH IN EXHIBIT C HERETO; PROVIDED, HOWEVER,
THAT THE NUMBER OF HOTELS DESIGNATED AS NON-ECONOMIC HOTELS UNDER THIS AGREEMENT
(OTHER THAN THOSE WITH RESPECT TO WHICH SUCH DESIGNATION HAS BEEN WITHDRAWN OR
DEEMED WITHDRAWN, BUT INCLUDING THOSE WHICH HAVE BEEN SOLD PURSUANT TO THIS
SECTION 2.12) SHALL NOT EXCEED THREE (3).  IF SUBSEQUENT TO A HOTEL BEING
DESIGNATED AS A NON-ECONOMIC HOTEL BUT PRIOR TO ITS SALE PURSUANT TO THIS
SECTION 2.12, THE OPERATING PROFIT OF SUCH HOTEL FOR ANY FISCAL YEAR SHALL
EXCEED THE SUM OF AMOUNTS TO BE FUNDED TO THE RESERVE ACCOUNT PURSUANT TO
SECTION 5.2(A) ON ACCOUNT OF SUCH HOTEL, PLUS THE PORTION OF THE OWNER’S
PRIORITY FOR SUCH FISCAL YEAR ATTRIBUTABLE TO SUCH HOTEL, SUCH DESIGNATION SHALL
BE DEEMED WITHDRAWN; PROVIDED, HOWEVER, IF MANAGER IS THEN NEGOTIATING A SALE OF
SUCH HOTEL TO A THIRD-PARTY, SUCH DESIGNATION SHALL NOT BE DEEMED WITHDRAWN FOR
A PERIOD OF THREE (3) MONTHS.

 

(B)           SO LONG AS THERE IS NO MANAGER DEFAULT OR MANAGER EVENT OF
DEFAULT, MANAGER MAY MARKET EACH HOTEL THAT IS A NON-ECONOMIC HOTEL FOR SALE. 
IN ADDITION, IF MANAGER REASONABLY ANTICIPATES BASED ON PROJECTIONS PREPARED IN
THE ORDINARY COURSE THAT A HOTEL WILL BECOME A NON-ECONOMIC HOTEL WITHIN THE
NEXT TWELVE (12) MONTHS, MANAGER MAY MARKET SUCH HOTEL FOR SALE; PROVIDED,
HOWEVER, NO HOTEL SHALL BE SOLD PURSUANT TO THIS SECTION 2.12 OTHER THAN
NON-ECONOMIC HOTELS.  IF MANAGER RECEIVES AN OFFER, MANAGER SHALL GIVE OWNER AND
PURCHASER NOTICE THEREOF, WHICH NOTICE SHALL INCLUDE A COPY OF THE EXECUTED
OFFER.  IN THE EVENT THAT OWNER AND PURCHASER SHALL FAIL TO ACCEPT OR REJECT
SUCH OFFER WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF SUCH NOTICE, SUCH
OFFER SHALL BE DEEMED TO BE

 

31

--------------------------------------------------------------------------------


 

REJECTED BY THEM.  PROVIDED THERE IS NO MANAGER DEFAULT OR MANAGER EVENT OF
DEFAULT, IF OWNER AND PURCHASER SHALL EITHER SELL SUCH NON-ECONOMIC HOTEL
PURSUANT TO SUCH MANAGER’S OFFER OR REJECT OR BE DEEMED TO HAVE REJECTED SUCH
MANAGER’S OFFER, THEN EFFECTIVE AS OF THE DATE OF SUCH SALE OR, IF THE MANGER’S
OFFER WAS REJECTED OR DEEMED REJECTED, THE PROPOSED DATE OF SALE CONTAINED IN
SUCH MANAGER’S OFFER, AS THE CASE MAY BE, THE FOLLOWING SHALL APPLY: (I) THE
TERM SHALL TERMINATE WITH RESPECT TO SUCH NON-ECONOMIC HOTEL; (II) NO FURTHER
OWNER’S PERCENTAGE PRIORITY SHALL ACCRUE WITH RESPECT TO SUCH NON-ECONOMIC
HOTEL’S GROSS REVENUES WHICH ACCRUE AFTER SUCH TERMINATION; AND (III) THE BASE
PRIORITY AMOUNT SHALL BE REDUCED BY AN AMOUNT EQUAL TO: (X) FOR A NON-ECONOMIC
HOTEL THAT IS AN INITIAL HOTEL, NINE AND TWELVE HUNDREDTHS PERCENT (9.12%) OF
THE NET (AFTER TAKING INTO ACCOUNT ANY COSTS PAID BY MANAGER) PROCEEDS OF SALE
RECEIVED BY OWNER OR PURCHASER (OR, IN THE CASE OF SUCH A REJECTION, EIGHT AND
SIXTY-TWO HUNDREDTHS PERCENT (8.62%) OF THE PROJECTED NET (AFTER TAKING INTO
ACCOUNT ANY COSTS TO BE PAID BY MANAGER) PROCEEDS OF SALE WHICH WOULD HAVE BEEN
RECEIVED BY OWNER OR PURCHASER DETERMINED BY REFERENCE TO SUCH OFFER), (Y) FOR A
NON-ECONOMIC HOTEL THAT IS AN EXPANSION HOTEL, EIGHT AND EIGHTY-FIVE HUNDREDTHS
PERCENT (8.85%) OF THE NET (AFTER TAKING INTO ACCOUNT ANY COSTS PAID BY MANAGER)
PROCEEDS OF SALE RECEIVED BY OWNER OR PURCHASER (OR, IN THE CASE OF SUCH A
REJECTION, EIGHT AND THIRTY-FIVE HUNDREDTHS PERCENT (8.35%) OF THE PROJECTED NET
(AFTER TAKING INTO ACCOUNT ANY COSTS TO BE PAID BY MANAGER) PROCEEDS OF SALE
WHICH WOULD HAVE BEEN RECEIVED BY OWNER OR PURCHASER DETERMINED BY REFERENCE TO
SUCH OFFER), AND (Z) IF THE NON-ECONOMIC HOTEL IS THE PARSIPPANY HOTEL, EIGHT
AND ONE HALF PERCENT (8.5%) OF THE NET (AFTER TAKING INTO ACCOUNT ANY COSTS PAID
BY MANAGER) PROCEEDS OF SALE RECEIVED BY OWNER OR PURCHASER (OR, IN THE CASE OF
SUCH A REJECTION, EIGHT PERCENT (8%) OF THE PROJECTED NET (AFTER TAKING INTO
ACCOUNT ANY COSTS TO BE PAID BY MANAGER) PROCEEDS OF SALE WHICH WOULD HAVE BEEN
RECEIVED BY OWNER OR PURCHASER DETERMINED BY REFERENCE TO SUCH OFFER).

 


2.13         NO EARLY TERMINATION OF MANAGER; NATURE OF RELATIONSHIP ETC.


 

(A)           SO LONG AS THIS AGREEMENT IS IN FULL FORCE AND EFFECT AND OWNER IS
NOT ENTITLED PURSUANT TO THE TERMS HEREOF TO TERMINATE THIS AGREEMENT IN ITS
ENTIRETY, OWNER COVENANTS AND AGREES NOT TO HIRE, ENGAGE, APPOINT OR EMPLOY ANY
OTHER MANAGER TO MANAGE ANY HOTEL PRIOR TO THE EXPIRATION OR EARLIER TERMINATION
OF THE TERM WITH RESPECT TO SUCH HOTEL.  ANY OTHERWISE APPLICABLE PRINCIPLES OF
LAW NOTWITHSTANDING, IT IS OWNER’S INTENT AND AGREEMENT THAT MANAGER SHALL
MANAGE EACH HOTEL PURSUANT TO THIS

 

32

--------------------------------------------------------------------------------


 

AGREEMENT THROUGH THE TERM SO LONG AS THIS AGREEMENT IS IN FULL FORCE AND EFFECT
WITH RESPECT TO EACH HOTEL.

 

(B)           OWNER SHALL PROVIDE APPROPRIATE ASSET MANAGEMENT SERVICES WITH
RESPECT TO THE HOTELS AT NO COST OR EXPENSE TO MANAGER (AND SHALL USE REASONABLE
EFFORTS TO COOPERATE WITH MANAGER IN ORDER TO KEEP ALL GROUND, UNDERLYING AND
PARKING LEASES IN FULL FORCE AND EFFECT).  THE COSTS AND EXPENSES INCURRED BY
OWNER IN CONNECTION WITH PROVIDING SUCH ASSET MANAGEMENT SERVICES SHALL NOT BE
OPERATING COSTS.  OWNER SHALL, FROM TIME TO TIME, UPON THE REQUEST OF MANAGER
PROVIDE MANAGER WITH THE NAME, TELEPHONE NUMBER, FAX NUMBER AND EMAIL ADDRESS OF
THE INDIVIDUAL RESPONSIBLE FOR PROVIDING SUCH ASSET MANAGEMENT SERVICES. 
MANAGER WILL COOPERATE WITH AND ASSIST THE OWNER IN EVERY REASONABLE AND PROPER
WAY TO PERMIT OWNER TO CARRY OUT ITS DUTIES AND EXERCISE ITS RIGHTS HEREUNDER
WITH RESPECT TO THE HOTELS.

 

(C)           WITHOUT LIMITING THE SCOPE OR INTENT OF THE OTHER PROVISIONS OF
THIS SECTION 2.13 OF THIS AGREEMENT, EACH OF THE PARTIES ACKNOWLEDGES AND AGREES
THAT (I) THE EXECUTION AND DELIVERY BY THE OTHER OF THIS AGREEMENT IS
SUBSTANTIAL AND ESSENTIAL CONSIDERATION FOR THEIR RESPECTIVE AFFILIATES PURCHASE
AND SALE OF THE INITIAL HOTELS PURSUANT TO THE INITIAL HOTELS PURCHASE AGREEMENT
AND THE EXECUTION AND DELIVERY OF THE PARSIPPANY HOTEL ASSIGNMENT AGREEMENT;
(II) BUT FOR THE EXECUTION AND DELIVERY OF THIS AGREEMENT, MANAGER’S AFFILIATE
WOULD NOT HAVE SOLD THE INITIAL HOTELS TO PURCHASER AND MANAGER WOULD NOT HAVE
ASSIGNED THE TURN KEY HOTEL PURCHASE AND SALE AGREEMENT RELATED TO THE
PARSIPPANY HOTEL TO OWNER’S AFFILIATE, (III) BUT FOR THE EXECUTION AND DELIVERY
OF THIS AGREEMENT, OWNER’S AFFILIATE WOULD NOT HAVE PURCHASED THE HOTELS FROM
MANAGER’S AFFILIATES OR ASSUMED THE TURN KEY HOTEL PURCHASE AND SALE AGREEMENT
RELATED TO THE PARSIPPANY HOTEL, (IV) THE TERMS AND PROVISIONS OF THE INITIAL
HOTELS PURCHASE AGREEMENT AND THE PARSIPPANY HOTEL ASSIGNMENT AGREEMENT,
INCLUDING THE CONSIDERATION SET FORTH THEREIN, WERE NEGOTIATED AND AGREED UPON
ON THE BASIS AND UPON THE CONDITION THAT THIS AGREEMENT BE EXECUTED AND
DELIVERED AT THE TIME OF THE CLOSING OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY, (V) THIS AGREEMENT FAIRLY, ACCURATELY AND FULLY SETS FORTH
THE AGREEMENT BETWEEN OWNER AND MANAGER REGARDING MANAGER’S MANAGEMENT OF THE
HOTELS THROUGH THE TERM, (VI) THERE ARE NO DUTIES OR OBLIGATIONS BETWEEN THE
PARTIES NOT EXPRESSLY SET FORTH HEREIN AND (VII) EACH OF THE PARTIES HERETO HAS
A DUTY OF COMMERCIAL GOOD FAITH AND FAIR DEALING.

 

33

--------------------------------------------------------------------------------


 

(D)           ANY COMMON LAW OR OTHER RULE OR RESTRICTION THAT WOULD OTHERWISE
APPLY NOTWITHSTANDING, BUT SUBJECT TO THE TERMS OF SECTION 24.1, MANAGER, OWNER
AND THEIR RESPECTIVE AFFILIATES ARE FREE TO MANAGE, ENGAGE IN OR LICENSE OTHER
BUSINESS ACTIVITIES, INCLUDING ACTIVITIES INVOLVING TRANSIENT LODGING AND
RELATED ACTIVITIES.  EXCEPT AS PROVIDED IN SECTION 24.1, NOTHING HEREIN OR
OTHERWISE SHALL PREVENT MANAGER, OWNER OR THEIR RESPECTIVE AFFILIATES FROM
OWNING, MANAGING OR LICENSING OTHER FACILITIES AND MANAGER, OWNER AND THEIR
RESPECTIVE AFFILIATES MAY MANAGE, ENGAGE IN OR LICENSE ANY BUSINESS ACTIVITY AT
ANY OTHER LOCATION WHETHER OR NOT COMPETING WITH THE HOTELS, WITHOUT THE CONSENT
OR APPROVAL OF, OR LIABILITY TO, THE OTHER AND WITHOUT OFFERING THE OTHER ANY
OPPORTUNITY TO PARTICIPATE THEREIN.  SUBJECT TO THE TERMS OF SECTION 24.1, EACH
PARTY HEREBY WAIVES ANY CLAIM OR CAUSE OF ACTION, OF WHATEVER NATURE AND HOWEVER
DERIVED, RELATING TO OR ARISING IN ANY WAY OUT OF THE OTHER’S OWNERSHIP,
LICENSING OR MANAGEMENT OF ANY OTHER HOTEL OR COMMERCIAL PROPERTY WHEREVER
LOCATED.

 


ARTICLE 3

 


TERM AND RENEWALS

 


3.1           TERM.  THE TERM OF THIS AGREEMENT SHALL BE FOR A PERIOD BEGINNING
ON THE EFFECTIVE DATE AND CONTINUING FOR THE INITIAL TERM AND ANY EXTENSION OF
THE TERM HEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, UNLESS
SOONER TERMINATED AS HEREIN PROVIDED.


 


3.2           RENEWAL TERM.  THE TERM MAY BE EXTENDED, AT MANAGER’S OPTION, FOR
UP TO TWO (2) CONSECUTIVE PERIODS (EACH, A “RENEWAL TERM”) OF TWELVE (12) YEARS
AND SIX (6) MONTHS EACH ON NOT LESS THAN TWO (2) YEARS’ PRIOR NOTICE TO OWNER. 
IN THE EVENT MANAGER FAILS TO GIVE NOTICE OF ITS ELECTION NOT TO EXERCISE EITHER
OF ITS OPTIONS TO EXTEND THE TERM ON OR BEFORE THE DATE WHICH IS THE DAY PRIOR
TO THE DATE THAT IS TWO (2) YEARS PRIOR TO THE THEN EXPIRATION DATE, MANAGER
SHALL BE DEEMED TO HAVE EXERCISED THE APPLICABLE EXTENSION OPTION.  THE TERMS
AND PROVISIONS OF THIS AGREEMENT WILL REMAIN IN EFFECT AS STATED HEREIN DURING
ANY RENEWAL TERM EXCEPT THAT MANAGER SHALL HAVE NO RIGHT TO EXTEND THE TERM
BEYOND THE RENEWAL TERMS HEREIN PROVIDED.


 


3.3           OWNER’S TERMINATION RIGHT AT END OF TERM.  IF MANAGER, GIVES
NOTICE OF ITS ELECTION NOT TO EXTEND OR IF MANAGER SHALL HAVE NO FURTHER RIGHT
TO EXTEND THE TERM, AT ANY TIME DURING THE LAST TWO YEARS OF THE TERM, OWNER MAY
TERMINATE THIS AGREEMENT ON NOT LESS THAN THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE.

 

34

--------------------------------------------------------------------------------


 


ARTICLE 4

 


TITLE TO HOTEL

 


4.1           COVENANTS OF TITLE.  DURING THE TERM, PROVIDED NO MANAGER DEFAULT
EXISTS, MANAGER SHALL HAVE THE RIGHT PEACEABLY AND QUIETLY TO OPERATE THE HOTELS
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, FREE FROM INTERFERENCE,
DISTURBANCE AND EVICTION BY OWNER OR PURCHASER OR BY ANY OTHER PERSON OR PERSONS
CLAIMING BY, THROUGH OR UNDER OWNER OR PURCHASER, SUBJECT ONLY TO TERMINATION OF
THIS AGREEMENT AS HEREIN PROVIDED.  EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN,
OWNER, AT OWNER’S OWN EXPENSE (AND NOT AS AN OPERATING COST), SHALL PROSECUTE
ALL APPROPRIATE ACTIONS, JUDICIAL OR OTHERWISE, REQUIRED TO ASSURE SUCH QUIET
AND PEACEABLE OPERATION BY MANAGER AND SHALL PAY AND DISCHARGE ANY RENTAL
OBLIGATIONS UNDER THE LEASE.  WITHOUT MANAGER’S WRITTEN CONSENT, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, OWNER SHALL NOT DURING THE TERM ENTER INTO
AN AGREEMENT, COVENANT OR ENCUMBRANCE AFFECTING TITLE TO THE HOTELS EXCEPT IN
CONNECTION WITH AUTHORIZED MORTGAGES AND SALES OR TRANSFERS OF THE HOTELS NOT
PROHIBITED HEREBY.  FURTHER, DURING THE TERM, OWNER SHALL NOT CONVERT ANY HOTEL
TO A CONDOMINIUM FORM OF OWNERSHIP.


 


4.2           NON-DISTURBANCE.  PURCHASER AND MANAGER AGREE THAT IN THE EVENT
THE LEASE TERMINATES PRIOR TO EXPIRATION OR EARLIER TERMINATION OF THE TERM, SO
LONG AS (I) THERE EXISTS NO UNCURED MANAGER EVENT OF DEFAULT AND (II) OWNER IS
NOT OTHERWISE ENTITLED TO TERMINATE THIS AGREEMENT: (A) MANAGER SHALL NOT BE
DISTURBED IN ITS RIGHTS UNDER THIS AGREEMENT BY PURCHASER; (B) PURCHASER SHALL
ASSUME THE OBLIGATIONS OF OWNER UNDER THIS AGREEMENT; AND (C) MANAGER SHALL
ATTORN TO PURCHASER AND RECOGNIZE PURCHASER AS THE “OWNER” UNDER THIS
AGREEMENT.  PURCHASER SHALL HAVE THE RIGHT TO ASSIGN ALL OF ITS RIGHT, TITLE AND
INTEREST IN, TO AND UNDER THIS AGREEMENT TO A NEW TENANT (A “SUBSTITUTE TENANT”)
TO WHICH PURCHASER SHALL LEASE THE HOTELS (PURSUANT TO A LEASE WHICH IMPOSES NO
GREATER RISKS, OBLIGATIONS, DUTIES OR LIABILITY ON MANAGER THAN THE LEASE
(ASSUMING THE SAME HAD NOT BEEN TERMINATED) AND FOR A TERM EQUAL TO THE
UNEXPIRED TERM OF THIS AGREEMENT) WHICH SUBSTITUTE TENANT SHALL EXPRESSLY ASSUME
ALL OF THE OWNER’S OBLIGATIONS UNDER THIS AGREEMENT.  UPON SUCH ASSIGNMENT TO,
AND ASSUMPTION BY, A SUBSTITUTE TENANT, PURCHASER SHALL BE RELIEVED OF ALL
FUTURE OBLIGATIONS ARISING UNDER THIS AGREEMENT (OTHER THAN ANY EXPRESSLY
IMPOSED ON PURCHASER PURSUANT TO SECTIONS 4.2 THROUGH AND INCLUDING 4.7),
MANAGER SHALL ATTORN TO THE SUBSTITUTE TENANT AND RECOGNIZE THE SUBSTITUTE
TENANT AS THE “OWNER” UNDER

 

35

--------------------------------------------------------------------------------


 


THIS AGREEMENT, AND THE TERM “LEASE” AS USED IN THIS AGREEMENT SHALL BE DEEMED
TO REFER TO SUCH LEASE BETWEEN PURCHASER AND THE SUBSTITUTE TENANT.


 


4.3           FINANCING.


 

(A)           PURCHASER SHALL BE ENTITLED TO ENCUMBER THE HOTELS OR ANY OF THEM
WITH ONE OR MORE AUTHORIZED MORTGAGES WHICH ARE EXPRESSLY SUBORDINATE TO THIS
AGREEMENT OR IN CONNECTION WITH WHICH THE FOLLOWING TERMS AND CONDITIONS ARE
SATISFIED:

 

(I)            THE LOAN OR OTHER DEBT SECURED BY SUCH AUTHORIZED MORTGAGE SHALL
NOT BE CROSS-COLLATERALIZED WITH OTHER PROPERTY OR HOTELS WHICH ARE NOT MANAGED
OR FRANCHISED BY MANAGER, IHG OR THEIR RESPECTIVE AFFILIATES;

 

(II)           THE PRINCIPAL AMOUNT SECURED BY SUCH AUTHORIZED MORTGAGE SHALL
NOT EXCEED THE SUM OF SEVENTY FIVE PERCENT (75%) (OR, IF LESS THAN FOUR (4)
HOTELS SECURE SUCH PRINCIPAL AMOUNT, SIXTY FIVE PERCENT (65%)) OF THE SUM OF THE
FAIR MARKET VALUE AS OF THE DATE OF THE GRANTING OF SUCH AUTHORIZED MORTGAGE OF
THE PLEDGED HOTELS AND THE OTHER PROPERTIES SECURING SUCH PRINCIPAL AMOUNT;

 

(III)          AS OF THE DATE OF THE GRANTING OF SUCH AUTHORIZED MORTGAGE, THE
DEBT SERVICE COVERAGE RATIO ASSOCIATED WITH SUCH LOAN OR DEBT SECURED THEREBY
SHALL NOT BE LESS THAN (I)1.4 IF FEWER THAN FOUR (4) HOTELS SECURE SUCH LOAN OR
OTHER DEBT OR (II) 1.3 IF FOUR (4) OR MORE HOTELS SECURE SUCH LOAN OR OTHER
DEBT; AND

 

(IV)          THE HOLDER OF SUCH AUTHORIZED MORTGAGE SHALL EXECUTE AND DELIVER
TO MANAGER (MANAGER AGREEING TO LIKEWISE EXECUTE AND DELIVER TO SUCH HOLDER) A
SO-CALLED SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT WHICH SHALL
PROVIDE THAT:

 

(A)                                  THIS AGREEMENT AND MANAGER’S RIGHTS
HEREUNDER ARE SUBJECT AND SUBORDINATE TO THE AUTHORIZED MORTGAGE, THE LIEN
THEREOF, THE RIGHTS OF THE HOLDER THEREOF AND TO ANY AND ALL ADVANCES MADE
THEREUNDER, INTEREST THEREON OR COSTS INCURRED IN CONNECTION THEREWITH;

 

(B)                                   SO LONG AS THIS AGREEMENT IS IN FULL FORCE
AND EFFECT AND THERE EXISTS NO MANAGER DEFAULT WHICH HAS NOT BEEN CURED WITHIN
ANY APPLICABLE NOTICE OR GRACE PERIOD, MANAGER’S RIGHTS UNDER THIS AGREEMENT

 

36

--------------------------------------------------------------------------------


 

SHALL NOT BE DISTURBED BY REASON OF SUCH SUBORDINATION OR BY REASON OF
FORECLOSURE OF SUCH AUTHORIZED MORTGAGE OR RECEIPT OF DEED IN LIEU OF
FORECLOSURE;

 

(C)                                   MANAGER SHALL ATTORN TO THE HOLDER OR THE
PURCHASER AT ANY SUCH FORECLOSURE OR THE GRANTEE OF ANY SUCH DEED (EACH, A
“SUCCESSOR PURCHASER”);

 

(D)                                  IN THE EVENT OF SUCH ATTORNMENT, THE TERMS
OF THIS AGREEMENT BINDING ON PURCHASER AND MANAGER SHALL CONTINUE IN FULL FORCE
AND EFFECT AS A DIRECT AGREEMENT BETWEEN SUCH SUCCESSOR PURCHASER AND MANAGER,
UPON ALL THE TERMS, CONDITIONS AND COVENANTS SET FORTH HEREIN, EXCEPT THAT THE
SUCCESSOR PURCHASER SHALL NOT BE (1) BOUND BY ANY PAYMENT OF OWNER’S PRIORITY,
OWNER’S PERCENTAGE PRIORITY OR THE RESIDUAL DISTRIBUTION IN ADVANCE OF WHEN DUE;
(2) BOUND BY ANY AMENDMENT OR MODIFICATION OF THIS AGREEMENT MADE AFTER THE DATE
THAT MANAGER FIRST HAD WRITTEN NOTICE OF SUCH AUTHORIZED MORTGAGE WITHOUT THE
CONSENT OF THE HOLDER THEREOF; (3) LIABLE IN ANY WAY TO MANAGER FOR ANY ACT OR
OMISSION, NEGLECT OR DEFAULT ON THE PART OF PURCHASER OR OWNER UNDER THIS
AGREEMENT; (4) OBLIGATED TO PERFORM ANY WORK OR IMPROVEMENTS TO BE DONE BY
PURCHASER OR OWNER OR TO MAKE ANY ADVANCES EXCEPT FOR THOSE ADVANCES TO BE MADE
PURSUANT TO SECTION 5.2(C) FROM AND AFTER THE DATE ON WHICH SUCH SUCCESSOR
PURCHASER ACQUIRED THE HOTEL(S); OR (5) SUBJECT TO ANY COUNTERCLAIM OR SETOFF
WHICH THERETOFORE ACCRUED TO MANAGER AGAINST PURCHASER OR OWNER;

 

(E)                                   IN THE EVENT OF A CASUALTY OR CONDEMNATION
AFFECTING ANY PLEDGED HOTEL WHICH DOES NOT RESULT IN THE TERMINATION OF THIS
AGREEMENT WITH RESPECT TO SUCH PLEDGED HOTEL, THE NET INSURANCE PROCEEDS OR
AWARD SHALL BE APPLIED TO THE RESTORATION OF SUCH HOTEL AS HEREIN PROVIDED; AND

 

(F)                                   SUCH OTHER TERMS AS ARE CUSTOMARY FOR
SIMILAR AGREEMENTS.

 

(B)           IN THE EVENT LESS THAN ALL OF THE HOTELS ARE TO SECURE THE LOAN OR
OTHER DEBT SECURED BY AN AUTHORIZED MORTGAGE, OWNER SHALL HAVE THE RIGHT TO
CAUSE THE PLEDGED HOTELS TO BE MANAGED PURSUANT TO A SEPARATE MANAGEMENT
AGREEMENT WHICH AGREEMENT SHALL BE FOR A TERM EQUAL TO THE UNEXPIRED PORTION OF
THE TERM AND OTHERWISE ON SUBSTANTIALLY THE SAME TERMS OF THIS AGREEMENT EXCEPT
AS OTHERWISE PROVIDED HEREIN, PROVIDED THAT THE PLEDGED

 

37

--------------------------------------------------------------------------------


 

HOTELS IN THE AGGREGATE AND THE REMAINING HOTELS IN THE AGGREGATE SHALL HAVE
PRIORITY COVERAGE RATIOS FOR THE 12-MONTH PERIOD ENDING ON THE LAST DAY OF THE
MONTH NEXT PRIOR TO THE DATE ON WHICH SUCH AUTHORIZED MORTGAGE IS GRANTED EQUAL
TO EACH OTHER OR EQUAL TO, OR GREATER THAN, 1.3.  IN CONNECTION WITH ENTERING
INTO SUCH SEPARATE MANAGEMENT AGREEMENT, THE PARTIES SHALL MAKE APPROPRIATE
ALLOCATIONS OF OWNER’S PRIORITY, AMOUNTS IN THE RESERVE ACCOUNT, THE WORKING
CAPITAL, AND ANY OUTSTANDING ADVANCES MADE BY OWNER, MANAGER OR THEIR RESPECTIVE
AFFILIATES SO THAT THE OBLIGATIONS ALLOCABLE TO THE HOTELS SUBJECT TO SUCH
AUTHORIZED MORTGAGE SHALL NOT BE DUE FROM THE OTHER HOTELS AND VICE VERSA.  THE
ALLOCATION OF OWNER’S PRIORITY FOR EACH HOTEL SHALL BE PROPORTIONAL TO THE NOI
OF SUCH HOTEL FOR THE THEN MOST RECENTLY ENDED TWELVE (12) MONTHS RELATIVE TO
THE NOI OF ALL THE OTHER HOTELS FOR SUCH PERIOD.  WITHOUT THE CONSENT OF
MANAGER, THE HOLDER OF ANY AUTHORIZED MORTGAGE SHALL HAVE THE RIGHT TO ELECT TO
BE SUBJECT AND SUBORDINATE TO THIS AGREEMENT, SUCH SUBORDINATION TO BE EFFECTIVE
UPON SUCH TERMS AND CONDITIONS AS SUCH HOLDER MAY DIRECT WHICH ARE NOT
INCONSISTENT WITH THE PROVISIONS HEREOF.

 

(C)           MANAGER SHALL BE ENTITLED TO PAY ANY OVERDUE REGULARLY SCHEDULED
PAYMENTS OF INTEREST AND PRINCIPAL ON ANY AUTHORIZED MORTGAGE FROM THE OPERATING
PROFITS OF ALL OF THE HOTELS SUBJECT TO SUCH AUTHORIZED MORTGAGE AND TO CREDIT
ANY SUCH PAYMENTS AGAINST DISBURSEMENT OBLIGATIONS FOR OWNER’S PRIORITY TO OWNER
UNDER ARTICLE 10.

 


4.4           SALE OF A HOTEL TO AN AFFILIATE.  IN THE EVENT OF A SALE OR
TRANSFER OF PURCHASER’S INTEREST IN ANY HOTEL TO AN AFFILIATE OF THE PURCHASER
WITH SUCH AFFILIATE ASSUMING PURCHASER’S OBLIGATIONS UNDER THE LEASE, THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT REGARD TO SUCH SALE OR
TRANSFER.


 


4.5           SALE OF ALL THE HOTELS.  IF PURCHASER SELLS OR OTHERWISE TRANSFERS
ALL OF THE HOTELS TO A SINGLE TRANSFEREE IN A SINGLE TRANSACTION, (A) THE
TRANSFEREE SHALL ASSUME PURCHASER’S OBLIGATIONS HEREUNDER AND (B) PURCHASER
SHALL BE RELEASED AND RELIEVED FROM ANY AND ALL OBLIGATION HEREUNDER.  IN
CONNECTION WITH SUCH TRANSFER, OWNER MAY ASSIGN THIS AGREEMENT, TO THE
TRANSFEREE OR ITS AFFILIATE, AND PROVIDED THE ASSIGNEE ASSUMES ALL OF OWNER’S
OBLIGATIONS HEREUNDER THEREAFTER ACCRUING, OWNER SHALL BE RELEASED AND RELIEVED
FROM ALL SUCH OBLIGATIONS.  EXCEPT AS PROVIDED IN SECTION 2.12 OR IN CONNECTION
WITH THE FORECLOSURE OF AN AUTHORIZED MORTGAGE OR DEED-IN-LIEU OF SUCH
FORECLOSURE, PURCHASER, ITS SUCCESSORS AND

 

38

--------------------------------------------------------------------------------


 


ASSIGNS SHALL NOT SELL LESS THAN ALL THE HOTELS TO ANY PERSON EXCEPT TO AN
AFFILIATE AS PROVIDED IN SECTION 4.4.


 


4.6           THE LEASE.  THE LEASE SHALL NOT BE AMENDED OR MODIFIED IN ANY WAY
WHICH WOULD MATERIALLY INCREASE MANAGER’S OBLIGATIONS HEREUNDER OR MATERIALLY
REDUCE ITS RIGHTS HEREUNDER.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS
HEREOF AND THE TERMS OF THE LEASE, THE TERMS HEREOF SHALL GOVERN.


 


4.7           RESTRICTED SALE.  EXCEPT AS PROVIDED IN SECTION 2.12 OR IN
CONNECTION WITH A FORECLOSURE OF AN AUTHORIZED MORTGAGE, NEITHER PURCHASER NOR
OWNER SHALL TRANSFER ITS INTEREST IN ANY HOTEL, DIRECTLY OR INDIRECTLY, (A) TO
ANY PERSON WHICH: (I) IS IN CONTROL OF OR CONTROLLED BY PERSONS WHO HAVE BEEN
CONVICTED OF FELONIES; (II) IS A COMPETITOR OR AN AFFILIATE OF A COMPETITOR;
(III) LACKS THE FINANCIAL CAPABILITIES TO PERFORM OWNER’S OBLIGATIONS HEREUNDER;
OR (IV) IS A SPECIALLY DESIGNATED OR BLOCKED PERSON OR (B) IF SUCH TRANSFER
WOULD MATERIALLY ADVERSELY AFFECT THE ABILITY OF MANAGER OR ITS AFFILIATES TO
OBTAIN OR RETAIN ANY LICENSE OR PERMIT FOR THE HOTELS OR COMPLY WITH ANY
APPLICABLE GROUND OR PARKING LEASES FOR THE HOTELS.


 


ARTICLE 5

 


REQUIRED FUNDS

 


5.1           WORKING CAPITAL.


 

(A)           MANAGER SHALL CONTRIBUTE TO THE WORKING CAPITAL FOR THE HOTELS AN
AMOUNT (THE “INITIAL WORKING CAPITAL”) REASONABLY SUFFICIENT TO PAY (I)
OPERATING COSTS FOR THE INITIAL HOTELS FOR THE FIRST THIRTY (30) DAYS OF
OPERATING THE SAME FOLLOWING THE INITIAL HOTELS EFFECTIVE DATE, (II) OPERATING
COSTS FOR THE EXPANSION HOTELS FOR THE FIRST THIRTY (30) DAYS OF OPERATING THE
SAME FOLLOWING THE EXPANSION HOTELS EFFECTIVE DATE TO THE EXTENT SUCH OPERATING
COSTS FOR THE EXPANSION HOTELS FOR SUCH PERIOD EXCEEDS $750,000, AND (III)
OPERATING COSTS FOR THE PARSIPPANY HOTEL FOR THE FIRST THIRTY (30) DAYS OF
OPERATING THE SAME FOLLOWING THE PARSIPPANY HOTEL EFFECTIVE DATE TO THE EXTENT
SUCH OPERATING COSTS FOR THE PARSIPPANY HOTEL FOR SUCH PERIOD EXCEEDS $750,000. 
PROMPTLY AFTER THE MONTH IN WHICH THE APPLICABLE EFFECTIVE DATE OCCURS, THE
PARTIES SHALL AGREE ON THE AMOUNT OF THE INITIAL WORKING CAPITAL WHICH MANAGER
SO CONTRIBUTED.  ON THE EXPANSION HOTELS EFFECTIVE DATE, OWNER ADVANCED TO
MANAGER $750,000.  THE AMOUNT SO ADVANCED SHALL BE ADDED TO THE WORKING CAPITAL
OF THE HOTELS AND USED TO PAY OPERATING COSTS AS THEY COME DUE.

 

39

--------------------------------------------------------------------------------


 

(B)           AFTER THE FIRST THIRTY (30) DAYS OF OPERATING THE HOTELS, UPON
WRITTEN NOTICE FROM MANAGER, OWNER MAY, BUT SHALL NOT BE OBLIGATED TO, ADVANCE
ANY ADDITIONAL FUNDS, OVER AND ABOVE THE INITIAL WORKING CAPITAL, NECESSARY TO
PAY OPERATING COSTS (BUT NOT OWNER’S PRIORITY) AS THEY COME DUE.  ANY SUCH
REQUEST BY MANAGER SHALL BE ACCOMPANIED BY A REASONABLY DETAILED EXPLANATION OF
THE REASONS FOR THE REQUEST.  ALL FUNDS SO ADVANCED FOR WORKING CAPITAL SHALL BE
UTILIZED BY MANAGER TO PAY OPERATING COSTS AS THEY COME DUE.  IF OWNER DOES NOT
ADVANCE SUCH ADDITIONAL WORKING CAPITAL WITHIN TWO (2) BUSINESS DAYS AFTER
NOTICE, MANAGER, AS ITS EXCLUSIVE REMEDY, SHALL HAVE THE RIGHT EITHER TO (I)
ADVANCE SUCH ADDITIONAL WORKING CAPITAL OR (II) TERMINATE THIS AGREEMENT ON TEN
(10) DAYS’ ADVANCE WRITTEN NOTICE TO OWNER; PROVIDED, HOWEVER, SUCH NOTICE OF
TERMINATION SHALL BE VOID AB INITIO IF OWNER ADVANCES THE REQUESTED FUNDS
NECESSARY TO PAY OPERATING COSTS PRIOR TO THE END OF THE TENTH (10TH) DAY AFTER
THE RECEIPT OF SUCH TERMINATION NOTICE.  IF MANAGER FAILS TO EITHER MAKE SUCH
ADVANCE OR GIVE NOTICE OF TERMINATION WITHIN TEN (10) DAYS, AFTER THE EXPIRATION
OF SUCH TWO (2) BUSINESS DAYS, OWNER MAY ELECT BY WRITTEN NOTICE TO MANAGER TO
TERMINATE THIS AGREEMENT, WHICH TERMINATION SHALL BE EFFECTIVE TEN (10) DAYS
AFTER THE DATE SUCH NOTICE IS GIVEN.  UPON THE EXPIRATION OR EARLIER TERMINATION
OF THE TERM, THE WORKING CAPITAL OF THE HOTELS SHALL BE APPLIED TO PAY ALL
OPERATING COSTS AND ALL AMOUNTS OWED TO OWNER TO THE EXTENT GROSS REVENUES ARE
INSUFFICIENT.  THEREAFTER, ANY REMAINING WORKING CAPITAL SHALL BE APPLIED AS
FOLLOWS:  (I) FIRST, PROVIDED THERE IS NO UNCURED MANAGER DEFAULT, TO MANAGER,
MANAGER’S SHARE OF ANY REMAINING WORKING CAPITAL; AND (II) TO OWNER, THE BALANCE
OF THE WORKING CAPITAL.

 


5.2           RESERVE ACCOUNT.


 


(A)           MANAGER SHALL TRANSFER FROM THE BANK ACCOUNTS TO THE RESERVE
ACCOUNT IN CASH ON OR BEFORE THE 25TH DAY OF EACH FISCAL MONTH, BEGINNING ON
AUGUST 25, 2003 AND CONTINUING FOR EACH AND EVERY MONTH DURING THE TERM, AN
AGGREGATE AMOUNT EQUAL TO EACH HOTEL’S RESERVE PERCENTAGE APPLICABLE TO THE
PRIOR FISCAL MONTH TIMES SUCH HOTEL’S GROSS REVENUES FOR THE PRIOR FISCAL
MONTH.  SUBJECT TO THE TERMS OF SECTION 5.2(L), AMOUNTS IN THE RESERVE ACCOUNT
ARE TO PAY FOR CAPITAL REPLACEMENTS UNDERTAKEN AFTER THE EFFECTIVE DATE REQUIRED
TO MAINTAIN ANY AND ALL OF THE HOTELS IN ACCORDANCE WITH THE OPERATING STANDARDS
AND THE BRAND STANDARDS; PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO ADDITIONAL COST OR EXPENSE SHALL BE INCURRED OR
PAID IN CONNECTION WITH ANY CAPITAL REPLACEMENTS MADE DURING THE LAST TWO (2)
YEARS OF THE TERM TO THE EXTENT ATTRIBUTABLE SOLELY

 

40

--------------------------------------------------------------------------------


 


TO COMPLYING WITH THE BRAND STANDARDS.  THE AMOUNTS SO PAID INTO THE RESERVE
ACCOUNT SHALL BE RECORDED ON THE HOTELS’ BOOKS OF ACCOUNT AS “RESERVE FOR FF&E
REPLACEMENTS.”  EXCEPT AS EXPRESSLY PROVIDED HEREIN, ANY EXPENDITURES FOR
CAPITAL REPLACEMENTS DURING ANY FISCAL YEAR WHICH HAVE BEEN APPROVED IN THE
YEARLY CAPITAL REPLACEMENTS BUDGET MAY BE MADE WITHOUT OWNER’S FURTHER APPROVAL
AND, TO THE EXTENT AVAILABLE, MAY BE MADE BY MANAGER FROM THE RESERVE ACCOUNT. 
ANY AMOUNTS REMAINING IN THE RESERVE ACCOUNT AT THE CLOSE OF EACH FISCAL YEAR
WILL BE CARRIED FORWARD AND RETAINED IN THE RESERVE ACCOUNT. ANY AND ALL
PORTIONS OF THE HOTELS WHICH ARE SCRAPPED OR REMOVED IN CONNECTION WITH THE
MAKING OF ANY MAJOR OR NON-MAJOR REPAIRS, RENOVATIONS, ADDITIONS, ALTERATIONS,
IMPROVEMENTS, REMOVALS OR REPLACEMENTS AT THE HOTELS SHALL BE DISPOSED OF BY
MANAGER AND ANY NET PROCEEDS THEREOF SHALL BE DEPOSITED IN THE RESERVE ACCOUNT
AND NOT INCLUDED IN GROSS REVENUES.  IN ADDITION, ANY PROCEEDS FROM THE SALE OF
FF&E NO LONGER NECESSARY TO THE OPERATION OF THE HOTELS SHALL BE ADDED TO THE
RESERVE ACCOUNT.  MANAGER SHALL BE ENTITLED TO USE FUNDS IN THE RESERVE ACCOUNT
TO MAKE CAPITAL REPLACEMENTS AT ANY AND ALL OF THE HOTELS REGARDLESS OF THE
HOTEL FROM WHICH SUCH FUNDS ORIGINATE.


 


(B)           MANAGER SHALL BE THE ONLY PARTY ENTITLED TO WITHDRAW FUNDS FROM
THE RESERVE ACCOUNT UNTIL A MANAGER DEFAULT SHALL OCCUR.


 


(C)   SUBJECT TO THE TERMS OF SECTIONS 5.2(G) THROUGH AND INCLUDING 5.2(K), IF,
AT ANY TIME, THE FUNDS IN THE RESERVE ACCOUNT SHALL BE INSUFFICIENT FOR CAPITAL
REPLACEMENTS WHICH ARE SET FORTH IN THE CAPITAL REPLACEMENTS BUDGET OR REQUIRED
TO COMPLY WITH THE OPERATING STANDARDS, BRAND STANDARDS, INSURANCE REQUIREMENTS
OR LEGAL REQUIREMENTS, MANAGER SHALL GIVE OWNER WRITTEN NOTICE THEREOF, WHICH
NOTICE SHALL SET FORTH, IN REASONABLE DETAIL, THE NATURE OF THE REQUIRED ACTION,
THE ESTIMATED COST THEREOF (INCLUDING THE AMOUNT WHICH IS IN EXCESS OF THE
AMOUNT OF FUNDS IN SUCH RESERVE ACCOUNT) AND SUCH OTHER INFORMATION WITH RESPECT
THERETO AS OWNER MAY REASONABLY REQUIRE.  PROVIDED THAT THERE IS THEN NO UNCURED
MANAGER DEFAULT, OWNER SHALL, WITHIN TWENTY (20) BUSINESS DAYS AFTER SUCH
NOTICE, DISBURSE (OR CAUSE PURCHASER TO DISBURSE) SUCH REQUIRED FUNDS TO MANAGER
FOR DEPOSIT INTO THE RESERVE ACCOUNT.  IN SUCH EVENT OWNER’S PRIORITY SHALL BE
ADJUSTED AS PROVIDED FOR HEREIN IN THE DEFINITION OF OWNER’S PRIORITY.


 


(D)           IF OWNER SHALL FAIL TO DISBURSE (OR CAUSE PURCHASER TO DISBURSE)
FUNDS TO MANAGER FOR DEPOSIT INTO THE RESERVE ACCOUNT IN VIOLATION OF SECTION
5.2(C), WHICH FAILURE CONTINUES FOR FIVE (5) DAYS AFTER THE GIVING OF NOTICE
FROM MANAGER TO OWNER, IN

 

41

--------------------------------------------------------------------------------


 


ADDITION TO MANAGER’S OTHER REMEDIES HEREUNDER OR UNDER THE HPT GUARANTY (AS
DEFINED IN THE INITIAL HOTELS PURCHASE AGREEMENT) MANAGER SHALL BE ENTITLED, BUT
NOT OBLIGATED, TO DEPOSIT IN THE RESERVE ACCOUNT THE AMOUNT OF FUNDS WHICH OWNER
SO FAILED TO DISBURSE.


 


(E)           UPON THE EXPIRATION OR EARLIER TERMINATION OF THE TERM, MANAGER
SHALL DISBURSE TO PURCHASER, OR AS PURCHASER SHALL DIRECT, ALL AMOUNTS REMAINING
IN THE RESERVE ACCOUNT AFTER PAYMENTS OF ALL EXPENSES ON ACCOUNT OF CAPITAL
REPLACEMENTS APPROPRIATELY INCURRED BY MANAGER DURING THE TERM.


 


(F)            ON OR BEFORE THE EXPANSION HOTELS EFFECTIVE DATE, OWNER (OR
PURCHASER) DEPOSITED TEN MILLION DOLLARS ($10,000,000) IN THE RESERVE ACCOUNT
FOR WHICH THERE WAS NO INCREASE IN OWNER’S PRIORITY.


 


(G)           IF, AT ANY TIME PRIOR TO DECEMBER 31, 2006, THE FUNDS IN THE
RESERVE ACCOUNT SHALL BE INSUFFICIENT FOR THE PURPOSES FOR WHICH THE RESERVE
ACCOUNT IS MAINTAINED IN MANAGER’S SOLE JUDGMENT, MANAGER SHALL GIVE OWNER
WRITTEN NOTICE THEREOF, WHICH NOTICE SHALL SET FORTH, IN REASONABLE DETAIL, THE
CALCULATION OF SUCH INSUFFICIENCY AND SUCH OTHER INFORMATION WITH RESPECT
THERETO AS OWNER MAY REASONABLY REQUIRE.  PROVIDED THAT THERE IS THEN NO UNCURED
MANAGER DEFAULT, SUBJECT TO THE TERMS OF SECTION 5.2(I), OWNER SHALL, WITHIN
TWENTY (20) BUSINESS DAYS AFTER SUCH NOTICE, ADVANCE (OR CAUSE PURCHASER TO
ADVANCE) THE AMOUNT OF SUCH INSUFFICIENCY TO MANAGER FOR DEPOSIT INTO THE
RESERVE ACCOUNT UP TO TWENTY MILLION DOLLARS ($20,000,000) IN THE AGGREGATE.


 


(H)           THERE SHALL BE NO ADJUSTMENT TO OWNER’S PRIORITY ON ACCOUNT OF THE
FIRST TEN MILLION DOLLARS ($10,000,000) ADVANCED BY OWNER OR PURCHASER PURSUANT
TO SECTION 5.2(G).  HOWEVER, THE ANNUAL AMOUNT OF OWNER’S PRIORITY SHALL BE
INCREASED BY TEN PERCENT (10%) OF THE EXCESS OF THE AGGREGATE AMOUNT ADVANCED
UNDER SECTION 5.2(G) OVER TEN MILLION DOLLARS ($10,000,000).  SUCH INCREASE
SHALL BE EFFECTIVE AS OF THE DATES ON WHICH SUCH EXCESS ADVANCES ARE MADE.


 


(I)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, UNLESS
AND UNTIL THE DEPOSIT SHALL HAVE BEEN INCREASED BY TEN MILLION DOLLARS
($10,000,000) IN THE AGGREGATE UNDER SECTION 17.5(B), THE AGGREGATE AMOUNT TO BE
ADVANCED BY OWNER OR PURCHASER PURSUANT TO SECTION 5.2(G) SHALL NOT EXCEED THE
AMOUNT TO DATE BY WHICH THE DEPOSIT HAS BEEN INCREASED PURSUANT TO SECTION
17.5(B).

 

42

--------------------------------------------------------------------------------


 


(J)            THE MAXIMUM AGGREGATE AMOUNT TO BE ADVANCED PURSUANT TO SECTION
5.2(G) IS TWENTY MILLION DOLLARS ($20,000,000), AND OWNER SHALL NOT BE OBLIGATED
TO, OR TO CAUSE PURCHASER TO, ADVANCE ANY AMOUNTS UNDER SECTION 5.2(G) IN EXCESS
OF SUCH MAXIMUM AGGREGATE AMOUNT.


 


(K)           NO ADVANCES SHALL BE REQUESTED UNDER SECTION 5.2(G) AFTER DECEMBER
31, 2006.


 


(L)            NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF
OWNER ADVISES MANAGER THAT IN OWNER’S OPINION, THE FAIR MARKET VALUE OF ALL
PERSONAL PROPERTY OF PURCHASER AT, ABOUT OR WHICH FORMS A PART OF A HOTEL IS
EQUAL TO OR EXCEEDS THIRTEEN AND ONE HALF PERCENT (13.5%) OF THE FAIR MARKET
VALUE OF ALL PROPERTY OF PURCHASER PERTAINING TO SUCH HOTEL (INCLUDING ALL SUCH
PERSONAL PROPERTY, THE BUILDING, AND THE UNDERLYING LAND OR GROUND LEASE),
MANAGER AND ITS AFFILIATES SHALL NOT USE FUNDS FROM THE RESERVE ACCOUNTS TO
PURCHASE ADDITIONAL PERSONAL PROPERTY FOR USE AT, ABOUT OR AS PART OF SUCH HOTEL
WITHOUT OWNER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE GRANTED OR WITHHELD
IN OWNER’S SOLE AND ABSOLUTE JUDGMENT.


 


5.3           ADDITIONAL REQUIREMENTS FOR RESERVE.  ALL EXPENDITURES FROM THE
RESERVE ACCOUNT SHALL BE (AS TO BOTH THE AMOUNT OF EACH SUCH EXPENDITURE AND THE
TIMING THEREOF) BOTH REASONABLE AND NECESSARY GIVEN THE OBJECTIVE THAT THE
HOTELS WILL BE MAINTAINED AND OPERATED TO A STANDARD COMPARABLE TO COMPETITIVE
PROPERTIES AND IN ACCORDANCE WITH THE OPERATING STANDARDS AND THE BRAND
STANDARDS.


 


5.4           OWNERSHIP OF REPLACEMENTS.  ALL CAPITAL REPLACEMENTS MADE PURSUANT
TO THIS AGREEMENT AND ALL AMOUNTS IN THE RESERVE ACCOUNT, SHALL BE THE PROPERTY
OF OWNER OR PURCHASER, AS APPLICABLE, AS PROVIDED UNDER THE LEASE.


 


5.5           MANAGER RESERVE ADVANCES.  MANAGER SHALL HAVE THE RIGHT TO PROPOSE
CERTAIN CAPITAL REPLACEMENTS NOT REQUIRED BY THE OPERATING STANDARDS OR THE
BRAND STANDARDS WHICH MANAGER REASONABLY BELIEVES WOULD MAXIMIZE THE PROFIT
POTENTIAL OF ONE OR MORE OF THE HOTELS.  IF OWNER DOES NOT AGREE TO PROVIDE
FUNDS FOR THE SAME, MANAGER SHALL HAVE THE RIGHT TO CONTRIBUTE TO THE RESERVE
ACCOUNT THE COST OF SAME AND CAUSE SUCH CAPITAL REPLACEMENTS TO BE MADE.


 


5.6           NO ADDITIONAL CONTRIBUTIONS.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, NEITHER OWNER NOR PURCHASER SHALL, UNDER ANY
CIRCUMSTANCES, BE REQUIRED TO, OR PROVIDE FUNDS TO, BUILD OR REBUILD ANY
IMPROVEMENT AT THE HOTEL,

 

43

--------------------------------------------------------------------------------


 


OR TO MAKE ANY REPAIRS, REPLACEMENTS, ALTERATIONS, RESTORATIONS OR RENEWALS OF
ANY NATURE OR DESCRIPTION TO THE HOTEL, WHETHER ORDINARY OR EXTRAORDINARY,
STRUCTURAL OR NONSTRUCTURAL, FORESEEN OR UNFORESEEN.


 


ARTICLE 6

 


BRAND STANDARDS AND MANAGER’S CONTROL

 


6.1           BRAND STANDARDS.  MANAGER SHALL OPERATE EACH HOTEL AS A STAYBRIDGE
SUITES HOTEL IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE BRAND STANDARDS
AND THE OPERATING STANDARDS.  MANAGER AND ITS AFFILIATES WHICH OWN THE SYSTEM
MARKS AND BRAND STANDARDS RESERVE THE RIGHT TO REVISE AND AMEND THE SYSTEM MARKS
OR BRAND STANDARDS FROM TIME TO TIME ON A NON-DISCRIMINATORY BASIS; PROVIDED,
HOWEVER, AT ANY TIME WHILE OWNER AND ITS AFFILIATES OWN OR LEASE AT LEAST FIFTY
PERCENT (50%) OF THE HOTELS COMPRISING THE BRAND, NO REVISION OR AMENDMENT TO
THE BRAND STANDARDS OR SYSTEM MARKS SHALL BE MADE WITHOUT OWNER’S PRIOR WRITTEN
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED AND SHALL BE DEEMED GIVEN IF NO WRITTEN OBJECTION THERETO IS GIVEN BY
OWNER WITHIN TWENTY (20) DAYS AFTER RECEIPT OF A REQUEST FOR SUCH APPROVAL GIVEN
BY MANAGER.  FOR PURPOSES OF DETERMINING WHETHER OWNER AND ITS AFFILIATES OWN OR
LEASE AT LEAST FIFTY PERCENT (50%) OF THE HOTELS COMPRISING THE BRAND UNDER THIS
SECTION 6.1, THE EXPANSION HOTELS SHALL BE EXCLUDED AS THOUGH THE EXPANSION
HOTELS WERE NEITHER OWNED NOR LEASED BY OWNER OR ITS AFFILIATES AND AS THOUGH
THE EXPANSION HOTELS WERE NOT A PORTION OF THE HOTELS COMPRISING THE BRAND. 
OWNER ALSO AGREES THAT THE HOTELS WILL BE REQUIRED TO PARTICIPATE IN BRAND-WIDE
OR AREA PROGRAMS THAT ARE IMPLEMENTED AFTER THE DATE HEREOF FROM TIME TO TIME BY
MANAGER OR ITS AFFILIATES WITH RESPECT TO THE BRAND.  THE ALLOCABLE COST OF
PARTICIPATION IN SUCH PROGRAMS (TO THE EXTENT NOT DUPLICATIVE OF THE SERVICES
FOR WHICH THE MANAGEMENT FEE IS BEING PAID) SHALL BE OPERATING COSTS OF THE
HOTEL TO THE EXTENT THE SAME ARE CONSISTENT IN ALL MATERIAL RESPECTS WITH THE
AMOUNTS FOR THE SAME INCLUDED IN THE APPLICABLE YEARLY BUDGET.


 


6.2           MANAGER’S CONTROL.  SUBJECT TO THE TERMS OF THIS AGREEMENT,
MANAGER SHALL HAVE UNINTERRUPTED CONTROL OVER THE OPERATION OF THE HOTELS. 
OWNER ACKNOWLEDGES THAT UNDER THIS AGREEMENT, OWNER DELEGATES ALL AUTHORITIES
AND RESPONSIBILITIES FOR OPERATION OF THE HOTELS TO MANAGER PROVIDED, HOWEVER,
MANAGER SHALL NOT BE ENTITLED TO MAKE ANY AGREEMENT OR COMMITMENT BINDING ON
OWNER EXCEPT AS HEREIN EXPRESSLY PROVIDED.  MANAGER SHALL BE SOLELY RESPONSIBLE
FOR DETERMINING ROOM RATES, FOOD AND BEVERAGE MENU PRICES, CHARGES TO GUESTS FOR
OTHER HOTEL

 

44

--------------------------------------------------------------------------------


 


SERVICES AND THE TERMS OF GUEST OCCUPANCY AND ADMITTANCE TO THE HOTELS, USE OF
ROOMS FOR COMMERCIAL PURPOSES, POLICIES RELATING TO ENTERTAINMENT, LABOR
POLICIES, PUBLICITY AND PROMOTION ACTIVITIES AND TECHNOLOGY SERVICES AND
EQUIPMENT TO BE USED IN THE HOTEL.  MANAGER SHALL REVIEW WITH OWNER FROM TIME TO
TIME, AND DURING THE ANNUAL REVIEW OF THE YEARLY BUDGET, MATERIAL CHANGES IN
POLICIES, PRACTICES AND PROCEDURES AND THEIR EFFECT ON THE FINANCIAL PERFORMANCE
OF THE HOTELS.


 


6.3           ARBITRATION.  ANY DISPUTE UNDER THIS ARTICLE 6 SHALL BE RESOLVED
BY ARBITRATION.


 


ARTICLE 7

 


OPERATION OF THE HOTEL

 


7.1           PERMITS.  MANAGER, AS AN OPERATING COST, SHALL OBTAIN AND MAINTAIN
IN ITS NAME (OR OWNER’S OR PURCHASER’S NAME TO THE EXTENT THE SAME IS REQUIRED
BY APPLICABLE LEGAL REQUIREMENTS) IN FULL FORCE AND EFFECT ALL NECESSARY
OPERATING LICENSES AND PERMITS, INCLUDING LIQUOR, BAR, RESTAURANT, SIGN AND
HOTEL LICENSES, AS MAY BE REQUIRED FOR THE OPERATION OF THE HOTELS IN ACCORDANCE
WITH THIS AGREEMENT, THE BRAND STANDARDS AND THE OPERATING STANDARDS.  OWNER
AND/OR PURCHASER SHALL REASONABLY COOPERATE WITH MANAGER IN OBTAINING ANY SUCH
OPERATING LICENSES OR PERMITS.  ANY COSTS OR EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) INCURRED BY OWNER AND/OR PURCHASER IN
CONNECTION THEREWITH SHALL CONSTITUTE OPERATING COSTS.  MANAGER WILL USE
REASONABLE EFFORTS TO COMPLY WITH ALL LEGAL REQUIREMENTS IMPOSED IN CONNECTION
WITH ANY SUCH LICENSES AND PERMITS AND AT ALL TIMES USE COMMERCIALLY REASONABLE
EFFORTS TO MANAGE THE HOTELS IN ACCORDANCE WITH, AND CAUSE THE HOTELS TO COMPLY
WITH, SUCH LEGAL REQUIREMENTS, ANY OTHER LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS APPLICABLE TO ANY HOTEL.


 


7.2           EQUIPMENT AND SUPPLIES.  MANAGER SHALL PROCURE PURSUANT TO THE
YEARLY BUDGETS ALL SUCH OPERATING SUPPLIES AND OPERATING EQUIPMENT AS MANAGER
DEEMS NECESSARY FOR THE NORMAL AND ORDINARY COURSE OF OPERATION OF THE HOTELS IN
ACCORDANCE WITH THE BRAND STANDARDS AND OPERATING STANDARDS.


 


7.3           PERSONNEL.


 

(A)           ALL PERSONNEL EMPLOYED AT THE HOTELS WILL BE EMPLOYEES OF
MANAGER.  MANAGER WILL HIRE, SUPERVISE, DIRECT, DISCHARGE AND DETERMINE THE
COMPENSATION, OTHER BENEFITS AND TERMS OF EMPLOYMENT OF ALL PERSONNEL WORKING IN
THE HOTELS.  MANAGER, IN THE EXERCISE OF REASONABLE DISCRETION AND BUSINESS
JUDGMENT,

 

45

--------------------------------------------------------------------------------


 

WILL BE THE SOLE JUDGE OF THE FITNESS AND QUALIFICATIONS OF SUCH PERSONNEL AND
IS VESTED WITH ABSOLUTE DISCRETION IN THE HIRING, SUPERVISING, DIRECTING,
DISCHARGING AND DETERMINING THE COMPENSATION, OTHER BENEFITS AND TERMS OF
EMPLOYMENT OF SUCH PERSONNEL.  IN SUCH DISCRETION, MANAGER MAY ELECT TO STAFF
CERTAIN FUNCTIONS AT OFFSITE OR REGIONAL LOCATIONS, OR TO PROVIDE EMPLOYEE
BENEFITS ON A BRAND-WIDE OR OTHER MULTI-LOCATION BASIS AND SHALL EQUITABLY
ALLOCATE THE EMPLOYEE COSTS AMONG THE HOTELS PARTICIPATING IN SUCH STAFFING OR
BENEFITS. SUBJECT TO MANAGER’S RIGHTS TO APPLY GROSS REVENUES TO OPERATING
COSTS, THE MANAGER SHALL BE RESPONSIBLE FOR (I) THE PAYMENT OF ALL COMPENSATION
OWING TO ITS EMPLOYEES, (II) THE PROVISION OF ANY BENEFITS, STATUTORY OR
OTHERWISE, EARNED, INCURRED OR ACCRUED BY ANY OF ITS EMPLOYEES, AND (III) THE
PAYMENT OR THE DEDUCTION FROM THE COMPENSATION AND/OR BENEFITS OF ITS EMPLOYEES,
AS THE CASE MAY BE, AND THE REMITTANCE TO THE APPROPRIATE GOVERNMENT AGENCIES OF
SUCH SUMS AS MAY BE REQUIRED TO BE PAID BY AN EMPLOYER OR WITHHELD FROM THE
EMPLOYEES’ COMPENSATION AND/OR BENEFITS UNDER THE PROVISION OF ANY LEGAL
REQUIREMENTS.  OWNER SHALL NOT INTERFERE WITH THE PERFORMANCE OF EMPLOYMENT
DUTIES OF, OR GIVE ORDERS OR INSTRUCTIONS TO, ANY PERSONNEL EMPLOYED AT THE
HOTEL.  EXCEPT AS OTHERWISE PROVIDED HEREIN, OPERATING COSTS WILL INCLUDE ALL
EXPENSES, COSTS OR CHARGES WHICH ARE ALLOCABLE TO THE TERM AND ARE RELATED TO OR
INCIDENTAL TO ANY ON-SITE PERSONNEL EMPLOYED IN THE OPERATION OF THE HOTELS
(INCLUDING, WITHOUT LIMITATION, SALARIES, WAGES, OTHER COMPENSATION, BENEFIT
CONTRIBUTIONS AND PREMIUMS, NET OF AMOUNTS PAID BY HOTEL EMPLOYEES; STOP-LOSS
INSURANCE PREMIUMS; GROUP HEALTH PLAN BENEFIT PAYMENTS IN EXCESS OF CONTRIBUTION
AND PREMIUM AMOUNTS PAID BY HOTEL EMPLOYEES; PAY FOR VACATION, HOLIDAYS, SICK
LEAVE AND OTHER LEAVES OF ABSENCE; WORKERS’ COMPENSATION PREMIUMS; WORKERS
COMPENSATION BENEFIT PAYMENTS PAID BY MANAGER; REASONABLE AND CUSTOMARY
ADMINISTRATIVE FEES AND TAXES; AND SEVERANCE BENEFITS APPLICABLE UNDER MANAGER’S
THEN CURRENT HUMAN RESOURCES POLICIES).

 

(B)           MANAGER SHALL COMPLY WITH ALL LEGAL REQUIREMENTS PERTAINING TO
LABOR RELATIONS, THE PERSONNEL EMPLOYED BY IT PURSUANT TO THIS AGREEMENT AND
THEIR EMPLOYMENT.  MANAGER SHALL NOT ENTER INTO ANY WRITTEN EMPLOYMENT
AGREEMENTS (EXCEPT FOR COLLECTIVE BARGAINING AGREEMENTS AS SET FORTH BELOW) WITH
ANY PERSON WHICH PURPORT TO BIND THE OWNER WITHOUT OBTAINING OWNER’S CONSENT,
WHICH CONSENT MAY BE WITHHELD IN OWNER’S SOLE AND ABSOLUTE DISCRETION.  IF
EITHER MANAGER OR OWNER SHALL BE REQUIRED, PURSUANT TO ANY SUCH LEGAL
REQUIREMENT, TO RECOGNIZE A LABOR UNION OR TO ENTER INTO COLLECTIVE BARGAINING
WITH A LABOR UNION, THE PARTY SO REQUIRED SHALL PROMPTLY NOTIFY THE OTHER.

 

46

--------------------------------------------------------------------------------


 

IF APPLICABLE, MANAGER SHALL HAVE THE AUTHORITY TO NEGOTIATE AND SETTLE LABOR
UNION CONTRACTS WITH UNION EMPLOYEES AND UNION REPRESENTATIVES AND MANAGER IS
AUTHORIZED TO SETTLE LABOR DISPUTES AND ADMINISTRATIVE CLAIMS AS MAY BE
ROUTINELY NECESSARY IN THE DAILY MANAGEMENT OF THE HOTELS.  THE TERMS OF THIS
SECTION 7.3(B) SHALL SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THIS
AGREEMENT.

 

(C)           NO EMPLOYEE OF THE HOTELS SHALL RESIDE AT THE HOTELS WITHOUT THE
PRIOR WRITTEN APPROVAL OF OWNER.  NO PERSON SHALL BE GIVEN GRATUITOUS
ACCOMMODATIONS OR SERVICES WITHOUT PRIOR APPROVAL OF OWNER EXCEPT IN ACCORDANCE
WITH USUAL PRACTICES OF THE BRAND AND THE HOTEL AND TRAVEL INDUSTRY.

 

(D)           TO THE EXTENT CONSISTENT WITH THE APPLICABLE YEARLY BUDGET,
OPERATING COSTS MAY INCLUDE UP TO $5,000 PER HOTEL PER FISCAL YEAR FOR TRAVEL
RELATED EXPENSES OF MANAGER’S SENIOR OPERATIONAL PERSONNEL IN CONNECTION WITH
THEIR VISITS TO THE HOTEL.  SAID $5,000 SHALL BE ADJUSTED EVERY JANUARY 1
STARTING IN 2005 TO REFLECT THE PERCENTAGE CHANGE IN THE CONSUMER PRICE INDEX
SINCE THE PRIOR JANUARY 1.

 


7.4           SALES, MARKETING AND ADVERTISING.  MANAGER SHALL AND/OR SHALL
CAUSE ONE OR MORE OF ITS AFFILIATES TO:


 

(A)           ADVERTISE AND PROMOTE THE BUSINESS OF THE HOTELS;

 

(B)           INSTITUTE AND SUPERVISE A SALES AND MARKETING PROGRAM FOR THE
HOTELS;

 

(C)           INCLUDE THE HOTELS IN MANAGER’S AND ITS AFFILIATES’ BRAND RELATED
LOCAL, REGIONAL AND WORLDWIDE PROMOTIONAL AND ADVERTISING PROGRAMS;

 

(D)           REPRESENT THE HOTELS THROUGH MANAGER’S AND ITS AFFILIATES’
WORLDWIDE SALES OFFICES;

 

(E)           INCLUDE THE HOTELS IN THE HOTELS LOYALTY PROGRAM, PRESENTLY CALLED
“PRIORITY CLUB”, INCLUDING, WITHOUT LIMITATION, INCLUSION OF THE HOTELS IN
PROMOTIONAL MATERIALS DISTRIBUTED TO PARTICIPANTS OF SUCH PROGRAM;

 

(F)            COORDINATE THE HOTELS’ PARTICIPATION IN TRAVEL PROGRAMS MARKETED
BY AIRLINES, TRAVEL AGENTS AND GOVERNMENT TOURIST DEPARTMENTS WHEN MANAGER
DETERMINES SUCH PARTICIPATION TO BE ADVISABLE; AND

 

47

--------------------------------------------------------------------------------


 

(G)           CAUSE THE HOTELS TO PARTICIPATE IN SALES AND PROMOTIONAL CAMPAIGNS
AND ACTIVITIES INVOLVING COMPLIMENTARY ROOMS, FOOD AND BEVERAGES TO BONA FIDE
TRAVEL AGENTS, TOURIST OFFICIALS AND AIRLINE REPRESENTATIVES WHERE MANAGER HAS
DETERMINED THAT SUCH PARTICIPATION IS IN FURTHERANCE OF THE HOTELS’ BUSINESS AND
IS CUSTOMARY IN THE TRAVEL INDUSTRY OR IN THE PRACTICES AND POLICIES OF MANAGER.

 


7.5           RESERVATION AND COMMUNICATION SERVICES.  THE INITIAL HOTELS SHALL
BE INCLUDED AS PARTICIPATING HOTELS ON THE RESERVATION SYSTEM OPERATED BY
MANAGER, ITS AFFILIATES OR AGENT(S) FOR THE BENEFIT OF STAYBRIDGE SUITES HOTELS
FROM AND AFTER THE INITIAL HOTELS EFFECTIVE DATE.  THE EXPANSION HOTELS SHALL BE
ADDED AS PARTICIPATING HOTELS ON SUCH RESERVATION SYSTEM AS SOON AS PRACTICABLE
AFTER THE EXPANSION HOTELS EFFECTIVE DATE.  THE PARSIPPANY HOTEL SHALL BE ADDED
AS A PARTICIPATING HOTEL ON SUCH RESERVATION SYSTEM FROM AND AFTER THE
PARSIPPANY HOTEL EFFECTIVE DATE.  MANAGER WILL PROVIDE (OR WILL CAUSE ITS
AFFILIATES TO PROVIDE) THE FOLLOWING SERVICES TO THE HOTELS THROUGH THE
RESERVATION SYSTEM:


 

(A)           ACCEPTANCE OF RESERVATIONS FOR THE HOTELS THROUGH THE RESERVATION
SYSTEM FROM INDIVIDUAL CUSTOMERS AND GROUPS WHO CONTACT MANAGER (OR ITS
AFFILIATES OR AGENTS) DIRECTLY OR THROUGH A REGIONAL RESERVATION OR SALE OFFICE
OF MANAGER OR ITS AFFILIATES OR AGENTS;

 

(B)           ACCEPTANCE OF RESERVATIONS FOR THE HOTELS THROUGH OTHER HOTELS IN
THE BRAND;

 

(C)           ACCEPTANCE OF RESERVATIONS FOR THE HOTELS THROUGH THE RESERVATION
SYSTEMS OF OTHER PROVIDERS IN THE TRAVEL INDUSTRY, INCLUDING, WITHOUT
LIMITATION, GLOBAL DISTRIBUTION SYSTEMS AND GENERAL SALES AGENCIES WITH WHICH
MANAGER (OR ITS AFFILIATES) MAY HAVE AGREEMENTS FROM TIME TO TIME, WHEREBY THE
RESERVATION SYSTEMS OF SUCH PARTIES ARE AVAILABLE FOR COMMUNICATION OF
RESERVATIONS TO HOTELS IN THE BRAND;

 

(D)           ACCEPTANCE OF RESERVATIONS FOR THE HOTELS RECEIVED THROUGH
ALTERNATIVE COMMUNICATIONS CHANNELS SUCH AS THE INTERNET; AND

 

(E)           ACCESS TO THE HOTELS OF THE COMMUNICATIONS NETWORK USED BY MANAGER
(OR ITS AFFILIATES) FOR COMMUNICATION BETWEEN IT AND HOTELS IN THE BRAND.

 


7.6           MAINTENANCE AND REPAIRS.  SUBJECT TO THE TERMS HEREOF, MANAGER
SHALL PROMPTLY MAKE OR CAUSE TO BE MADE ALL REPAIRS,

 

48

--------------------------------------------------------------------------------


 


REPLACEMENTS, CORRECTIONS, MAINTENANCE, ALTERATIONS, IMPROVEMENTS, RENOVATIONS,
INSTALLATIONS, REPLACEMENTS, RENEWALS AND ADDITIONS (COLLECTIVELY, “REPAIRS”) OF
EVERY KIND AND NATURE, WHETHER INTERIOR OR EXTERIOR, STRUCTURAL OR
NONSTRUCTURAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN OR ARISING BY
REASON OF A CONDITION EXISTING PRIOR TO THE COMMENCEMENT OF THE TERM (CONCEALED
OR OTHERWISE) NECESSARY OR APPROPRIATE TO MAINTAIN THE HOTELS INCLUDING ALL
PRIVATE ROADWAYS, SIDEWALKS AND CURBS LOCATED THEREON FOR WHICH OWNER, PURCHASER
OR A HOTEL HAS RESPONSIBILITY IN GOOD ORDER AND REPAIR, REASONABLE WEAR AND TEAR
EXCEPTED (WHETHER OR NOT THE NEED FOR SUCH REPAIRS OCCURS AS A RESULT OF OWNER’S
OR MANAGER’S USE, ANY PRIOR USE, INSURANCE REQUIREMENTS, THE ELEMENTS OR THE AGE
OF THE HOTELS, OR ANY PORTION THEREOF), AND IN CONFORMITY WITH LEGAL
REQUIREMENTS, BRAND STANDARDS AND THE OPERATING STANDARDS.  ALL REPAIRS SHALL BE
MADE IN A GOOD, WORKMANLIKE MANNER, CONSISTENT WITH MANAGER’S AND INDUSTRY
STANDARDS FOR LIKE HOTELS IN LIKE LOCALES, IN ACCORDANCE WITH ALL APPLICABLE
LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS.  TO THE EXTENT SUCH REPAIRS
CANNOT BE PERFORMED BY MANAGER’S ON-SITE STAFF, MANAGER SHALL ENTITLED TO CAUSE
SUCH REPAIRS TO BE PERFORMED BY THIRD PARTIES OR, SUBJECT TO OWNER’S PRIOR
APPROVAL, AFFILIATES OF MANAGER ACTING UNDER SEPARATE TECHNICAL SERVICES
AGREEMENTS PURSUANT TO SECTION 11.1.


 


7.7           MATERIAL REPAIRS.


 

(A)           EXCEPT IN CONNECTION WITH CAUSING THE EXPANSION HOTELS TO COMPLY
WITH APPLICABLE BRAND STANDARDS AND CORRECTING DEFERRED MAINTENANCE THERETO, IN
EITHER CASE PRIOR TO DECEMBER 2006, AND AS SET FORTH IN SECTION 7.7(B), PRIOR TO
MAKING ANY MATERIAL REPAIR, MANAGER SHALL SUBMIT, TO OWNER IN WRITING, A
PROPOSAL SETTING FORTH, IN REASONABLE DETAIL, THE PROPOSED MATERIAL REPAIR AND
SHALL PROVIDE TO OWNER SUCH PLANS AND SPECIFICATIONS, AND SUCH PERMITS,
LICENSES, CONTRACTS AND SUCH OTHER INFORMATION CONCERNING THE SAME AS OWNER MAY
REASONABLY REQUEST.  OWNER SHALL HAVE TWENTY (20) BUSINESS DAYS TO APPROVE OR
DISAPPROVE ALL MATERIALS SUBMITTED TO OWNER, IN CONNECTION WITH ANY SUCH
PROPOSAL; PROVIDED, HOWEVER, (I) OWNER MAY NOT WITHHOLD ITS APPROVAL OF A
MATERIAL REPAIR WITH RESPECT TO SUCH ITEMS AS ARE (A) REQUIRED IN ORDER FOR THE
HOTELS TO COMPLY WITH BRAND STANDARDS (EXCEPT DURING THE LAST TWO (2) YEARS OF
THE TERM AS SET FORTH IN SECTION 5.2(A)) OR OPERATING STANDARDS; OR (B) REQUIRED
BY REASON OF OR UNDER ANY INSURANCE REQUIREMENT OR LEGAL REQUIREMENT, OR
OTHERWISE REQUIRED FOR THE CONTINUED SAFE AND ORDERLY OPERATION OF EACH HOTEL
AND (II) OWNER’S APPROVAL SHALL NOT BE REQUIRED WITH RESPECT TO THE COST OF ANY
PROPOSED

 

49

--------------------------------------------------------------------------------


 

MATERIAL REPAIR IF THE SAME IS SET FORTH AS A SEPARATE LINE ITEM IN THE THEN
APPLICABLE, APPROVED CAPITAL REPLACEMENTS BUDGET.  IF OWNER FAILS TO DISAPPROVE
OF SUCH MATERIAL REPAIR WITHIN SUCH TWENTY (20) BUSINESS DAYS, OWNER SHALL BE
DEEMED TO HAVE APPROVED SAME.

 

(B)           IN THE EVENT THAT A CONDITION SHOULD EXIST IN OR ABOUT A HOTEL OF
AN EMERGENCY NATURE OR IN VIOLATION OF APPLICABLE LEGAL REQUIREMENTS OR
INSURANCE REQUIREMENTS, INCLUDING STRUCTURAL CONDITIONS, WHICH REQUIRES
IMMEDIATE REPAIR NECESSARY TO PREVENT IMMINENT DANGER OR DAMAGE TO PERSONS OR
PROPERTY, MANAGER IS HEREBY AUTHORIZED TO TAKE ALL STEPS AND TO MAKE ALL
EXPENDITURES NECESSARY TO REPAIR AND CORRECT ANY SUCH CONDITION, REGARDLESS OF
WHETHER PROVISIONS HAVE BEEN MADE IN THE APPLICABLE YEARLY BUDGET FOR ANY SUCH
EXPENDITURES OR IF SUFFICIENT FUNDS EXIST IN THE RESERVE ACCOUNTS.  UPON THE
OCCURRENCE OF SUCH AN EVENT OR CONDITION, MANAGER WILL COMMUNICATE TO OWNER ALL
AVAILABLE INFORMATION REGARDING SUCH EVENT OR CONDITION AS SOON AS REASONABLY
POSSIBLE AND WILL TAKE REASONABLE STEPS TO OBTAIN OWNER’S APPROVAL BEFORE
INCURRING SUCH EXPENSES.  EXPENDITURES UNDER THIS SECTION 7.7(B) SHALL BE PAID
FROM THE RESERVE ACCOUNT OR OTHERWISE PAID IN ACCORDANCE WITH SECTION 5.2(C) TO
THE EXTENT SUCH EXPENDITURE IS PROPERLY CONSIDERED A CAPITAL REPLACEMENT.

 

(C)           NO CAPITAL REPLACEMENTS SHALL BE MADE WHICH WOULD TIE-IN OR
CONNECT A HOTEL WITH ANY OTHER IMPROVEMENTS ON PROPERTY ADJACENT TO SUCH HOTEL
(AND NOT PART OF ITS SITE) INCLUDING, WITHOUT LIMITATION, TIE-INS OF BUILDINGS
OR OTHER STRUCTURES OR UTILITIES (OTHER THAN CONNECTIONS TO PUBLIC OR PRIVATE
UTILITIES) WITHOUT THE PRIOR WRITTEN APPROVAL OF OWNER, WHICH APPROVAL MAY BE
GRANTED OR WITHHELD IN OWNER’ SOLE AND ABSOLUTE DISCRETION.

 


7.8           LIENS; CREDIT.  MANAGER SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO PREVENT ANY LIENS FROM BEING FILED AGAINST ANY HOTEL WHICH ARISE FROM ANY
REPAIRS IN OR TO SUCH HOTELS.  MANAGER SHALL USE COMMERCIALLY REASONABLE EFFORTS
TO CAUSE THE RELEASE OF ANY SUCH LIENS FROM THE HOTELS.  IF ANY SUCH LIEN ARISES
AS A RESULT OF OR IN CONNECTION WITH A MANAGER DEFAULT, THEN MANAGER SHALL BEAR
THE COST OF OBTAINING THE LIEN RELEASE (EXCLUSIVE OF THE COST OF THE REPAIR TO
WHICH IT PERTAINS, UNLESS MANAGER IS OTHERWISE RESPONSIBLE THEREFOR) AND THE
SAME SHALL NOT CONSTITUTE AN OPERATING COST.  IN NO EVENT SHALL ANY PARTY BORROW
MONEY IN THE NAME OF, OR PLEDGE THE CREDIT OF, ANY OTHER PARTY.  MANAGER SHALL
NOT ALLOW ANY LIEN TO EXIST WITH RESPECT TO ITS INTEREST IN THIS AGREEMENT. 
MANAGER SHALL NOT FINANCE THE COST OF ANY REPAIR BY THE GRANTING OF A LIEN ON,
OR

 

50

--------------------------------------------------------------------------------


 


SECURITY INTEREST IN, ANY HOTEL OR MANAGER’S INTEREST THEREIN OR HEREUNDER.


 


7.9           REAL ESTATE AND PERSONAL PROPERTY TAXES.  MANAGER SHALL PAY AS
OPERATING COSTS ON BEHALF OF OWNER, PRIOR TO DELINQUENCY, ALL TAXES AND
ASSESSMENTS WHICH MAY BECOME A LIEN ON, OR ARE ASSESSED AGAINST, ANY HOTEL OR
ANY COMPONENT THEREOF AND WHICH MAY BE DUE AND PAYABLE FOR THE TERM, UNLESS
PAYMENT THEREOF IS BEING CONTESTED BY MANAGER, AS HEREINAFTER PROVIDED,
ENFORCEMENT IS STAYED AND THE AMOUNT SO CONTESTED IS ESCROWED OR GUARANTEED IN A
FORM SATISFACTORY TO OWNER.  OWNER SHALL, PROMPTLY AFTER RECEIPT THEREOF BY
OWNER, GIVE MANAGER COPIES OF ALL NOTICES AS TO ALL SUCH TAXES AND ASSESSMENTS.


 


7.10         CONTEST.  MANAGER SHALL HAVE THE RIGHT IN MANAGER’S OR OWNER’S NAME
TO CONTEST OR PROTEST ANY TAX OR ASSESSMENT OR PROPOSED ASSESSMENT WHICH MAY
BECOME A LIEN ON, OR BE ASSESSED AGAINST, ANY HOTEL OR ANY COMPONENT THEREOF DUE
AND FOR THE TERM OR ANY LEGAL REQUIREMENT PAYABLE BY APPROPRIATE LEGAL
PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE PROVIDED THAT (A)
SUCH CONTEST SHALL NOT CAUSE PURCHASER OR OWNER TO BE IN DEFAULT UNDER ANY
AUTHORIZED MORTGAGE, (B) NO PART OF A HOTEL NOR ANY GROSS REVENUES THEREFROM
SHALL BE IN ANY IMMEDIATE DANGER OF SALE, FORFEITURE, ATTACHMENT OR LOSS, AND
(C) OWNER AND PURCHASER ARE NOT EXPOSED TO ANY RISK FOR CRIMINAL OR CIVIL
LIABILITY.  THE REASONABLE COST AND EXPENSES OF SUCH CONTEST OR PROTEST SHALL BE
OPERATING COSTS.


 


7.11         PRIVACY.  MANAGER SHALL CONDUCT THE BUSINESS OF THE HOTELS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LEGAL REQUIREMENTS
GOVERNING PRIVACY AND THE PROTECTION OF PERSONAL INFORMATION (INCLUDING, INTER
ALIA, THE PERSONAL INFORMATION OF PATRONS AND EMPLOYEES OF THE HOTELS).  MANAGER
SHALL IMPLEMENT A WRITTEN PRIVACY POLICY WHICH GOVERNS THE COLLECTION, USE AND
DISCLOSURE OF PERSONAL INFORMATION AND SHALL COMPLY IN ALL MATERIAL RESPECTS
WITH SUCH POLICY.


 


ARTICLE 8

 


FISCAL MATTERS

 


8.1           ACCOUNTING MATTERS.


 

(A)           MANAGER SHALL MAINTAIN BOOKS AND RECORDS REFLECTING THE RESULTS OF
HOTEL OPERATIONS ON AN ACCRUAL BASIS IN ACCORDANCE WITH THE UNIFORM SYSTEM OF
ACCOUNTS AND THE ACCOUNTING PRINCIPLES.  IN CONSIDERATION THEREOF, MANAGER SHALL
BE PAID THE ACCOUNTING FEE AS PROVIDED IN ARTICLE 9.  OWNER AND

 

51

--------------------------------------------------------------------------------


 

MANAGER AND THEIR RESPECTIVE INDEPENDENT ACCOUNTING FIRMS AND REPRESENTATIVES
WILL HAVE THE RIGHT TO EXAMINE SUCH BOOKS AND RECORDS OF THE HOTEL AT ANY
REASONABLE TIME AND TO MAKE AND RETAIN COPIES THEREOF.  MANAGER SHALL RETAIN,
FOR AT LEAST THREE (3) YEARS AFTER THE EXPIRATION OF EACH FISCAL YEAR,
REASONABLY ADEQUATE RECORDS SHOWING GROSS REVENUES AND APPLICATIONS THEREOF FOR
THE HOTELS FOR SUCH FISCAL YEAR (WHICH OBLIGATION SHALL SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THE TERM).

 

(B)           ON OR BEFORE THE TWENTY-FIFTH (25TH) DAY AFTER THE END OF EACH
FISCAL MONTH, MANAGER SHALL FURNISH OWNER WITH A DETAILED OPERATING STATEMENTS
SETTING FORTH THE RESULTS OF OPERATIONS AT THE HOTELS WITH RESPECT TO SUCH MONTH
AND YEAR-TO-DATE SHOWING FOR EACH HOTEL, GROSS REVENUES, ROOMS REVENUES, REVENUE
PER AVAILABLE ROOM, OCCUPANCY PERCENTAGE AND AVERAGE DAILY RATE, OPERATING
COSTS, OPERATING PROFIT, THE APPLICATIONS AND DISTRIBUTIONS THEREOF AND ITS
OWNER’S PERCENTAGE PRIORITY TOGETHER WITH AN OFFICER’S CERTIFICATE.  SUCH
STATEMENTS MAY BE PROVIDED ELECTRONICALLY TO OWNER.

 

(C)           NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE ON WHICH OWNER OR
ANY OF ITS AFFILIATES ARE REQUIRED TO FILE AUDITED FINANCIAL STATEMENTS WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION (BUT IN ALL EVENTS ON OR BEFORE
FEBRUARY 15 OF EACH YEAR), MANAGER SHALL DELIVER TO OWNER AND PURCHASER AN
OFFICER’S CERTIFICATE (THE “8.1(C) STATEMENT”) SETTING FORTH FOR THE PRIOR YEAR
THE TOTALS FOR EACH HOTEL AND FOR ALL OF THE HOTELS OF GROSS REVENUES AND
OPERATING COSTS, THE CALCULATION OF OWNER’S PERCENTAGE PRIORITY AND THE RESIDUAL
DISTRIBUTION AND DEPOSITS TO, AND EXPENDITURES FROM, THE RESERVE ACCOUNT
TOGETHER WITH AN AGREED UPON PROCEDURE LETTER WITH RESPECT THERETO.  THE COST OF
OBTAINING SUCH LETTER SHALL BE AN OPERATING COST.

 

(D)           IF ANY AMOUNTS DUE TO OWNER AS SHOWN IN AN OFFICER’S CERTIFICATE
OR AUDIT PROVIDED PURSUANT TO SECTIONS 8.1(F) OR 17.4 EXCEED THE AMOUNTS
PREVIOUSLY PAID WITH RESPECT THERETO TO OWNER, MANAGER SHALL PAY SUCH EXCESS TO
OWNER AT SUCH TIME AS THE OFFICER’S CERTIFICATE OR AUDIT IS DELIVERED, TOGETHER
WITH INTEREST AT THE INTEREST RATE FROM THE DATE DUE.  (ANY SUCH INTEREST WHICH
ACCRUES AFTER THE DAY THAT IS TEN (10) BUSINESS DAYS AFTER THE DATE ON WHICH THE
8.1(C) STATEMENT IS DELIVERED OR IS DUE AND ANY SUCH INTEREST WHICH RESULTS FROM
MANAGER’S WILLFUL UNDERSTATEMENT OF AMOUNTS DUE TO OWNER SHALL NOT BE OPERATING
COSTS, BUT SHALL BE PAID BY MANAGER.)  IF OWNER’S PERCENTAGE PRIORITY DUE AS
SHOWN IN AN OFFICER’S CERTIFICATE OR AUDIT IS LESS THAN THE AMOUNT PREVIOUSLY
PAID WITH RESPECT THERETO TO OWNER, OWNER SHALL BE ENTITLED TO RETAIN THE SAME
BUT SHALL CREDIT SUCH OVERPAYMENT AGAINST THE NEXT INSTALLMENT OF

 

52

--------------------------------------------------------------------------------


 

OWNER’S PERCENTAGE PRIORITY.  IF ANY MANAGEMENT FEE DUE TO MANAGER AS SHOWN ON
AN OFFICER’S CERTIFICATE OR AUDIT IS LESS THAN THE AMOUNT PREVIOUSLY PAID TO
MANAGER ON ACCOUNT THEREOF, MANAGER SHALL, WITHIN TEN (10) BUSINESS DAYS AFTER
THE DATE ON WHICH SUCH OFFICER’S CERTIFICATE OR AUDIT IS DELIVERED, DEPOSIT THE
OVERPAYMENT IN THE BANK ACCOUNTS.  IF THE RESIDUAL DISTRIBUTION DUE AS SHOWN ON
THE OFFICER’S CERTIFICATE OR AUDIT IS LESS THAN THE AMOUNT PREVIOUSLY PAID TO
OWNER WITH RESPECT THERETO, OWNER SHALL PROMPTLY DEPOSIT (OR DELIVER TO MANAGER
WHO WILL IN TURN DEPOSIT) THE OVERPAYMENT IN THE BANK ACCOUNTS.  IN NO EVENT
SHALL (I) ANY AMOUNT PREVIOUSLY DEPOSITED IN THE RESERVE ACCOUNT BE WITHDRAWN
THEREFROM PURSUANT TO THIS ARTICLE 8 OR (II) DISTRIBUTIONS OF OWNER’S PRIORITY
BE SUBJECT TO ADJUSTMENT.

 

(E)           IN ADDITION, MANAGER SHALL PROVIDE OWNER WITH INFORMATION RELATING
TO THE HOTELS, MANAGER AND ITS AFFILIATES THAT (I) MAY BE REQUIRED IN ORDER FOR
OWNER, PURCHASER OR THEIR AFFILIATES TO PREPARE FINANCIAL STATEMENTS IN
ACCORDANCE WITH ACCOUNTING PRINCIPLES OR TO COMPLY WITH ANY LEGAL REQUIREMENT
INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE TAX AND SECURITIES LAWS AND
REGULATIONS AND THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
INTERPRETATION THEREOF, (II) MAY BE REQUIRED FOR OWNER, PURCHASER OR ANY OF
THEIR AFFILIATES TO PREPARE FEDERAL, STATE OR LOCAL TAX RETURNS, OR (III) IS OF
THE TYPE THAT MANAGER CUSTOMARILY PREPARES FOR OTHER HOTEL OWNERS OR ITSELF.

 

(F)            AT OWNER’S ELECTION AND AT OWNER’S COST EXCEPT AS OTHERWISE
PROVIDED HEREIN, A CERTIFIED AUDIT OF THE HOTELS’ OPERATIONS MAY BE PERFORMED
ANNUALLY, AND AFTER THE EXPIRATION DATE, BY A NATIONALLY RECOGNIZED, INDEPENDENT
CERTIFIED PUBLIC ACCOUNTING FIRM APPOINTED BY OWNER.  IN THE EVENT THAT OWNER
ELECTS TO HAVE SUCH AN AUDIT PERFORMED, OWNER MUST GIVE NOTICE OF ITS ELECTION
WITHIN TWELVE (12) MONTHS AFTER ITS RECEIPT OF THE APPLICABLE 8.1(C) STATEMENT. 
ANY DISPUTE CONCERNING THE CORRECTNESS OF AN AUDIT SHALL BE SETTLED BY
ARBITRATION.  MANAGER SHALL PAY THE COST OF ANY AUDIT REVEALING AN
UNDERSTATEMENT OF OWNER’S PERCENTAGE PRIORITY AND THE RESIDUAL DISTRIBUTION BY
MORE THAN THREE PERCENT (3%) IN THE AGGREGATE, AND SUCH COST SHALL NOT BE AN
OPERATING COST.  IN THE EVENT THAT EITHER NO NOTICE OF AUDIT IS GIVEN WITHIN
SAID TWELVE (12) MONTHS, OR NO AUDIT IS IN FACT COMMENCED WITHIN EIGHTEEN (18)
MONTHS AFTER RECEIPT OF THE 8.1(C) STATEMENT, SUCH OPERATING STATEMENT WILL
CONSTITUTE THE FINAL STATEMENT FOR THAT FISCAL YEAR, DEEMED TO HAVE BEEN
APPROVED BY OWNER.

 

53

--------------------------------------------------------------------------------


 

(G)           THE TERMS OF THIS SECTION 8.1 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THE TERM.

 


8.2           YEARLY BUDGETS.


 

(A)           NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE FIRST DAY OF EACH
FISCAL YEAR AFTER THE 2003 FISCAL YEAR, MANAGER SHALL SUBMIT TO OWNER FOR
OWNER’S APPROVAL A PROPOSED YEARLY BUDGET FOR EACH HOTEL INCLUDING A PROPOSED
CAPITAL REPLACEMENTS BUDGET FOR EACH HOTEL FOR THE ENSUING FULL OR PARTIAL
FISCAL YEAR, AS THE CASE MAY BE.  NOTWITHSTANDING THE FOREGOING, (I) MANAGER
SHALL NOT BE OBLIGATED TO PREPARE OR DELIVER YEARLY BUDGETS FOR THE EXPANSION
HOTELS FOR THE 2003 AND 2004 FISCAL YEARS; (II) MANAGER SHALL DELIVER TO OWNER,
EACH MONTH UNTIL JANUARY, 2005, MANAGER’S THEN MOST CURRENT FINANCIAL FORECAST
FOR THE EXPANSION HOTELS FOR THE NEXT TWELVE (12) MONTHS, WHICH FORECASTS SHALL
BE IN MANAGER’S CUSTOMARY FORM; AND (III) ON OR BEFORE DECEMBER 15, 2003,
MANAGER SHALL PROVIDE TO OWNER A MONTH-BY-MONTH SCHEDULE OF THE DRAWS FROM THE
RESERVE ACCOUNT WHICH MANAGER ANTICIPATES TO MAKE DURING THE 2004 AND 2005
FISCAL YEARS IN CONNECTION WITH RENOVATING THE EXPANSION HOTELS; AND (IV)
MANAGER SHALL PERIODICALLY PROVIDE OWNER WITH UPDATES TO SUCH SCHEDULE
CONSISTENT WITH GOOD MANAGEMENT AND CONSTRUCTION PRACTICES.  OWNER’S APPROVAL OF
THE YEARLY BUDGETS AND THE CAPITAL REPLACEMENTS BUDGETS SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  IF OWNER FAILS TO DISAPPROVE OF A PROPOSED
YEARLY BUDGET WITHIN THIRTY (30) DAYS AFTER THE SUBMISSION THEREOF TO OWNER FOR
ITS APPROVAL, THE SAME SHALL BE DEEMED APPROVED.  TOGETHER WITH EACH SUCH
CAPITAL REPLACEMENTS BUDGET, MANAGER SHALL PROVIDE TO OWNER A PROPOSED
THREE-YEAR CAPITAL FORECAST FOR SUCH HOTEL FOR OWNER’S REVIEW AND APPROVAL. 
MANAGER WILL, FROM TIME TO TIME NOT LESS OFTEN THAN QUARTERLY, ISSUE PERIODIC
FORECASTS OF OPERATING PERFORMANCE TO OWNER REFLECTING ANY SIGNIFICANT
UNANTICIPATED CHANGES, VARIABLES OR EVENTS OR DESCRIBING SIGNIFICANT ADDITIONAL
UNANTICIPATED ITEMS OF INCOME OR EXPENSE.  MANAGER WILL PROVIDE OWNER WITH THE
MATERIAL DATA AND INFORMATION UTILIZED IN PREPARING THE YEARLY BUDGETS AND THE
CAPITAL REPLACEMENTS BUDGETS OR ANY REVISIONS THEREOF.  MANAGER WILL NOT BE
DEEMED TO HAVE MADE ANY GUARANTY, WARRANTY OR REPRESENTATION WHATSOEVER IN
CONNECTION WITH THE YEARLY BUDGETS AND THE CAPITAL REPLACEMENTS BUDGETS, EXCEPT
THAT THE PROPOSED YEARLY BUDGETS, INCLUDING THE CAPITAL REPLACEMENTS BUDGETS,
REFLECT MANAGER’S BEST PROFESSIONAL ESTIMATES OF THE MATTERS THEY DESCRIBE. 
MANAGER SHALL USE ITS REASONABLE EFFORTS, SUBJECT TO THE OPERATING STANDARDS, TO
OPERATE AND MANAGE THE HOTELS IN ACCORDANCE WITH THEIR YEARLY BUDGETS.  THE
YEARLY BUDGET FOR THE PARSIPPANY HOTEL FOR THE 2006 FISCAL YEAR SHALL

 

54

--------------------------------------------------------------------------------


 

BE THOSE MOST RECENTLY DELIVERED BY MANAGER TO OWNER ON OR BEFORE THE PARSIPPANY
HOTEL EFFECTIVE DATE.

 

(B)           IN THE EVENT OWNER DISAPPROVES OR RAISES ANY OBJECTIONS TO THE
PROPOSED YEARLY BUDGET, OR ANY PORTION THEREOF, OR ANY REVISIONS THERETO, OWNER
AND MANAGER SHALL COOPERATE WITH EACH OTHER IN GOOD FAITH TO RESOLVE THE
DISPUTED OR OBJECTIONABLE ITEMS.  IF OWNER DISAPPROVES OF A PROPOSED YEARLY
BUDGET, OWNER WILL DISAPPROVE ON A SPECIFIC LINE-BY-LINE BASIS TO THE EXTENT
REASONABLY PRACTICAL.  ANY DISPUTE WITH RESPECT TO A PROPOSED YEARLY BUDGET
WHICH IS NOT RESOLVED BY THE PARTIES WITHIN THIRTY (30) DAYS AFTER THE
SUBMISSION THEREOF TO OWNER SHALL BE RESOLVED BY ARBITRATION.

 

(C)           IN THE EVENT OWNER AND MANAGER ARE NOT ABLE TO RESOLVE THE
DISPUTED OR OBJECTIONABLE MATTERS RAISED BY OWNER IN REGARD TO A YEARLY BUDGET
PRIOR TO THE COMMENCEMENT OF THE APPLICABLE FISCAL YEAR, EITHER VOLUNTARILY OR
BY MEANS OF ARBITRATION, MANAGER IS AUTHORIZED TO OPERATE THE HOTEL IN
ACCORDANCE WITH THE PROPOSED YEARLY BUDGET; PROVIDED, HOWEVER, THAT AS FOR
DISPUTED BUDGET ITEMS, MANAGER MAY NOT EXPEND MORE THAN THE PREVIOUS YEAR’S
BUDGETED AMOUNT FOR SUCH ITEM (IF ANY), INCREASED BY A PERCENTAGE EQUAL TO THE
INCREASE IN THE CONSUMER PRICE INDEX DURING THE LAST YEAR UNLESS SUCH
EXPENDITURE IS OF THE TYPE CONTEMPLATED UNDER SECTION 7.7(B) OR IS FOR AN
EXPENSE (SUCH AS REAL ESTATE TAXES, INSURANCE PREMIUMS OR UTILITIES) WHICH ARE
BEYOND THE MANAGER’S REASONABLE CONTROL; PROVIDED FURTHER, HOWEVER, MANAGER
SHALL NOT EXPEND ON ACCOUNT OF CAPITAL REPLACEMENTS IN ANY PERIOD FOR ANY HOTEL
AN AMOUNT IN EXCESS OF FIVE PERCENT (5%) OF SUCH HOTEL’S GROSS REVENUES FOR SUCH
PERIOD OTHER THAN PURSUANT TO AN APPROVED CAPITAL REPLACEMENTS BUDGET OR WITH
THE PRIOR WRITTEN CONSENT OF OWNER.  FOR PURPOSES OF THIS SECTION, “INCREASE IN
THE CONSUMER PRICE INDEX DURING THE LAST YEAR” SHALL MEAN THE PERCENTAGE
INCREASE IN THE CONSUMER PRICE INDEX FOR THE TWELVE (12) MONTH PERIOD ENDING
IMMEDIATELY PRIOR TO THE DATE OF SUBMISSION OF THE DISPUTED PROPOSED YEARLY
BUDGET.

 


8.3           BANK ACCOUNTS.


 

(A)           THE REVENUES OF THE HOTELS SHALL BE DEPOSITED INTO THE ONE OR MORE
BANK ACCOUNTS.  THE BANK ACCOUNTS WILL BE SEPARATE AND DISTINCT FROM ANY OTHER
ACCOUNTS, RESERVES OR DEPOSITS REQUIRED BY THIS AGREEMENT, AND MANAGER’S
DESIGNEES WHO ARE INCLUDED IN THE COVERAGE OF ANY REQUIRED FIDELITY OR SIMILAR
INSURANCE WILL BE THE ONLY PARTIES AUTHORIZED TO DRAW UPON ANY BANK ACCOUNT;
PROVIDED, HOWEVER, SUCH DESIGNEES SHALL ONLY BE

 

55

--------------------------------------------------------------------------------


 

AUTHORIZED TO DRAW UPON A BANK ACCOUNT FOR PURPOSES AUTHORIZED BY THE TERMS OF
THIS AGREEMENT.

 

(B)           SO LONG AS THIS AGREEMENT IS IN FULL FORCE AND EFFECT AND THERE IS
NO UNCURED MANAGER DEFAULT, MANAGER SHALL HAVE EXCLUSIVE CONTROL OF THE BANK
ACCOUNTS.  NOTHING CONTAINED HEREIN IS TO BE CONSTRUED AS PREVENTING MANAGER
FROM MAINTAINING SEPARATE PAYROLL ACCOUNTS OR PETTY CASH FUNDS AND MAKING
PAYMENTS THEREFROM AS THE SAME MAY BE CUSTOMARY IN THE HOTEL BUSINESS OR THE
BRAND STANDARDS.

 


8.4           CONSOLIDATED FINANCIALS.  EACH ULTIMATE PARENT OF MANAGER AND EACH
GUARANTOR SHALL FURNISH TO OWNER WITHIN TEN (10) DAYS AFTER THE FILING BY SUCH
ULTIMATE PARENT OR ANY GUARANTOR OF ANY MATERIAL FILING WITH RESPECT TO THE
SECURITIES OF SUCH ULTIMATE PARENT OR SUCH GUARANTOR OR ANY FINANCIAL STATEMENT
WITH ANY GOVERNMENTAL AGENCY, QUASI-GOVERNMENTAL AGENCY OR STOCK EXCHANGE, A
COPY OF THE SAME; PROVIDED, HOWEVER, IF A GUARANTOR OR ULTIMATE PARENT OF
MANAGER IS NOT REQUIRED TO FILE INTERIM AND ANNUAL FINANCIAL STATEMENTS WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ITS EQUIVALENT IN THE UNITED KINGDOM, SUCH
GUARANTOR OR ULTIMATE PARENT SHALL FURNISH THE FOLLOWING STATEMENTS TO OWNER:


 

(A)           WITHIN FORTY-FIVE (45) DAYS AFTER EACH INTERIM PERIOD FOR WHICH
SUCH ULTIMATE PARENT OR GUARANTOR PREPARES CONSOLIDATED FINANCIALS, THE
CONSOLIDATED FINANCIALS OF SUCH ULTIMATE PARENT OR GUARANTOR FOR SUCH PERIOD
ACCOMPANIED BY AN OFFICER’S CERTIFICATE; AND

 

(B)           WITHIN NINETY (90) DAYS AFTER EACH FISCAL YEAR OF SUCH ULTIMATE
PARENT OR GUARANTOR, THE CONSOLIDATED FINANCIALS OF SUCH ULTIMATE PARENT OR SUCH
GUARANTOR FOR SUCH FISCAL YEAR AUDITED BY A FIRM OF INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REASONABLY SATISFACTORY TO OWNER ACCOMPANIED BY AN OFFICER’S
CERTIFICATE.

 


ARTICLE 9

 


FEES TO MANAGER

 


9.1           MANAGEMENT FEES.  AS CONSIDERATION FOR THE MANAGEMENT AND
OPERATION OF THE HOTELS BY MANAGER, MANAGER SHALL EARN THE FOLLOWING FEES, WHICH
FEES SHALL BE PAYABLE AS PROVIDED IN SECTION 10.1:


 

(A)           THE ADJUSTED BASE MANAGEMENT FEE SHALL BE PAID IN MONTHLY
INSTALLMENTS IN ARREARS BASED ON THE GROSS REVENUES OF

 

56

--------------------------------------------------------------------------------


 

THE HOTELS FOR THE PRIOR FISCAL MONTH.  THE ADJUSTED BASE MANAGEMENT FEE FOR ANY
PERIOD LESS THAN A FULL TWELVE (12) MONTH FISCAL YEAR SHALL BE PAID ON THE BASIS
OF GROSS REVENUES FOR THAT PERIOD.

 

(B)           THE INCENTIVE MANAGEMENT FEE SHALL BE PAID IN MONTHLY INSTALLMENTS
IN ARREARS.  THE INCENTIVE MANAGEMENT FEE FOR ANY PERIOD LESS THAN A FULL TWELVE
(12) MONTH FISCAL YEAR SHALL BE PAID ON THE BASIS OF GROSS REVENUES FOR THAT
PERIOD.

 


9.2           SERVICES FEES.  MANAGER SHALL PAY, AS OPERATING COSTS, USUAL AND
CUSTOMARY SYSTEM FEES AND ASSESSMENTS ON AN AREA-WIDE BASIS FOR THE SYSTEMS OF
HOTELS COMPRISING THE BRAND WHICH CURRENTLY INCLUDE A RESERVATION AND MARKETING
FEE OF TWO AND ONE-HALF PERCENT (2.5%) OF ROOMS REVENUE, AN ACCOUNTING FEE OF
FIFTEEN DOLLARS ($15) PER GUEST ROOM PER MONTH AND A PRIORITY CLUB FEE OF FIVE
PERCENT (5%) OF ALL CHARGES AT A HOTEL TO PRIORITY CLUB MEMBERS.  EACH OF THE
FOREGOING SERVICES FEES SHALL BE ADJUSTED FROM TIME TO TIME TO REFLECT THE
HOTELS’ EQUITABLE PORTION OF THE MANAGER’S AND ITS AFFILIATES’ ACTUAL
OUT-OF-POCKET COSTS FOR PROVIDING THE SERVICES TO WHICH SUCH FEES PERTAIN AND
ONLY IN ACCORDANCE WITH CHANGES GENERALLY APPLICABLE TO THE BRAND IN QUESTION. 
NOT LESS FREQUENTLY THAN ANNUALLY, MANAGER SHALL PROVIDE TO OWNER FINANCIAL
STATEMENTS WITH RESPECT TO ALL FEES COMPARABLE TO THE SERVICES FEES COLLECTED BY
MANAGER AND ITS AFFILIATES AND THE APPLICATIONS THEREOF; PROVIDED, HOWEVER,
MANAGER SHALL NOT BE OBLIGATED TO PROVIDE SUCH STATEMENTS WITH RESPECT TO THE
ACCOUNTING FEE UNTIL SUCH TIME AS IT HAS IN PLACE THE MEANS OF PRODUCING SUCH
STATEMENTS.  MANAGER COVENANTS, WARRANTS AND REPRESENTS THAT EACH HOTEL IN THE
BRAND PAYS, AND SHALL AT ALL TIMES PAY, THE SAME FEES FOR SUCH SERVICES AND ALL
SUCH FEES COLLECTED BY MANAGER ARE, AND WILL BE, APPLIED TO THE COST OF
PROVIDING SUCH SERVICES TO ALL HOTELS IN THE BRAND WITHOUT PROFIT TO MANAGER OR
ITS AFFILIATES EXCEPT TO THE EXTENT THAT SUCH PROFIT FOR ANY YEAR SHALL BE
APPLIED TO THE COST OF PROVIDING SUCH SERVICES IN THE SUBSEQUENT YEAR; PROVIDED,
HOWEVER, MANAGER AND ITS AFFILIATES SHALL NOT RETAIN ANY SUCH PROFITS FOR AN
UNREASONABLE PERIOD OF TIME.  ANY DISPUTES UNDER THIS SECTION 9.2 SHALL BE
RESOLVED BY ARBITRATION.


 

All Service Fees described above shall accrue monthly, when billed, but in no
event shall any such fees accrue prior to the end of the month for which they
are incurred.

 

57

--------------------------------------------------------------------------------


 


ARTICLE 10

 


DISBURSEMENTS

 


10.1         DISBURSEMENT OF FUNDS.  AS AND WHEN RECEIVED BY MANAGER OR THE
HOTELS, ALL GROSS REVENUES FROM ALL OF THE HOTELS SHALL BE DEPOSITED INTO THE
BANK ACCOUNTS AND, SUBJECT TO THE TERMS OF SECTIONS 8.1 AND 10.6, APPLIED IN THE
FOLLOWING ORDER OF PRIORITY TO THE EXTENT AVAILABLE:


 

(A)           FIRST, TO PAY ALL OPERATING COSTS;

 

(B)           SECOND, TO FUND THE RESERVE ACCOUNT AS REQUIRED BY SECTION 5.2 FOR
THE PREVIOUS FISCAL MONTH;

 

(C)           THIRD, TO OWNER, FIRST, ALL OWNER’S PRIORITY THEN DUE AND PAYABLE
AND THEN ALL ACCRUED BUT UNPAID OWNER’S PRIORITY WHICH ACCRUED PURSUANT TO THE
TERMS OF SECTION 10.3 DURING THE FISCAL YEAR TO WHICH SUCH GROSS REVENUES
PERTAIN (NET OF AMOUNTS THERETOFORE PAID FROM OPERATING PROFITS BY MANAGER ON
BEHALF OF OWNER ON ACCOUNT OF DEBT SERVICE DUE UNDER AN AUTHORIZED MORTGAGE AS
PROVIDED IN SECTION 4.3(C));

 

(D)           FOURTH, (I) TO REIMBURSE MANAGER FOR ANY AMOUNTS ADVANCED BY
MANAGER PURSUANT TO SECTION 5.2(D) TOGETHER WITH INTEREST ON THE OUTSTANDING
AMOUNTS THEREOF AT THE INTEREST RATE (DETERMINED AS OF THE DATE OF THE
APPLICABLE ADVANCE) AND (II) TO PAY FOR CAPITAL REPLACEMENTS WHICH OWNER FAILED
TO TIMELY FUND PURSUANT TO SECTION 5.2(C);

 

(E)           FIFTH, TO FUND THE RESERVE ACCOUNT TO THE EXTENT THAT THE
AGGREGATE AMOUNTS PREVIOUSLY FUNDED FOR PRIOR PERIODS IS LESS THAN THE AMOUNT
REQUIRED TO BE FUNDED FOR SUCH PERIODS PURSUANT TO THE TERMS OF SECTION 5.2;

 

(F)            SIXTH, (COMMENCING IN 2005) TO OWNER, ALL ACCRUED BUT UNPAID
OWNER’S PERCENTAGE PRIORITY;

 

(G)           SEVENTH, TO MANAGER, INTEREST AT THE INTEREST RATE (DETERMINED AS
OF THE DATE OF THE APPLICABLE ADVANCE) ON ANY OUTSTANDING AMOUNTS ADVANCED BY
MANAGER PURSUANT TO SECTION 15.2(C);

 

(H)           EIGHTH, TO MANAGER, ANY ACCRUED BUT UNPAID ADJUSTED BASE
MANAGEMENT FEE FOR THE PREVIOUS FISCAL MONTH BUT NO OTHER PERIOD;

 

(I)            NINTH, TO REIMBURSE OWNER FOR ANY ADVANCES MADE BY OWNER TO
WORKING CAPITAL;

 

58

--------------------------------------------------------------------------------


 

(J)            TENTH, TO REIMBURSE MANAGER FOR ANY ADVANCES MADE BY MANAGER TO
WORKING CAPITAL IN EXCESS OF THE INITIAL WORKING CAPITAL;

 

(K)           ELEVENTH, TO REPLENISH ANY PORTION OF THE DEPOSIT WHICH HAS BEEN
DRAWN UPON, REGARDLESS OF WHETHER SUCH DRAW WAS MADE IN CONNECTION WITH THE
SECURED OBLIGATIONS OR OTHERWISE;

 

(L)            TWELFTH, PROVIDED THE GUARANTOR IS NOT IN DEFAULT OF ANY OF ITS
OBLIGATIONS UNDER THE GUARANTY, TO REIMBURSE THE GUARANTOR FOR ANY UNREIMBURSED
PAYMENTS MADE BY IT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS UNDER THE GUARANTY;
PROVIDED, HOWEVER, IF THE GUARANTOR SHALL HAVE PROVIDED COLLATERAL (AS DEFINED
IN THE GUARANTY) UNDER THE GUARANTY, THEN THE AMOUNT TO BE REIMBURSED TO THE
GUARANTOR UNDER THIS SECTION 10.1(L) SHALL BE DISBURSED TO OWNER, TO BE HELD BY
OWNER AS COLLATERAL FOR THE GUARANTOR’S OBLIGATIONS UNDER THE GUARANTY UNTIL THE
OUTSTANDING BALANCE UNDER THE GUARANTY IS EQUAL TO ZERO DOLLARS ($0);

 

(M)          THIRTEENTH, TO REIMBURSE MANAGER FOR (I) ADVANCES MADE BY MANAGER
PURSUANT TO SECTION 15.2(C) TO THE EXTENT THEN DUE AND PAYABLE AND (II) OTHER
CONTRIBUTIONS MADE BY IT TO THE RESERVE ACCOUNT OTHER THAN PURSUANT TO SECTION
5.2(D);

 

(N)           FOURTEENTH, TO PAY MANAGER ACCRUED BUT UNPAID ADJUSTED BASE
MANAGEMENT FEES FOR PRIOR FISCAL MONTHS; AND

 

(O)           FIFTEENTH, TO MANAGER, THE INCENTIVE MANAGEMENT FEE.

 


10.2         RESIDUAL DISTRIBUTION.  SIMULTANEOUSLY WITH THE MAKING OF EACH
PAYMENT OF THE INCENTIVE MANAGEMENT FEE, THE THEN REMAINING GROSS REVENUES WILL
BE DISBURSED TO OWNER.  EXCEPT AS HEREIN PROVIDED, MANAGER SHALL HAVE NO
RESPONSIBILITY TO INCUR OPERATING COSTS OR UNDERTAKE ANY CAPITAL REPLACEMENT
EXCEPT TO THE EXTENT MANAGER IS REASONABLY ASSURED THAT FUNDS TO PAY SUCH
OPERATING COSTS AND FOR SUCH CAPITAL REPLACEMENTS WILL BE TIMELY AVAILABLE.


 


10.3         OWNER’S PRIORITY.  OWNER’S PRIORITY SHALL BE DUE AND PAYABLE IN
ADVANCE IN EQUAL MONTHLY INSTALLMENTS ON THE FIRST DAY OF EACH FISCAL MONTH,
PRO-RATED FOR ANY PARTIAL MONTH, REGARDLESS OF ANY INADEQUACY OF GROSS REVENUES
OR OPERATING PROFITS.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, TO THE EXTENT THAT FOR ANY FISCAL MONTH PRIOR TO JANUARY 2006
OPERATING PROFITS ATTRIBUTABLE TO THE EXPANSION HOTELS FOR SUCH MONTH ARE
INSUFFICIENT TO PAY THE PORTION OF OWNER’S PRIORITY ATTRIBUTABLE TO SUCH HOTELS
FOR SUCH MONTH AS SET FORTH IN EXHIBIT C, MANAGER MAY DEFER PAYING UP TO
$333,333

 

59

--------------------------------------------------------------------------------


 


OF SUCH PORTION OF OWNER’S PRIORITY FOR SUCH MONTH.  AMOUNTS WHICH ARE SO
DEFERRED SHALL NEVERTHELESS BE DEEMED ACCRUED; PROVIDED, HOWEVER, OWNER SHALL
NOT BE ENTITLED TO PAYMENT OF ANY AMOUNTS SO DEFERRED EXCEPT AS PROVIDED IN
SECTION 10.1(C)(I.E., THE SAME SHALL NOT ACCRUE FROM YEAR TO YEAR BUT SHALL ONLY
BE PAYABLE OUT OF GROSS REVENUES OF THE FISCAL YEAR TO WHICH SUCH DEFERRED
AMOUNTS PERTAIN).  IF ANY INSTALLMENT OF OWNER’S PRIORITY IS NOT PAID WHEN DUE,
THE SAME SHALL ACCRUE INTEREST AT THE INTEREST RATE.  (SUCH INTEREST SHALL BE
PAYABLE ON DEMAND, SHALL NOT BE AN OPERATING COST, AND SHALL BE PAID BY
MANAGER.)  APPROPRIATE ADJUSTMENTS SHALL BE MADE TO REFLECT ANY CHANGE IN
OWNER’S PRIORITY ON ACCOUNT OF ADVANCES MADE PURSUANT TO SECTIONS 5.2(C) OR 15.2
BY OWNER OR PURCHASER WHEN SUCH ADVANCES ARE MADE, PROVIDED ANY ADDITIONAL
AMOUNTS OF OWNER’S PRIORITY DUE BY REASON OF ANY SUCH ADVANCE FOR THE MONTH IN
WHICH SUCH ADVANCE IS MADE SHALL NOT BE DUE AND PAYABLE UNTIL THE FIRST BUSINESS
DAY OF THE MONTH NEXT AFTER THE DATE AS OF WHICH SUCH CHANGE OCCURS.  AS
INSTALLMENTS OF OWNER’S PRIORITY ARE TO BE PAID IN ADVANCE, MANAGER MAY ADVANCE
AMOUNTS DUE ON ACCOUNT OF A MONTHLY INSTALLMENT OF OWNER’S PRIORITY FOR A FISCAL
MONTH AND REIMBURSE ITSELF FROM OPERATING PROFITS OF ALL OF THE HOTELS FOR SUCH
FISCAL MONTH THE AMOUNTS SO ADVANCED; PROVIDED, HOWEVER, IF OPERATING PROFITS
FOR SUCH FISCAL MONTH IN EXCESS OF THE AMOUNT TO BE CONTRIBUTED TO THE RESERVE
ACCOUNT PURSUANT TO SECTION 5.2 ARE INSUFFICIENT TO MAKE SUCH REIMBURSEMENTS,
THE AMOUNT OF SUCH INSUFFICIENCY SHALL BE DEEMED AN ADVANCE TO WORKING CAPITAL,
AND MANAGER SHALL BE ENTITLED TO THE REIMBURSEMENT THEREOF ONLY PURSUANT TO
SECTION 10.1(J); PROVIDED, HOWEVER, BY NOTICE GIVEN TO OWNER WITHIN THIRTY (30)
DAYS AFTER THE END OF SUCH FISCAL MONTH, MANAGER MAY ELECT TO DEEM THE AMOUNT OF
SUCH INSUFFICIENCY AN ADVANCE UNDER THE GUARANTY (AND NOT AN ADVANCE TO WORKING
CAPITAL).  IF MANAGER SHALL SO MAKE SUCH ELECTION, THE AMOUNT OF SUCH
INSUFFICIENCY SHALL BE REIMBURSED TO THE GUARANTOR AS PROVIDED IN SECTION
10.1(L).  IF OWNER FAILS TO RECEIVE ANY INSTALLMENT OF OWNER’S PRIORITY AS AND
WHEN DUE, OWNER MAY TERMINATE THIS AGREEMENT ON NOT LESS THAN THIRTY (30) DAYS’
NOTICE; PROVIDED, HOWEVER, SUCH NOTICE SHALL BE VOID AB INITIO IF SUCH
INSTALLMENT TOGETHER WITH ANY INTEREST ACCRUED THEREON IS PAID TO OWNER PRIOR TO
THE THIRTIETH (30TH) DAY AFTER SUCH NOTICE IS GIVEN.


 


10.4         OWNER’S PERCENTAGE PRIORITY.  OWNER’S PERCENTAGE PRIORITY SHALL BE
CALCULATED ON A HOTEL-BY-HOTEL BASIS, AND SHALL ACCRUE AND BE PAYABLE IN MONTHLY
INSTALLMENTS TO THE EXTENT THAT GROSS REVENUES YEAR-TO-DATE AT ANY HOTEL EXCEED
GROSS REVENUES FOR SUCH HOTEL FOR THE CORRESPONDING PERIOD IN ITS BASE YEAR. 
THE INSTALLMENT OF OWNER’S PERCENTAGE PRIORITY

 

60

--------------------------------------------------------------------------------


 


FOR ALL OF THE HOTELS FOR EACH FISCAL MONTH SHALL BE DUE AND PAYABLE ON THE
TWENTY FIFTH (25TH) DAY OF THE FOLLOWING MONTH.


 


10.5         NO INTEREST.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO INTEREST
SHALL ACCRUE OR BE PAYABLE TO EITHER PARTY HEREUNDER ON ACCOUNT OF ANY AMOUNT
OWED TO SUCH PARTY HEREUNDER.


 


10.6         AMOUNTS OUTSTANDING AT END OF TERM.  UNLESS THIS AGREEMENT IS
WRONGFULLY TERMINATED BY OWNER UPON THE EXPIRATION OR EARLIER TERMINATION OF
THIS AGREEMENT, MANAGER SHALL HAVE NO CLAIM AGAINST OWNER, PURCHASER OR THE
HOTELS FOR AMOUNTS OWED TO IT UNDER THIS AGREEMENT WHICH HAVE NOT BEEN PAID BY
REASON OF THE INADEQUACY OF GROSS REVENUES OR OPERATING PROFITS.


 


10.7         CALCULATION OF DISBURSEMENTS.  OTHER THAN AS DESCRIBED IN SECTION
10.3, THE PRIORITY ORDER FOR DISBURSEMENT OF GROSS REVENUES SET FORTH IN SECTION
10.1 SHALL BE DETERMINED ON AN ANNUAL BASIS IN ACCORDANCE WITH SECTION 8.1;
PROVIDED, HOWEVER, WITH RESPECT TO INTERIM MONTHLY DISBURSEMENTS THE FOLLOWING
SHALL APPLY:


 

(A)           EACH MONTH DURING A FISCAL YEAR, THE DISBURSEMENTS OF GROSS
REVENUES WILL BE MADE ON A CUMULATIVE, YEAR-TO-DATE BASIS BASED ON MANAGER’S
MONTHLY STATEMENTS DELIVERED PURSUANT TO SECTION 8.1(B) AS IF THAT YEAR-TO-DATE
PERIOD REPRESENTED A FULL FISCAL YEAR.

 

(B)           IF A STATEMENT DELIVERED PURSUANT TO SECTION 8.1(B) REFLECTS ANY
OVERPAYMENT (OTHER THAN WITH RESPECT TO OWNER’S PRIORITY OR AMOUNTS TO BE
CONTRIBUTED TO THE RESERVE ACCOUNT), THE PARTY WHICH RECEIVED SUCH OVERPAYMENT
SHALL DEPOSIT THE SAME IN THE BANK ACCOUNTS (OR REMIT THE SAME TO MANAGER FOR
SUCH DEPOSIT) AND THE SAME SHALL THEN BE DISBURSED IN THE ORDER SPECIFIED IN
SECTION 10.1.

 


10.8         ALLOCATION OF OWNER’S PRIORITY.  OWNER’S PRIORITY AS OF THE
PARSIPPANY HOTEL EFFECTIVE DATE SHALL BE ALLOCATED AMONG THE HOTELS AS SET FORTH
IN EXHIBIT C.  UPON ANY INCREASE TO OWNER’S PRIORITY BY REASON OF ANY ADVANCE
MADE PURSUANT TO SECTION 5.2(C) OR SECTION 15.2, SUCH INCREASE SHALL BE
ALLOCATED TO EACH HOTEL TO THE EXTENT SUCH ADVANCE WAS MADE FOR SUCH HOTEL.  IN
THE EVENT OF AN ADJUSTMENT TO OWNER’S PRIORITY PURSUANT TO SECTION 2.12, SUCH
ADJUSTMENT SHALL BE ALLOCATED AMONG THE REMAINING HOTELS IN PROPORTION TO THEIR
ALLOCATED SHARE OF OWNER’S PRIORITY IMMEDIATELY PRIOR TO SUCH ADJUSTMENT.


 


10.9         SURVIVAL.  THE TERMS OF THIS ARTICLE 10 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THE TERM.

 

61

--------------------------------------------------------------------------------


 


ARTICLE 11

 


CERTAIN OTHER SERVICES

 


11.1         OPTIONAL SERVICES.  OWNER ACKNOWLEDGES THAT MANAGER AND ITS
AFFILIATES SOMETIMES PROVIDE SEPARATE, OPTIONAL SERVICES WHICH MAY RELATE TO THE
HOTELS IN ADDITION TO THOSE WHICH ARE ENCOMPASSED BY THIS AGREEMENT.  OWNER
AGREES TO CONSIDER IN GOOD FAITH ANY PROPOSALS PRESENTED TO IT BY MANAGER OR ANY
OF MANAGER’S AFFILIATES FOR SUCH ADDITIONAL SERVICES RELATIVE TO THE HOTELS; IT
BEING UNDERSTOOD, HOWEVER, THAT THIS SECTION 11.1 SHALL IN NO EVENT BE CONSTRUED
TO REQUIRE OWNER TO ACCEPT ANY SUCH PROPOSALS.


 


11.2         PURCHASING.  IN MAKING PURCHASING DECISIONS WITH RESPECT TO
PRODUCTS AND SERVICES USED IN THE OPERATION OF THE HOTELS, MANAGER WILL EXERCISE
REASONABLE BUSINESS JUDGMENT IN ACCORDANCE WITH THE OPERATING STANDARDS. 
MANAGER SHALL BE ENTITLED TO CONTRACT WITH ITS AFFILIATES, OTHERS IN WHOM
MANAGER OR ITS AFFILIATES HAVE AN OWNERSHIP INTEREST AND OTHERS WITH WHOM
MANAGER OR ITS AFFILIATES HAVE CONTRACTUAL RELATIONSHIPS TO PROVIDE GOODS AND/OR
SERVICES TO THE HOTELS, PROVIDED THAT THE PRICES AND/OR TERMS FOR SUCH GOODS
AND/OR SERVICES ARE COMPETITIVE AND NO WORSE THAN THE PRICES AND/OR TERMS THAT
SUCH PROVIDER CHARGES UNRELATED THIRD-PARTIES.  IN DETERMINING WHETHER SUCH
PRICES AND/OR TERMS ARE SO COMPETITIVE, THEY WILL BE COMPARED TO THE PRICES
AND/OR TERMS WHICH ARE AVAILABLE FROM COMPARABLY QUALIFIED PROVIDERS FOR GOODS
AND/OR SERVICES OF SIMILAR QUALITY GROUPED IN REASONABLE CATEGORIES, RATHER THAN
BEING COMPARED ITEM BY ITEM.  SUBJECT TO THE FOREGOING PROVISO, THE PRICES
CHARGED FOR SUCH GOODS OR SERVICES MAY INCLUDE OVERHEAD AND THE ALLOWANCE OF A
REASONABLE RETURN TO THE PROVIDER.  SUBJECT TO THE FOREGOING PROVISO, OWNER
ACKNOWLEDGES AND AGREES THAT THE PROVIDERS OF SUCH GOODS AND/OR SERVICES MAY
RETAIN FOR THEIR OWN BENEFIT ANY CREDITS, REBATES OR COMMISSIONS RECEIVED WITH
RESPECT TO SUCH PURCHASES.  NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, MANAGER WILL ACT IN A MANNER THAT ENABLES OWNER AND THE HOTELS TO GAIN
NOT LESS THAN THE SAME BENEFITS WITH RESPECT TO PURCHASING AS ARE MADE AVAILABLE
TO OTHER HOTELS OF THE SAME CATEGORY AS THE HOTELS WHICH OTHER HOTELS ARE OWNED
OR OPERATED BY MANAGER OR ITS AFFILIATES.  DISPUTES UNDER THIS SECTION 11.2
SHALL BE RESOLVED BY ARBITRATION.

 

62

--------------------------------------------------------------------------------


 


ARTICLE 12

 


SIGNS AND SERVICE MARKS

 


12.1         SIGNS.  TO THE EXTENT NOT IN PLACE ON THE APPLICABLE EFFECTIVE DATE
FOR ANY HOTEL, MANAGER AGREES TO ERECT AND INSTALL, IN ACCORDANCE WITH ALL
APPLICABLE LEGAL REQUIREMENTS, ALL NECESSARY SIGNS UNDER THE BRAND STANDARDS AT
SUCH HOTEL.


 


12.2         SYSTEM MARKS.  IT IS UNDERSTOOD AND AGREED BY OWNER THAT THE NAME
STAYBRIDGE SUITES AND ALL SYSTEM MARKS ARE THE EXCLUSIVE PROPERTY OF MANAGER OR
ITS AFFILIATES.  OWNER AGREES AND ACKNOWLEDGES THE EXCLUSIVE RIGHT OF OWNERSHIP
OF MANAGER AND ITS AFFILIATES TO THE SYSTEM MARKS AND THE RESERVATION SYSTEM. 
EXCEPT FOR ANY RIGHTS EXPRESSLY GRANTED TO OWNER IN THIS AGREEMENT, OWNER HEREBY
DISCLAIMS ANY RIGHT OR INTEREST THEREIN, REGARDLESS OF THE LEGAL PROTECTION
AFFORDED THERETO.  EXCEPT FOR ANY RIGHTS EXPRESSLY GRANTED TO OWNER IN THIS
AGREEMENT, IN THE EVENT OF TERMINATION OR CANCELLATION OF THIS AGREEMENT,
WHETHER AS A RESULT OF A DEFAULT BY MANAGER OR OTHERWISE, OWNER SHALL NOT HOLD
ITSELF OUT AS, OR OPERATE THE HOTELS AS, A STAYBRIDGE SUITES HOTELS, AND WILL
IMMEDIATELY CEASE USING THE NAME STAYBRIDGE SUITES, AND ALL OTHER SYSTEM MARKS
IN CONNECTION WITH THE NAME OR OPERATION OF THE HOTEL AS OF THE EXPIRATION
DATE.  PROMPTLY AFTER THE EXPIRATION DATE (OR SUCH LATER DATE ON WHICH MANAGER
SHALL CEASE TO OPERATE THE HOTELS) AND THE EXPIRATION OF ANY RIGHT GRANTED TO
OWNER TO USE THE SYSTEM MARKS, SUBJECT TO THE TERMS OF SECTION 17.4, OWNER SHALL
REMOVE ALL SIGNS, FURNISHINGS, PRINTED MATERIAL, EMBLEMS, SLOGANS OR OTHER
DISTINGUISHING CHARACTERISTICS WHICH ARE NOW OR HEREAFTER MAY BE CONNECTED OR
IDENTIFIED WITH THE BRAND OR RESERVATION SYSTEM.  OWNER SHALL NOT USE ANY SYSTEM
MARKS OR ANY PART, COMBINATION OR VARIATION THEREOF IN THE NAME OF ANY
PARTNERSHIP, CORPORATION OR OTHER BUSINESS ENTITY, NOR ALLOW THE USE THEREOF BY
OTHERS.


 


12.3         SYSTEM MARK LITIGATION.


 

(A)           MANAGER, IHG AND EACH OTHER GUARANTOR SHALL HOLD OWNER AND ITS
AFFILIATES HARMLESS FROM AND INDEMNIFY AND DEFEND OWNER AND ITS AFFILIATES
AGAINST ANY AND ALL COSTS AND EXPENSES INCURRED BY OWNER OR ITS AFFILIATES
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES REASONABLY INCURRED), ARISING
OUT OF THE USE OF SYSTEM MARKS AT OR IN CONNECTION WITH THE OPERATION OF THE
HOTELS BY OWNER OR ITS DESIGNEES PURSUANT TO THE TERMS OF THIS AGREEMENT OR BY
MANAGER OR ITS AFFILIATES.

 

(B)           IN THE EVENT A HOTEL, OWNER OR MANAGER IS THE SUBJECT OF ANY
LITIGATION OR ACTION BROUGHT BY ANY PARTY SEEKING TO CLAIM RIGHTS IN OR TO
RESTRAIN THE USE OF ANY SYSTEM MARK USED BY MANAGER IN CONNECTION WITH THE
HOTEL, THEN, PROVIDED OWNER IS A PARTY TO SUCH LITIGATION OR ACTION AND FURTHER
PROVIDED THAT MANAGER SHALL HAVE PROVIDED TO OWNER EITHER A GUARANTY IN FORM

 

63

--------------------------------------------------------------------------------


 

AND SUBSTANCE REASONABLY SATISFACTORY TO OWNER WITH RESPECT TO MANAGER’S
OBLIGATIONS UNDER SECTION 12.3(A) OR COLLATERAL TO SECURE MANAGER’S OBLIGATIONS
UNDER SECTION 12.3(A) REASONABLY SATISFACTORY TO OWNER, THE CONDUCT OF ANY SUIT
WHETHER BROUGHT BY MANAGER OR INSTITUTED AGAINST OWNER AND/OR MANAGER SHALL BE
UNDER THE ABSOLUTE CONTROL OF COUNSEL NOMINATED AND RETAINED BY MANAGER
NOTWITHSTANDING THAT MANAGER MAY NOT BE A PARTY TO SUCH SUIT.

 

(C)           THE OWNER SHALL NOT BRING SUIT AGAINST ANY USER OF ANY SYSTEM MARK
ALLEGING OR ASSERTING ANY CLAIM BASED ON OWNER’S RIGHT, TITLE OR INTEREST AS OF
THE APPLICABLE EFFECTIVE DATE IN ANY SYSTEM MARK.

 

(D)           THE TERMS OF THIS SECTION 12.3 SHALL SURVIVE THE EXPIRATION OR
EARLIER TERMINATION OF THIS AGREEMENT.

 


12.4         OTHER INTELLECTUAL PROPERTY PROVISIONS.  OWNER ACKNOWLEDGES THAT
MANAGER OR MANAGER’S AFFILIATES ARE OR MAY BECOME THE OWNER OR LICENSEE OF
CERTAIN INTELLECTUAL PROPERTY INCLUDING: (A) SOFTWARE FOR USE AT ONE OR MORE
FACILITIES MANAGED BY MANAGER OR MANAGER’S AFFILIATES AND ALL SOURCE AND OBJECT
CODE VERSIONS THEREOF AND ALL RELATED DOCUMENTATION, FLOW CHARTS, USER MANUALS,
LISTING AND SERVICE/OPERATOR MANUALS AND ANY ENHANCEMENTS, MODIFICATIONS OR
SUBSTITUTIONS THEREOF; AND (B) OPERATING METHODS, PROCEDURES AND POLICIES AND
(C) UPGRADES AND IMPROVEMENTS TO THE FOREGOING (AS THE SAME MAY BE UPGRADED OR
IMPROVED, COLLECTIVELY, “INTELLECTUAL PROPERTY”).  MANAGER SHALL UTILIZE THE
INTELLECTUAL PROPERTY TO THE EXTENT NECESSARY OR APPROPRIATE IN CONNECTION WITH
THE OPERATION OF THE HOTELS FOR THE PURPOSE OF CARRYING OUT ITS OBLIGATIONS
HEREUNDER.  SUBJECT TO THE TERMS OF SECTIONS 6.1 AND 24.1, SUCH USE SHALL BE
STRICTLY ON A NON-EXCLUSIVE BASIS AND NEITHER SUCH USE NOR ANYTHING CONTAINED IN
THIS AGREEMENT SHALL CONFER ANY PROPRIETARY OR OTHER RIGHTS IN THE INTELLECTUAL
PROPERTY ON OWNER OR ANY THIRD PARTIES.


 


ARTICLE 13

 


INSURANCE

 


13.1         INSURANCE COVERAGE.  UNLESS OWNER ELECTS TO PROCURE AND MAINTAIN
THE INSURANCE REQUIRED HEREUNDER, AS AN OPERATING COST, WHICH ELECTION MAY BE
MADE FROM TIME TO TIME AND WITHDRAWN FROM TIME TO TIME ON NOT LESS THAN THIRTY
(30) DAYS’ NOTICE, TO THE EXTENT COMMERCIALLY AVAILABLE (REGARDLESS OF WHETHER
IT IS AVAILABLE ON REASONABLE TERMS), MANAGER SHALL PROCURE AND MAINTAIN AS AN
OPERATING COST, AT ALL TIMES DURING THE TERM OR

 

64

--------------------------------------------------------------------------------


 


WHILE IT IS IN POSSESSION OF ANY OF THE HOTELS, REASONABLE AND ADEQUATE AMOUNTS
OF CASUALTY, LIABILITY AND OTHER USUAL AND CUSTOMARY TYPES OF INSURANCE FOR THE
HOTELS AND THEIR OPERATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
MANAGER SHALL OBTAIN AND MAINTAIN, WITH INSURANCE COMPANIES OF RECOGNIZED
RESPONSIBILITY A MINIMUM OF THE FOLLOWING INSURANCE TO THE EXTENT COMMERCIALLY
AVAILABLE (REGARDLESS OF WHETHER IT IS AVAILABLE ON REASONABLE TERMS):

 

(A)           “SPECIAL FORM” PROPERTY INSURANCE, INCLUDING INSURANCE AGAINST
LOSS OR DAMAGE BY FIRE, VANDALISM AND MALICIOUS MISCHIEF, TERRORISM (IF
AVAILABLE ON COMMERCIALLY REASONABLE TERMS), EARTHQUAKE, EXPLOSION OF STEAM
BOILERS, PRESSURE VESSELS OR OTHER SIMILAR APPARATUS, NOW OR HEREAFTER INSTALLED
IN THE HOTELS, WITH EQUIVALENT COVERAGE AS THAT PROVIDED BY THE USUAL EXTENDED
COVERAGE ENDORSEMENTS, IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE
THEN FULL REPLACEMENT COST OF THE PROPERTY REQUIRING REPLACEMENT (EXCLUDING
FOUNDATIONS) FROM TIME TO TIME, INCLUDING AN INCREASED COST OF CONSTRUCTION
ENDORSEMENT;

 

(B)           BUSINESS INTERRUPTION AND BLANKET EARNINGS PLUS EXTRA EXPENSE
UNDER A RENTAL VALUE INSURANCE POLICY OR ENDORSEMENT COVERING RISK OF LOSS
DURING THE LESSER OF THE FIRST TWELVE (12) MONTHS OF RECONSTRUCTION OR THE
ACTUAL RECONSTRUCTION PERIOD NECESSITATED BY THE OCCURRENCE OF ANY OF THE
HAZARDS DESCRIBED IN SUBPARAGRAPH (A) ABOVE, IN SUCH AMOUNTS AS MAY BE CUSTOMARY
FOR COMPARABLE PROPERTIES MANAGED OR LEASED BY MANAGER OR ITS AFFILIATES IN THE
SURROUNDING AREA AND IN AN AMOUNT SUFFICIENT TO PREVENT OWNER OR PURCHASER FROM
BECOMING A CO-INSURER;

 

(C)           COMMERCIAL GENERAL LIABILITY INSURANCE, INCLUDING BODILY INJURY
AND PROPERTY DAMAGE (ON AN OCCURRENCE BASIS AND ON A 1993 ISO CGL FORM OR ON A
FORM CUSTOMARILY MAINTAINED BY SIMILARLY SITUATED HOTELS, INCLUDING, WITHOUT
LIMITATION, BROAD FORM CONTRACTUAL LIABILITY, INDEPENDENT CONTRACTOR’S HAZARD
AND COMPLETED OPERATIONS COVERAGE, AGGREGATE LIMIT AS APPLICABLE) IN AN AMOUNT
NOT LESS THAN TWO MILLION DOLLARS ($2,000,000) PER OCCURRENCE AND UMBRELLA
COVERAGE OF ALL SUCH CLAIMS IN AN AMOUNT NOT LESS THAN FIFTY MILLION DOLLARS
($50,000,000) PER OCCURRENCE;

 

(D)           FLOOD (IF A HOTEL IS LOCATED IN WHOLE OR IN PART WITHIN AN AREA
IDENTIFIED AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE
HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, AS
AMENDED, OR THE FLOOD DISASTER PROTECTION ACT OF 1973, AS AMENDED (OR ANY
SUCCESSOR ACTS THERETO)) AND INSURANCE AGAINST SUCH OTHER

 

65

--------------------------------------------------------------------------------


 

HAZARDS AND IN SUCH AMOUNTS AS MAY BE AVAILABLE UNDER THE NATIONAL FLOOD
INSURANCE PROGRAM AND CUSTOMARY FOR COMPARABLE PROPERTIES IN THE AREA;

 

(E)           WORKER’S COMPENSATION INSURANCE COVERAGE FOR ALL PERSONS EMPLOYED
BY MANAGER AT THE HOTELS WITH STATUTORY LIMITS AND OTHERWISE WITH LIMITS OF AND
PROVISIONS IN ACCORDANCE WITH LEGAL REQUIREMENTS AND EMPLOYER’S LIABILITY
INSURANCE AS IS CUSTOMARILY CARRIED BY SIMILAR EMPLOYERS WHICH COVERAGE SHALL BE
WRITTEN BY AN INSURANCE COMPANY OF RECOGNIZED RESPONSIBILITY, AS A QUALIFIED
SELF-INSURER SUBJECT TO APPLICABLE STATE REQUIREMENTS AND APPROVALS, OR SPECIFIC
TO THE STATE OF TEXAS, AS A NONSUBSCRIBER;

 

(F)            EMPLOYMENT PRACTICES LIABILITY INSURANCE WITH LIMITS OF TWENTY
FIVE MILLION DOLLARS ($25,000,000); AND

 

(G)           SUCH ADDITIONAL INSURANCE AS MAY BE REQUIRED, FROM TIME TO TIME BY
(I) ANY LEGAL REQUIREMENT, (II) ANY HOLDER OF AN AUTHORIZED MORTGAGE OR (III)
WHICH IS OTHERWISE REASONABLY REQUIRED UPON ADVANCE NOTICE GIVEN TO MANAGER IN
ACCORDANCE WITH THE TERMS HEREOF.

 


13.2         INSURANCE POLICIES.


 

(A)           ALL INSURANCE PROVIDED FOR UNDER THIS ARTICLE 13 MUST BE EFFECTED
BY POLICIES ISSUED BY INSURANCE COMPANIES OF GOOD REPUTATION AND OF SOUND
FINANCIAL RESPONSIBILITY AND WILL BE SUBJECT TO OWNER’S REASONABLE APPROVAL.

 

(B)           ALL INSURANCE POLICIES (OTHER THAN WORKERS’ COMPENSATION POLICIES)
SHALL BE ISSUED IN THE NAME OF PURCHASER WITH MANAGER AND OWNER AND ANY HOLDER
OF AN AUTHORIZED MORTGAGE BEING NAMED AS ADDITIONAL INSUREDS; PROVIDED, HOWEVER,
SUBJECT TO OWNER’S OBLIGATIONS UNDER ARTICLE 15, MANAGER SHALL NOT BE NAMED AS
AN ADDITIONAL INSURED ON, AND SHALL NOT HAVE ANY INTEREST IN THE PROCEEDS OF,
ANY PROPERTY INSURANCE.  PURCHASER OR THE HOLDER OF AN AUTHORIZED MORTGAGE SHALL
BE NAMED LOSS PAYEE(S) ON ANY PROPERTY INSURANCE.

 

(C)           THE INSURANCE HEREIN REQUIRED MAY BE BROUGHT WITHIN THE COVERAGE
OF A SO-CALLED BLANKET POLICY OR POLICIES OF INSURANCE CARRIED AND MAINTAINED BY
OWNER OR MANAGER, PROVIDED THAT SUCH BLANKET POLICIES FULFILL THE REQUIREMENTS
CONTAINED HEREIN.

 

(D)           IN THE EVENT OWNER OR MANAGER BELIEVES THAT THE THEN FULL
REPLACEMENT COST OF A HOTEL HAS INCREASED OR DECREASED AT

 

66

--------------------------------------------------------------------------------


 

ANY TIME DURING THE TERM, SUCH PARTY, AT ITS OWN COST, SHALL HAVE THE RIGHT TO
HAVE SUCH FULL REPLACEMENT COST REDETERMINED BY AN INDEPENDENT ACCREDITED
APPRAISER APPROVED BY THE OTHER, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.  THE PARTY DESIRING TO HAVE THE FULL REPLACEMENT COST SO
REDETERMINED SHALL FORTHWITH, ON RECEIPT OF SUCH DETERMINATION BY SUCH
APPRAISER, GIVE WRITTEN NOTICE THEREOF TO THE OTHER PARTIES.  THE DETERMINATION
OF SUCH APPRAISER SHALL BE FINAL AND BINDING ON THE PARTIES HERETO UNTIL ANY
SUBSEQUENT DETERMINATION UNDER THIS SECTION 13.2(D), AND THE PARTY OBLIGATED TO
MAINTAIN INSURANCE HEREUNDER SHALL FORTHWITH CONFORM THE AMOUNT OF THE INSURANCE
CARRIED TO THE AMOUNT SO DETERMINED BY THE APPRAISER.  SUCH REPLACEMENT VALUE
DETERMINATION WILL NOT BE NECESSARY SO LONG AS A HOTEL IS INSURED THROUGH A
BLANKET REPLACEMENT VALUE POLICY.

 

(E)           ALL INSURANCE POLICIES AND ENDORSEMENTS REQUIRED PURSUANT TO THIS
ARTICLE 13 SHALL BE FULLY PAID FOR, NONASSESSABLE AND, EXCEPT FOR UMBRELLA,
WORKER’S COMPENSATION, FLOOD AND EARTHQUAKE COVERAGE, SHALL BE ISSUED BY
INSURANCE CARRIERS AUTHORIZED TO DO BUSINESS IN THE STATE WHERE EACH HOTEL IS
LOCATED, HAVING A GENERAL POLICY HOLDER’S RATING OF NO LESS THAN B++ IN BEST’S
LATEST RATING GUIDE.

 

(F)            ALL SUCH POLICIES SHALL PROVIDE OWNER, MANAGER AND ANY HOLDER OF
AN AUTHORIZED MORTGAGE IF REQUIRED BY THE SAME, THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF ANY MATERIAL CHANGE OR CANCELLATION OF SUCH POLICY AND THE PROPERTY
INSURANCE POLICIES SHALL PROVIDE FOR A WAIVER OF SUBROGATION, TO THE EXTENT
AVAILABLE.

 


13.3         INSURANCE CERTIFICATES.  MANAGER SHALL DELIVER TO OWNER, PURCHASER
AND ANY HOLDER OF AN AUTHORIZED MORTGAGE, CERTIFICATES OF INSURANCE WITH RESPECT
TO ALL POLICIES SO PROCURED BY IT AND, IN THE CASE OF INSURANCE POLICIES ABOUT
TO EXPIRE, SHALL DELIVER CERTIFICATES WITH RESPECT TO THE RENEWAL THEREOF.  IN
THE EVENT MANAGER SHALL FAIL TO EFFECT SUCH INSURANCE AS HEREIN REQUIRED, TO PAY
THE PREMIUMS THEREFOR, OR TO DELIVER, WITHIN FIFTEEN (15) DAYS OF A REQUEST
THEREFOR, SUCH CERTIFICATES, OWNER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION,
TO ACQUIRE SUCH INSURANCE AND PAY THE PREMIUMS THEREFOR, WHICH AMOUNTS SHALL BE
PAYABLE TO OWNER, UPON DEMAND, AS AN OPERATING COST, TOGETHER WITH INTEREST
ACCRUED THEREON AT THE INTEREST RATE (WHICH INTEREST SHALL NOT BE AN OPERATING
COST, BUT SHALL BE PAID BY MANAGER) FROM THE DATE SUCH PAYMENT IS MADE UNTIL
(BUT EXCLUDING) THE DATE REPAID.

 

67

--------------------------------------------------------------------------------


 


13.4         INSURANCE PROCEEDS.  ALL PROCEEDS PAYABLE BY REASON OF ANY LOSS OR
DAMAGE TO A HOTEL, OR ANY PORTION THEREOF (OTHER THAN THE PROCEEDS OF ANY
BUSINESS INTERRUPTION INSURANCE), SHALL BE PAID DIRECTLY TO PURCHASER AS ITS
INTEREST MAY APPEAR AND ALL LOSS ADJUSTMENTS WITH RESPECT TO LOSSES PAYABLE TO
MANAGER SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF PURCHASER.


 


13.5         MANAGER’S INSURANCE PROGRAM.


 

(A)           MANAGER WILL OBTAIN QUOTATIONS FOR INSURANCE ON AN ANNUAL BASIS
AND PROVIDE, WHEN AVAILABLE, SUCH QUOTATIONS TO OWNER FOR ITS APPROVAL OR
REJECTION.  IF OWNER REJECTS SUCH QUOTATIONS, IT MAY OBTAIN SUCH INSURANCE AND
THEREAFTER OWNER SHALL MAINTAIN, AS AN OPERATING COST, THE INSURANCE, THE
QUOTATION FOR WHICH OWNER REJECTED.

 

(B)           OWNER ACKNOWLEDGES THAT IN THE EVENT THE INSURANCE REQUIRED
HEREUNDER IS PROVIDED THROUGH MANAGER’S INSURANCE PROGRAM, TO THE EXTENT
AVAILABLE, THE COSTS AND CHARGES THEREFOR WILL BE PAID AS AN OPERATING COST
WITHOUT REGARD TO WHETHER SUCH PAYMENT IS TO AN AFFILIATE OF MANAGER AND WHETHER
THAT AFFILIATE RECEIVES A PROFIT AS A RESULT THEREOF.

 


ARTICLE 14

 


INDEMNIFICATION AND WAIVER OF SUBROGATION

 


14.1         INDEMNIFICATION.  EACH OF THE PARTIES HERETO SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS THE OTHER FOR, FROM AND AGAINST ANY COST, LOSS, DAMAGE
OR EXPENSE (INCLUDING, BUT NOT LIMITED TO, REASONABLE ATTORNEYS’ FEES AND ALL
COURT COSTS AND OTHER EXPENSES OF LITIGATION, WHETHER OR NOT TAXABLE UNDER LOCAL
LAW) TO THE EXTENT CAUSED BY OR ARISING FROM: THE FAILURE OF THE INDEMNIFYING
PARTY TO DULY AND PUNCTUALLY PERFORM ANY OF ITS OBLIGATIONS OWED TO THE OTHER;
OR ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFYING PARTY.


 


14.2         WAIVER OF SUBROGATION.  TO THE FULLEST EXTENT PERMITTED BY LAW,
EACH OF OWNER AND MANAGER HEREBY WAIVES ANY AND ALL RIGHTS OF SUBROGATION AND
RIGHT OF RECOVERY OR CAUSE OF ACTION, AND AGREES TO RELEASE THE OTHER AND
PURCHASER FROM LIABILITY FOR LOSS OR DAMAGE TO PROPERTY TO THE EXTENT SUCH LOSS
OR DAMAGE IS COVERED BY VALID AND COLLECTIBLE INSURANCE IN EFFECT AT THE TIME OF
SUCH LOSS OR DAMAGE OR WHICH WOULD HAVE BEEN COVERED IF THE INSURANCE REQUIRED
BY THIS AGREEMENT WERE BEING CARRIED (UNLESS THE SAME IS NOT CARRIED DUE TO THE
FAULT OF OWNER); PROVIDED, HOWEVER, THAT SUCH WAIVER SHALL BE OF NO FORCE OR
EFFECT IF THE PARTY BENEFITING THEREFROM FAILS TO

 

68

--------------------------------------------------------------------------------


 


OBTAIN AND MAINTAIN THE INSURANCE REQUIRED TO BE OBTAINED AND MAINTAINED BY IT. 
SUCH WAIVERS ARE IN ADDITION TO, AND NOT IN LIMITATION OR DEROGATION OF, ANY
OTHER WAIVER OR RELEASE CONTAINED IN THIS AGREEMENT.  WRITTEN NOTICE OF THE
TERMS OF THE ABOVE WAIVERS SHALL BE GIVEN TO THE INSURANCE CARRIERS OF OWNER AND
MANAGER, AND THE INSURANCE POLICIES SHALL BE PROPERLY ENDORSED, IF NECESSARY, TO
PREVENT THE INVALIDATION OF SAID POLICIES BY REASON OF SUCH WAIVERS.


 


14.3         SURVIVAL.  THE TERMS OF THIS ARTICLE 14 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS AGREEMENT.


 


ARTICLE 15

 


DAMAGE TO AND DESTRUCTION OF THE HOTEL

 


15.1         TERMINATION.


 

(A)           IF DURING THE TERM ANY HOTEL SHALL BE TOTALLY OR PARTIALLY
DESTROYED AND THE HOTEL IS THEREBY RENDERED UNSUITABLE FOR ITS PERMITTED USE,
(I) MANAGER MAY TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH HOTEL ON SIXTY
(60) DAYS’ WRITTEN NOTICE TO OWNER, OR (II) OWNER MAY TERMINATE THIS AGREEMENT
WITH RESPECT TO SUCH HOTEL ON NOT LESS THAN SIXTY (60) DAYS’ WRITTEN NOTICE TO
MANAGER, WHEREUPON, THIS AGREEMENT, WITH RESPECT TO SUCH HOTEL, SHALL TERMINATE
AND OWNER OR PURCHASER SHALL BE ENTITLED TO RETAIN THE INSURANCE PROCEEDS
PAYABLE ON ACCOUNT OF SUCH DAMAGE.

 

(B)           NOTWITHSTANDING ANY PROVISIONS OF SECTION 15.2 BELOW TO THE
CONTRARY, IF DAMAGE TO OR DESTRUCTION OF ANY HOTEL OCCURS DURING THE LAST TWENTY
FOUR (24) MONTHS OF THE THEN TERM (AFTER GIVING EFFECT TO ANY EXERCISED OPTIONS
TO EXTEND THE SAME) AND IF SUCH DAMAGE OR DESTRUCTION CANNOT REASONABLY BE
EXPECTED TO BE FULLY REPAIRED AND RESTORED PRIOR TO THE DATE THAT IS TWELVE (12)
MONTHS PRIOR TO THE END OF SUCH TERM, THEN EITHER OWNER OR MANAGER MAY TERMINATE
THIS AGREEMENT WITH RESPECT TO SUCH HOTEL ON NOT LESS THAN THIRTY (30) DAYS’
ADVANCE NOTICE.

 

(C)           UPON ANY TERMINATION UNDER THIS ARTICLE 15 OR 16, OWNER’S PRIORITY
SHALL BE REDUCED BY AN AMOUNT SUCH THAT AFTER GIVING EFFECT TO SUCH REDUCTION
THE RATIO OF OWNER’S PRIORITY TO THE NOI OF THE HOTELS (OTHER THAN THE HOTEL
WITH RESPECT TO WHICH THIS AGREEMENT HAS BEEN SO TERMINATED) FOR THE MOST
RECENTLY ENDED TWELVE (12) MONTHS AS OF THE DATE OF THE CASUALTY OR CONDEMNATION
EQUALS THE RATIO OF OWNER’S PRIORITY BEFORE SUCH REDUCTION TO THE NOI OF ALL THE
HOTELS (INCLUDING, THE HOTEL

 

69

--------------------------------------------------------------------------------


 

WITH RESPECT TO WHICH THIS AGREEMENT HAS BEEN TERMINATED) FOR SUCH PERIOD.

 

(D)           MANAGER HEREBY WAIVES ANY STATUTORY RIGHTS OF TERMINATION WHICH
MAY ARISE BY REASON OF ANY DAMAGE TO OR DESTRUCTION OF ANY HOTEL.

 


15.2         RESTORATION.


 

(A)           IF DURING THE TERM ANY HOTEL IS DAMAGED OR DESTROYED BY FIRE,
CASUALTY OR OTHER CAUSE BUT IS NOT RENDERED UNSUITABLE FOR ITS PERMITTED USE OR
IF NEITHER OWNER NOR MANAGER TERMINATES THIS AGREEMENT PURSUANT TO SECTION 15.1,
OWNER SHALL MAKE THE NET PROCEEDS OF INSURANCE RECEIVED IN CONNECTION WITH SUCH
CASUALTY (EXCLUDING THE PROCEEDS OF BUSINESS INTERRUPTION OR SIMILAR INSURANCE
WHICH ARE A PORTION OF GROSS REVENUES) AND ANY OTHER AMOUNT OWNER ELECTS TO
CONTRIBUTE TOWARD RESTORATION AVAILABLE TO MANAGER FOR RESTORATION OF SUCH HOTEL
SUBJECT TO CUSTOMARY TERMS APPLICABLE TO ADVANCES AND CONSTRUCTION LOANS (TO THE
EXTENT APPLICABLE) AND THE TERMS OF THE LEASE AND ANY AUTHORIZED MORTGAGE, AND
OWNER SHALL MAKE, OR SHALL CAUSE THERE TO BE MADE, ALL REPAIRS NECESSARY TO
RESTORE SUCH HOTEL TO SUBSTANTIALLY THE SAME CONDITION AS EXISTED PRIOR TO SUCH
CASUALTY.  IF OWNER ELECTS TO RETAIN MANAGER’S SERVICES IN CONNECTION WITH SUCH
REPAIRS, THE TERMS OF SECTION 11.1 SHALL APPLY.

 

(B)           ANY CASUALTY WHICH DOES NOT RESULT IN A TERMINATION OF THIS
AGREEMENT WITH RESPECT TO THE APPLICABLE HOTEL SHALL NOT EXCUSE THE PAYMENT OF
SUMS DUE TO OWNER HEREUNDER WITH RESPECT TO SUCH HOTEL.

 

(C)           IF THE NET PROCEEDS OF THE INSURANCE RECEIVED IN CONNECTION WITH A
CASUALTY OR AN AWARD RECEIVED IN CONNECTION WITH A CONDEMNATION ARE INSUFFICIENT
TO COMPLETE THE REQUIRED REPAIRS, OWNER SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO CONTRIBUTE (OR CAUSE PURCHASER TO CONTRIBUTE) THE AMOUNT OF SUCH
INSUFFICIENCY.  IF OWNER ELECTS NOT TO CONTRIBUTE SUCH INSUFFICIENCY BY NOTICE
GIVEN TO MANAGER WITHIN TEN (10) BUSINESS DAYS AFTER A NOTICE GIVEN BY MANAGER
TO OWNER REASONABLY DETAILING THE EXISTENCE OF SUCH INSUFFICIENCY, MANAGER SHALL
HAVE THE RIGHT TO CONTRIBUTE SUCH INSUFFICIENCY.  IF MANAGER FAILS TO CONTRIBUTE
SUCH INSUFFICIENCY TO AN ACCOUNT OF OWNER TO BE USED IN COMPLETING SUCH REPAIRS
WITHIN TEN (10) BUSINESS DAYS AFTER OWNER’S ELECTION, THE HOTEL SUBJECT TO SUCH
CASUALTY OR CONDEMNATION SHALL BE DEEMED UNSUITABLE FOR ITS PERMITTED USE AND
THE TERMS OF SECTION 15.1 OR 16.1, AS APPLICABLE, SHALL APPLY.  SUBJECT TO THE
TERMS OF SECTION 10.1,

 

70

--------------------------------------------------------------------------------


 

MANAGER SHALL BE ENTITLED TO THE RETURN OF AMOUNTS FUNDED BY IT UNDER THIS
SECTION 15.2(C) IN EQUAL MONTHLY INSTALLMENTS BASED UPON THE NUMBER OF MONTHS
REMAINING IN THE TERM AFTER THE MONTH IN WHICH SUCH ADVANCE IS MADE (AFTER
GIVING EFFECT TO ANY THEN EXERCISED OR DEEMED EXERCISED OPTIONS TO EXTEND).

 


ARTICLE 16

 


CONDEMNATION

 


16.1         TOTAL CONDEMNATION.  IF EITHER (X) THE WHOLE OF A HOTEL SHALL BE
TAKEN BY CONDEMNATION, OR (Y) A CONDEMNATION OF LESS THAN THE WHOLE OF A HOTEL
RENDERS SUCH HOTEL UNSUITABLE FOR ITS PERMITTED USE, THIS AGREEMENT SHALL
TERMINATE WITH RESPECT TO SUCH HOTEL AND OWNER AND PURCHASER SHALL SEEK THE
AWARD FOR THEIR INTERESTS IN SUCH HOTEL AS PROVIDED IN THE LEASE, WHICH AWARD
SHALL BELONG SOLELY TO THEM.  IN ADDITION, MANAGER SHALL HAVE THE RIGHT TO
INITIATE OR PARTICIPATE IN SUCH PROCEEDINGS AS IT DEEMS ADVISABLE TO RECOVER ANY
DAMAGES TO WHICH MANAGER MAY BE ENTITLED; PROVIDED, HOWEVER, THAT MANAGER SHALL
BE ENTITLED TO RETAIN THE AWARD OR COMPENSATION IT MAY OBTAIN THROUGH SUCH
PROCEEDINGS WHICH ARE CONDUCTED SEPARATELY FROM THOSE OF OWNER AND PURCHASER
ONLY IF SUCH AWARD OR COMPENSATION DOES NOT REDUCE THE AWARD OR COMPENSATION
OTHERWISE AVAILABLE TO OWNER AND PURCHASER.  IF THIS AGREEMENT IS SO TERMINATED
WITH RESPECT TO A HOTEL, OWNER AND PURCHASER SHALL MAKE REASONABLE EFFORTS TO
USE THE AWARD TO ACQUIRE A REPLACEMENT PROPERTY PROPOSED BY MANAGER TO WHICH
THIS AGREEMENT SHALL BE EXTENDED; PROVIDED, HOWEVER:


 

(A)           PURCHASER AND OWNER SHALL NOT BE OBLIGATED TO EXPEND IN THE
AGGREGATE MORE THAN THE AWARD IN CONNECTION WITH (I) INVESTIGATING AND
NEGOTIATING TO PURCHASE ALL PROPERTIES PROPOSED BY MANAGER TO BE THE REPLACEMENT
PROPERTY (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND CONSULTANTS’ FEES AND
TITLE SEARCH AND SURVEY COSTS) AND (II) ACQUIRING A REPLACEMENT PROPERTY
(INCLUDING, WITHOUT LIMITATION, THE PURCHASE PRICE THEREFOR, TITLE INSURANCE
PREMIUMS, BROKER’S COMMISSIONS AND TRANSFER TAXES);

 

(B)           PURCHASER AND OWNER SHALL HAVE NO OBLIGATION TO ACQUIRE ANY
PROPOSED REPLACEMENT PROPERTY UNLESS THE PROJECTED NOI THEREOF AND EACH OF EVERY
OTHER ASPECT OF THE PROPOSED REPLACEMENT PROPERTY WHICH PURCHASER REASONABLY
CONSIDERS RELEVANT IS COMPARABLE IN PURCHASER’S SOLE JUDGMENT IN ALL RESPECTS TO
THE HOTEL WHICH IS BEING REPLACED;

 

(C)           PURCHASER AND OWNER SHALL NOT BE OBLIGATED TO INVESTIGATE MORE
THAN THREE (3) PROPOSED PROPERTIES;

 

71

--------------------------------------------------------------------------------


 

(D)           OWNER’S PRIORITY WILL BE INCREASED BY AN AMOUNT EQUAL TO THE
REDUCTION THEREIN RESULTING FROM THE TERMINATION OF THIS AGREEMENT WITH RESPECT
TO THE HOTEL WHICH IS BEING REPLACED; AND

 

(E)           PURCHASER SHALL NOT BE OBLIGATED TO ACQUIRE ANY PROPOSED
REPLACEMENT PROPERTY, IF MANAGER AND OWNER DO NOT REASONABLY AGREE UPON AN
APPROPRIATE AMENDMENT HERETO PURSUANT TO WHICH THIS AGREEMENT WILL BE EXTENDED
TO SUCH PROPERTY.

 

If Purchaser decides to acquire a proposed Replacement Property, simultaneously
with such acquisition the Lease and this Agreement shall be appropriately
amended so as to cover such Replacement Property.

 


16.2         PARTIAL CONDEMNATION.  IN THE EVENT OF A CONDEMNATION OF LESS THAN
THE WHOLE OF A HOTEL SUCH THAT SUCH HOTEL IS NOT RENDERED UNSUITABLE FOR ITS
PERMITTED USE, OWNER SHALL, TO THE EXTENT OF THE AWARD AND ANY ADDITIONAL
AMOUNTS DISBURSED BY OWNER OR PURCHASER, COMMENCE PROMPTLY AND CONTINUE
DILIGENTLY TO RESTORE THE UNTAKEN PORTION OF SUCH HOTEL SO THAT SUCH HOTEL SHALL
CONSTITUTE A COMPLETE ARCHITECTURAL UNIT OF THE SAME GENERAL CHARACTER AND
CONDITION (AS NEARLY AS MAY BE POSSIBLE UNDER THE CIRCUMSTANCES) AS EXISTED
IMMEDIATELY PRIOR TO SUCH CONDEMNATION, IN FULL COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, USING THE AWARD MADE AVAILABLE THEREFOR AND ANY OTHER FUNDS OWNER
ELECTS TO CONTRIBUTE SUBJECT TO CUSTOMARY TERMS APPLICABLE TO ADVANCES OF
CONSTRUCTION LOANS (TO THE EXTENT APPLICABLE).  IF OWNER ELECTS TO RETAIN
MANAGER’S SERVICES IN CONNECTION THEREWITH, THE TERMS OF SECTION 11.1 SHALL
APPLY.


 


16.3         TEMPORARY CONDEMNATION.  IN THE EVENT OF ANY TEMPORARY CONDEMNATION
OF A HOTEL OR OWNER’S INTEREST THEREIN, THIS AGREEMENT SHALL CONTINUE IN FULL
FORCE AND EFFECT.  THE ENTIRE AMOUNT OF ANY AWARD MADE FOR SUCH TEMPORARY
CONDEMNATION ALLOCABLE TO THE TERM, WHETHER PAID BY WAY OF DAMAGES, RENT OR
OTHERWISE, SHALL CONSTITUTE GROSS REVENUES.  FOR PURPOSES OF THIS AGREEMENT, A
CONDEMNATION SHALL BE DEEMED TO BE TEMPORARY IF THE PERIOD OF SUCH CONDEMNATION
IS NOT EXPECTED TO, AND DOES NOT, EXCEED TWELVE (12) MONTHS.


 


16.4         EFFECT OF CONDEMNATION.  ANY CONDEMNATION WHICH DOES NOT RESULT IN
A TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS WITH RESPECT TO THE
APPLICABLE HOTEL SHALL NOT EXCUSE THE PAYMENT OF SUMS DUE TO OWNER HEREUNDER
WITH RESPECT TO SUCH HOTEL AND THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AS TO SUCH HOTEL.

 

72

--------------------------------------------------------------------------------


 

ARTICLE 17




DEFAULT AND TERMINATION

 


17.1         MANAGER EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL CONSTITUTE
A “MANAGER EVENT OF DEFAULT:”


 

(A)           THE FILING BY MANAGER OR THE GUARANTOR OF A VOLUNTARY PETITION IN
BANKRUPTCY OR INSOLVENCY OR A PETITION FOR REORGANIZATION UNDER ANY BANKRUPTCY
LAW, OR THE ADMISSION BY MANAGER, OR THE GUARANTOR THAT IT IS UNABLE TO PAY ITS
DEBTS AS THEY BECOME DUE, OR THE INSTITUTION OF ANY PROCEEDING BY MANAGER OR THE
GUARANTOR FOR ITS DISSOLUTION OR EARLIER TERMINATION.

 

(B)           THE CONSENT BY MANAGER OR THE GUARANTOR TO AN INVOLUNTARY PETITION
IN BANKRUPTCY OR THE FAILURE TO VACATE, WITHIN NINETY (90) DAYS FROM THE DATE OF
ENTRY THEREOF, ANY ORDER APPROVING AN INVOLUNTARY PETITION WITH RESPECT TO
MANAGER OR THE GUARANTOR.

 

(C)           THE ENTERING OF AN ORDER, JUDGMENT OR DECREE BY ANY COURT OF
COMPETENT JURISDICTION, ON THE APPLICATION OF A CREDITOR, ADJUDICATING MANAGER
OR THE GUARANTOR AS BANKRUPT OR INSOLVENT OR APPROVING A PETITION SEEKING
REORGANIZATION OR APPOINTING A RECEIVER, TRUSTEE, OR LIQUIDATOR OF ALL OR A
SUBSTANTIAL PART OF MANAGER’S OR THE GUARANTOR’S ASSETS, AND SUCH ORDER,
JUDGMENT OR DECREE’S CONTINUING UNSTAYED AND IN EFFECT FOR AN AGGREGATE OF
SIXTY (60) DAYS (WHETHER OR NOT CONSECUTIVE).

 

(D)           THE FAILURE OF MANAGER OR THE GUARANTOR OR ANY AFFILIATE OF ANY OF
THEM TO MAKE ANY PAYMENT REQUIRED TO BE MADE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT WHICH FAILURE CONTINUES BEYOND ANY
APPLICABLE NOTICE AND GRACE PERIOD.

 

(E)           THE FAILURE OF MANAGER, ITS ULTIMATE PARENT, THE COLLATERAL AGENT
OR ANY GUARANTOR OR ANY AFFILIATE OF ANY OF THEM TO PERFORM, KEEP OR FULFILL ANY
OF THE OTHER COVENANTS, UNDERTAKINGS, OBLIGATIONS OR CONDITIONS SET FORTH IN
THIS AGREEMENT OR ANY TRANSACTION DOCUMENT ON OR BEFORE THE DATE REQUIRED FOR
THE SAME, WHICH FAILURE CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER RECEIPT
OF WRITTEN NOTICE DEMANDING SUCH CURE; PROVIDED, HOWEVER, IF SUCH FAILURE IS
SUSCEPTIBLE OF CURE, BUT SUCH CURE CANNOT BE ACCOMPLISHED WITHIN SAID THIRTY
(30) DAY PERIOD, SAID THIRTY (30) DAYS SHALL BE EXTENDED FOR SO LONG AS IS
REASONABLY NECESSARY TO EFFECT SUCH CURE PROVIDED THAT SUCH

 

73

--------------------------------------------------------------------------------


 

cure is commenced within thirty (30) days after such notice is given and is
thereafter diligently pursued to completion.

 

(F)            THE FAILURE OF MANAGER TO MAINTAIN INSURANCE COVERAGES REQUIRED
TO BE MAINTAINED BY MANAGER UNDER THIS AGREEMENT.

 

(G)           THE FAILURE BY MANAGER, ITS ULTIMATE PARENT OR ANY GUARANTOR TO
DELIVER TO OWNER ANY FINANCIAL STATEMENT AS AND WHEN REQUIRED BY THE TRANSACTION
DOCUMENTS, WHICH FAILURE CONTINUES FOR A PERIOD OF TEN (10) BUSINESS DAYS AFTER
WRITTEN NOTICE FROM OWNER.

 

(H)           ANY REPRESENTATION OR WARRANTY MADE BY MANAGER OR ANY OF ITS
AFFILIATES IN THIS AGREEMENT OR ANY TRANSACTION DOCUMENT PROVES TO HAVE BEEN
FALSE IN ANY MATERIAL RESPECT ON THE DATE WHEN MADE OR DEEMED MADE; PROVIDED,
HOWEVER, IF MANAGER DID NOT KNOW OF SUCH FALSENESS AT THE TIME SUCH
REPRESENTATION OR WARRANTY WAS MADE, AND THE FACTS OR CIRCUMSTANCES GIVING RISE
TO SUCH FALSENESS ARE SUSCEPTIBLE OF CURE, MANAGER SHALL HAVE UP TO THIRTY (30)
DAYS AFTER NOTICE FROM OWNER TO EFFECTUATE SUCH CURE.

 

(I)            THE FAILURE OF (I) ANY ULTIMATE PARENT OF MANAGER OR (II) THE
GUARANTOR TO TIMELY AND FULLY KEEP AND OBSERVE ANY OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS OR ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND DELIVERED
IN CONNECTION HEREWITH OR TO MAINTAIN ANY NET WORTH, UNENCUMBERED ASSETS OR TO
DELIVER ANY COLLATERAL, IN ALL CASES, REQUIRED UNDER THE TRANSACTION DOCUMENTS,
WHICH IS NOT CURED WITHIN TEN (10) DAYS AFTER NOTICE FROM OWNER TO MANAGER.

 


17.2         REMEDIES FOR MANAGER DEFAULTS.  SO LONG AS A MANAGER EVENT OF
DEFAULT SHALL BE OUTSTANDING, OWNER SHALL HAVE (IN ADDITION TO ITS OTHER RIGHTS
AND REMEDIES AT LAW, IN EQUITY OR OTHERWISE) THE RIGHT TO TERMINATE THIS
AGREEMENT.  UPON SUCH TERMINATION, OR IF THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTIONS 5.1 OR 10.3, OWNER SHALL BE ENTITLED TO LIQUIDATED DAMAGES.  OWNER’S
RIGHT TO RECEIVE LIQUIDATED DAMAGES HAS BEEN AGREED TO DUE TO THE UNCERTAINTY,
DIFFICULTY AND/OR IMPOSSIBILITY OF ASCERTAINING THE ACTUAL DAMAGES SUFFERED BY
OWNER.  FURTHER, IF NOT FOR OWNER’S RIGHT TO RECEIVE SUCH LIQUIDATED DAMAGES,
PURCHASER WOULD NOT HAVE ENTERED INTO THE INITIAL HOTELS PURCHASE AGREEMENT,
PURCHASER WOULD NOT HAVE ACQUIRED THE HOTELS AND OWNER WOULD NOT HAVE ENTERED
INTO THE LEASE.  MANAGER HEREBY ACKNOWLEDGES AND AGREES THAT SUCH LIQUIDATED
DAMAGES ARE NOT A PENALTY, BUT ARE TO COMPENSATE OWNER AND ITS AFFILIATES FOR
THE EXPENSE AND LOST EARNINGS WHICH MAY RESULT FROM ARRANGING SUBSTITUTE
MANAGEMENT FOR THE HOTELS

 

74

--------------------------------------------------------------------------------


 

AS WELL AS TO COMPENSATE FOR THE RENT OWNER MUST PAY UNDER THE LEASE AND THE
PRICE PAID FOR THE HOTELS BY OWNER’S AFFILIATE.  Such liquidated damages shall
be equal to the sum of (i) all accrued but unpaid amounts due to Owner hereunder
up until the date of termination, plus (ii) the Outstanding Balance (as defined
in the Guaranty), plus (iii) the outstanding balance of the Deposit.  Owner
shall be entitled to interest, at the Interest Rate, on such liquidated damages
from the date of such termination until the date of payment of such damages and
interest.  Except with respect to Owner’s rights and remedies for any breach or
violations by Manager of the terms of Section 17.4, Owner shall look solely to
the Deposit or any other collateral hereafter pledged securing Manager’s
obligations hereunder for satisfaction of any claim of Owner against Manager
hereunder; provided, however, nothing contained herein is intended to, nor
shall, limit or reduce the obligations of the Guarantor under the Guaranty or
limit Owner’s rights with respect thereto.


 


17.3         OWNER EVENTS OF DEFAULT AND REMEDIES FOR OWNER DEFAULTS.  IN THE
EVENT ANY REPRESENTATION OR WARRANTY MADE BY OWNER IN THIS AGREEMENT PROVES TO
BE UNTRUE WHEN MADE IN ANY MATERIAL RESPECT OR OWNER FAILS TO PERFORM ITS
OBLIGATIONS HEREUNDER, MANAGER SHALL HAVE THE RIGHT TO INSTITUTE FORTHWITH ANY
AND ALL PROCEEDINGS PERMITTED BY LAW OR EQUITY (PROVIDED THEY ARE NOT
SPECIFICALLY BARRED UNDER THE TERMS OF THIS AGREEMENT), INCLUDING, WITHOUT
LIMITATION, ACTIONS FOR SPECIFIC PERFORMANCE AND/OR DAMAGES; PROVIDED, HOWEVER,
EXCEPT AS MAY BE EXPRESSLY PROVIDED IN THIS AGREEMENT, MANAGER SHALL HAVE NO
RIGHT TO TERMINATE THIS AGREEMENT BY REASON OF SUCH A FAILURE BY OWNER OR
OTHERWISE.  MANAGER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT IN THE EVENT
OF A VIOLATION OF THE TERMS OF SECTION 4.7 BY PURCHASER OR OWNER.  EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, MANAGER HEREBY WAIVES ALL
RIGHTS ARISING FROM ANY OCCURRENCE WHATSOEVER, WHICH MAY NOW OR HEREAFTER BE
CONFERRED UPON IT BY LAW, (A) TO MODIFY WITHOUT THE AGREEMENT OF OWNER,
SURRENDER OR TERMINATE THIS AGREEMENT OR QUIT OR SURRENDER ANY HOTEL OR ANY
PORTION THEREOF, OR (B) TO OBTAIN (I) ANY ABATEMENT, REDUCTION, SUSPENSION OR
DEFERMENT OF THE SUMS ALLOCABLE OR OTHERWISE PAYABLE TO OWNER OR OTHER
OBLIGATIONS TO BE PERFORMED BY MANAGER HEREUNDER OR (II) ANY INCREASE IN ANY
AMOUNTS PAYABLE TO MANAGER HEREUNDER.  IN THE EVENT OWNER WRONGFULLY TERMINATES
THIS AGREEMENT OR MANAGER TERMINATES THIS AGREEMENT PURSUANT TO A RIGHT TO DO SO
AS A RESULT OF OWNER’S BREACH, SUBJECT TO MANAGER’S MITIGATION OBLIGATIONS AND
ANY OTHER LIMITATIONS OR REMEDIES SET FORTH HEREIN, MANAGER SHALL BE ENTITLED TO
RECOVER AS PART OF ITS

 

75

--------------------------------------------------------------------------------


 

damages for such wrongful termination an amount equal to the damages suffered by
Manager on account of terminating the employment of on-site employees of the
Hotels as a result of such wrongful termination.


 


17.4         POST TERMINATION OBLIGATIONS.  UPON EXPIRATION OR EARLIER
TERMINATION OF THIS AGREEMENT FOR ANY REASON, OWNER AND MANAGER SHALL PROCEED AS
FOLLOWS:


 

(A)           WITHIN SIXTY (60) DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH
EXPIRATION OR EARLIER TERMINATION, MANAGER WILL SUBMIT TO OWNER AN AUDITED FINAL
ACCOUNTING OF THE RESULTS OF THE HOTELS’ OPERATIONS AND ALL ACCOUNTS BETWEEN
OWNER AND MANAGER THROUGH THE EFFECTIVE DATE OF SUCH EXPIRATION OR EARLIER
TERMINATION, THE COST OF WHICH AUDIT SHALL BE SHARED EQUALLY BY MANAGER AND
OWNER AND SHALL NOT BE AN OPERATING COST AND SHALL BE PERFORMED BY ERNST & YOUNG
OR ANOTHER ACCOUNTING FIRM SELECTED BY MANAGER AND APPROVED BY OWNER.  SAID
FINAL ACCOUNTING SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE AND SHALL
PROMPTLY BE SUBMITTED BY MANAGER TO OWNER FOR ITS APPROVAL.  OWNER SHALL NOT
UNREASONABLY WITHHOLD OR DELAY ITS APPROVAL OF THE FINAL ACCOUNTING AND ANY SUCH
DISAPPROVAL SHALL CONTAIN REASONABLY DETAILED EXPLANATION FOR DISAPPROVAL. 
WITHIN THIRTY (30) DAYS AFTER DELIVERY OF SUCH FINAL ACCOUNTING, THE PARTIES
WILL MAKE APPROPRIATE ADJUSTMENTS TO ANY AMOUNTS PREVIOUSLY PAID OR DUE UNDER
THIS AGREEMENT.

 

(B)           ON THE EFFECTIVE DATE OF SUCH EXPIRATION OR EARLIER TERMINATION,
MANAGER WILL DELIVER TO OWNER ALL BOOKS AND RECORDS OF THE HOTELS, PROVIDED THAT
MANAGER MAY RETAIN COPIES OF ANY OF THE SAME FOR MANAGER’S RECORDS. 
NOTWITHSTANDING THE FOREGOING, MANAGER WILL NOT BE REQUIRED TO DELIVER TO OWNER
ANY INFORMATION OR MATERIALS (INCLUDING, WITHOUT LIMITATION, SOFTWARE, DATABASE,
MANUALS AND TECHNICAL INFORMATION) WHICH ARE PROPRIETARY PROPERTY OF MANAGER.

 

(C)           ON THE EFFECTIVE DATE OF SUCH EXPIRATION OR EARLIER TERMINATION,
MANAGER WILL DELIVER POSSESSION OF THE HOTELS, TOGETHER WITH ANY AND ALL KEYS OR
OTHER ACCESS DEVICES, TO OWNER.

 

(D)           ON THE EFFECTIVE DATE OF SUCH EXPIRATION OR EARLIER TERMINATION,
MANAGER WILL ASSIGN TO OWNER OR ITS DESIGNEE, AND OWNER OR SUCH DESIGNEE WILL
ASSUME, ALL BOOKING, RESERVATION, SERVICE AND OPERATING CONTRACTS RELATING
EXCLUSIVELY TO THE OCCUPANCY OR OPERATION OF THE HOTELS AND ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS BY MANAGER IN ACCORDANCE WITH THIS AGREEMENT.  OWNER
AGREES TO INDEMNIFY AND HOLD MANAGER HARMLESS

 

76

--------------------------------------------------------------------------------


 

from liability or other obligations under any such agreements relating to acts
or occurrences, including Owner’s or such designee’s failure to perform, on or
after the effective date of such assignment.

 

(E)           MANAGER WILL ASSIGN TO OWNER OR ITS DESIGNEE ANY ASSIGNABLE
LICENSES AND PERMITS PERTAINING TO THE HOTELS AND WILL OTHERWISE REASONABLY
COOPERATE WITH OWNER AS MAY BE NECESSARY FOR THE TRANSFER OF ANY AND ALL HOTEL
LICENSES AND PERMITS TO OWNER OR OWNER’S DESIGNEE.

 

(F)            MANAGER SHALL RELEASE AND TRANSFER TO OWNER OR PURCHASER, AS
APPLICABLE, ANY FUNDS OF OWNER OR PURCHASER WHICH ARE HELD OR CONTROLLED BY
MANAGER.

 

(G)           MANAGER SHALL HAVE THE OPTION, TO BE EXERCISED WITHIN THIRTY (30)
DAYS AFTER TERMINATION OR EXPIRATION, TO PURCHASE, AT THEIR THEN BOOK VALUE, ANY
FF&E, OPERATING EQUIPMENT OR OTHER PERSONAL PROPERTY AS MAY BE MARKED WITH ANY
SYSTEM MARK AT THE HOTELS.  IN THE EVENT MANAGER DOES NOT EXERCISE SUCH OPTION,
OWNER AGREES THAT IT WILL USE ANY SUCH ITEMS NOT SO PURCHASED EXCLUSIVELY IN
CONNECTION WITH THE HOTELS UNTIL THEY ARE CONSUMED; PROVIDED, HOWEVER, MANAGER
SHALL NOT BE ENTITLED TO PURCHASE FF&E, OPERATING EQUIPMENT OR OTHER PERSONAL
PROPERTY LOCATED AT A HOTEL WHICH IS TO BE OPERATED UNDER THE BRAND NAME OR BY
MANAGER, UNTIL SUCH HOTEL SHALL NO LONGER BE SO OPERATED.

 

(H)           OWNER SHALL HAVE THE RIGHT TO OPERATE THE IMPROVEMENTS ON THE
APPLICABLE SITES WITHOUT MODIFYING THE STRUCTURAL DESIGN OF SAME AND WITHOUT
MAKING ANY MATERIAL REPAIR, NOTWITHSTANDING THE FACT THAT SUCH DESIGN OR CERTAIN
FEATURES THEREOF MAY BE PROPRIETARY TO MANAGER OR ITS AFFILIATES AND/OR
PROTECTED BY TRADEMARKS OR SERVICE MARKS HELD BY MANAGER OR AN AFFILIATE,
PROVIDED THAT SUCH USE SHALL BE CONFINED TO THE APPLICABLE SITES.  FURTHER,
PROVIDED THAT THE APPLICABLE HOTELS THEN SATISFY THE BRAND STANDARDS (UNLESS THE
HOTELS FAIL TO SATISFY SUCH BRAND STANDARDS DUE TO A BREACH HEREOF BY MANAGER),
OWNER SHALL BE ENTITLED (BUT NOT OBLIGATED) TO OPERATE SUCH OF THE HOTELS AS
OWNER DESIGNATES UNDER THE BRAND NAME FOR A PERIOD OF ONE (1) YEAR FOLLOWING
SUCH EXPIRATION OR EARLIER TERMINATION IN CONSIDERATION FOR WHICH OWNER SHALL
PAY THE THEN STANDARD FRANCHISE AND SYSTEM FEES FOR THE BRAND AND COMPLY WITH
THE OTHER APPLICABLE TERMS AND CONDITIONS OF THE FORM OF FRANCHISE AGREEMENT
THEN BEING ENTERED INTO WITH RESPECT TO THE BRAND.

 

(I)            MANAGER SHALL TRANSFER TO OWNER THE TELEPHONE NUMBERS USED IN
CONNECTION WITH THE OPERATION OF THE HOTELS (BUT NOT THE BRAND GENERALLY).

 

77

--------------------------------------------------------------------------------


 

(J)            MANAGER SHALL COOPERATE WITH OWNER’S OR ITS DESIGNEES’ EFFORTS TO
ENGAGE EMPLOYEES OF THE HOTELS.

 

(K)           IF REQUESTED BY OWNER PRIOR TO SUCH EXPIRATION OR EARLIER
TERMINATION OF THIS AGREEMENT IN WHOLE OR IN PART, MANAGER SHALL CONTINUE TO
MANAGE UNDER THE BRAND ANY AFFECTED HOTELS DESIGNATED BY OWNER AFTER SUCH
EXPIRATION OR EARLIER TERMINATION FOR UP TO ONE (1) YEAR, ON SUCH REASONABLE
TERMS (WHICH SHALL INCLUDE AN AGREEMENT TO REIMBURSE MANAGER FOR ITS REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES, AND REASONABLE ADMINISTRATIVE COSTS AND A
MANAGEMENT FEE OF SEVEN AND ONE-HALF PERCENT (7.5%) OF GROSS REVENUES) AS OWNER
AND MANAGER SHALL REASONABLY AGREE.

 

The provisions of this Section 17.4 shall survive the expiration or earlier
termination of this Agreement.

 


17.5         DEPOSIT.


 

(A)           AS SECURITY FOR (I) THE FAITHFUL OBSERVANCE AND PERFORMANCE BY THE
MANAGER OF ALL THE TERMS, COVENANTS AND CONDITIONS OF THIS AGREEMENTS TO BE
OBSERVED AND PERFORMED BY THE MANAGER, INCLUDING, WITHOUT LIMITATION, THE
PAYMENT OF THE OWNER’S PERCENTAGE PRIORITY AND THE RESIDUAL DISTRIBUTION
PURSUANT TO THIS AGREEMENT, AND (II) THE PAYMENT TO OWNER ON THE FIRST DAY EACH
MONTH OF THE INSTALLMENT OF OWNER’S PRIORITY FOR SUCH MONTH REGARDLESS OF THE
INADEQUACY OF THE GROSS REVENUES OR OPERATING PROFIT FOR ANY MONTH FOR SUCH
PURPOSE (ALL OF THE FOREGOING, COLLECTIVELY, THE “SECURED OBLIGATIONS”), MANAGER
HAS DEPOSITED WITH OWNER THE SUM OF TWENTY SIX MILLION EIGHT HUNDRED SEVENTY TWO
THOUSAND DOLLARS ($26,872,000) (AS THE SAME MAY BE DRAWN DOWN AND REPLENISHED OR
INCREASED FROM TIME TO TIME OR PURSUANT TO THE DEPOSIT AGREEMENT OR THIS
AGREEMENT, THE “DEPOSIT”).  THE OWNER SHALL HAVE THE OPTION TO ELECT, IN ITS
SOLE DISCRETION, WHETHER AND WHEN TO APPLY FUNDS FROM THE DEPOSIT WITH RESPECT
TO ANY OF THE SECURED OBLIGATIONS; PROVIDED HOWEVER, OWNER SHALL NOT APPLY THE
DEPOSIT TO ANY SECURED OBLIGATION FOR WHICH THE GUARANTOR IS RESPONSIBLE UNDER
THE GUARANTY UNLESS (A) THE GUARANTOR SHALL HAVE FAILED TO PAY ANY AMOUNT DUE
UNDER THE GUARANTY FOR A PERIOD OF FIVE (5) DAYS AFTER NOTICE OR (B) AN EVENT
DESCRIBED IN SECTIONS 17.1(A), 17.1(B) OR 17.1(C) SHALL HAVE OCCURRED WITH
RESPECT TO THE GUARANTOR.

 

(B)           ON OR BEFORE DECEMBER 31, 2006, MANAGER SHALL DELIVER TO OWNER AN
ADDITIONAL TEN MILLION DOLLARS ($10,000,000) WHICH SHALL BE ADDED TO AND BE A
PART OF THE DEPOSIT.

 

78

--------------------------------------------------------------------------------


 

(C)           OWNER SHALL RETURN ANY OUTSTANDING BALANCE OF THE DEPOSIT TO
MANAGER WITHIN THIRTY (30) DAYS FOLLOWING THE DATE ON WHICH ALL OF THE SECURED
OBLIGATIONS, AND ANY OTHER OBLIGATIONS SECURED BY THE DEPOSIT IN ANY WRITTEN
AGREEMENT SIGNED BY MANAGER OR ITS AFFILIATES, HAVE BEEN IRREVOCABLY SATISFIED
IN FULL.

 

(D)           OWNER MAY COMMINGLE THE DEPOSIT WITH ITS OTHER FUNDS AND ANY
INTEREST EARNED ON ACCOUNT OF THE DEPOSIT SHALL BE FOR THE BENEFIT OF THE
OWNER.  OWNER ACKNOWLEDGES THAT THE DEPOSIT IS SUBJECT TO THE DEPOSIT AGREEMENT.

 


ARTICLE 18

NOTICES

 


18.1         PROCEDURE.


 

(A)           ANY AND ALL NOTICES, DEMANDS, CONSENTS, APPROVALS, OFFERS,
ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME SHALL BE DELIVERED
EITHER BY HAND, BY TELECOPIER WITH WRITTEN ACKNOWLEDGMENT OF RECEIPT (PROVIDED
IF NOTICE IS GIVEN BY TELECOPIER, A COPY SHALL ALSO BE SENT ON THE FOLLOWING
BUSINESS DAY BY FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER), OR BY
FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER, ADDRESSED TO THE
RECIPIENT OF THE NOTICE, WITH ALL FREIGHT CHARGES PREPAID (IF BY FEDERAL EXPRESS
OR SIMILAR CARRIER).

 

(B)           ALL NOTICES REQUIRED OR PERMITTED TO BE SENT HEREUNDER SHALL BE
DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT UPON THE DATE OF
ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER, AND, IN ALL OTHER
CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT WHENEVER UNDER THIS
AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT A BUSINESS DAY OR IS
REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH IS NOT A BUSINESS
DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL AUTOMATICALLY BE EXTENDED TO
THE NEXT BUSINESS DAY.

 

(C)           ALL SUCH NOTICES SHALL BE ADDRESSED AS FOLLOWS:

 

If to Owner:                           HPT TRS IHG-1, INC.

c/o Hospitality Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attn:  President

Facsimile: 617/969-5730

 

79

--------------------------------------------------------------------------------


 

with a copy to:

 

Sullivan & Worcester LLP

 

 

One Post Office Square

 

 

Boston, Massachusetts 02109

 

 

Attn: Warren M. Heilbronner, Esq.

 

 

Facsimile: 617-338-2880

 

 

 

If to Manager:

 

Intercontinental Hotels Group

 

 

Resources, Inc.

 

 

c/o Six Continents Hotels, Inc.

 

 

3 Ravinia Drive, Suite 100

 

 

Atlanta, Georgia 30346

 

 

Attn: Vice President of Operations

 

 

Facsimile: 770-604-8875

 

 

 

with a copy to:

 

Intercontinental Hotels Group

 

 

Resources, Inc.

 

 

c/o Six Continents Hotels, Inc.

 

 

3 Ravinia Drive, Suite 100

 

 

Atlanta, Georgia 30346

 

 

Attn: General Counsel - Operations

 

 

Facsimile: 770-604-5802

 

(D)           BY NOTICE GIVEN AS HEREIN PROVIDED, THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT FROM TIME TO TIME AND AT
ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE THEIR RESPECTIVE ADDRESSES
EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH NOTICE AND EACH SHALL HAVE
THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS WITHIN THE UNITED STATES
OF AMERICA.

 


ARTICLE 19

RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

 


19.1         RELATIONSHIP.  MANAGER SHALL BE THE AGENT OF OWNER WITH A LIMITED
AGENCY, COUPLED WITH AN INTEREST, SOLELY FOR THE PURPOSE OF OPERATING THE HOTELS
AND CARRYING OUT ORDINARY AND CUSTOMARY TRANSACTIONS FOR THAT PURPOSE.  OWNER
AND MANAGER SHALL NOT BE CONSTRUED AS JOINT VENTURERS OR PARTNERS OF EACH OTHER,
AND NEITHER SHALL HAVE THE POWER TO BIND OR OBLIGATE THE OTHER EXCEPT AS SET
FORTH IN THIS AGREEMENT.  MANAGER SHALL NOT CONSTITUTE A TENANT OR SUBTENANT OF
OWNER AND THIS AGREEMENT SHALL NOT CONSTITUTE OWNER A FRANCHISEE OF MANAGER OR
OF ANY OF MANAGER’S AFFILIATES.  THIS AGREEMENT SHALL NOT CREATE A FRANCHISE OR
A FRANCHISOR/FRANCHISEE RELATIONSHIP WITHIN THE MEANING OF THE FEDERAL TRADE
COMMISSION ACT OR ANY OTHER LEGAL REQUIREMENT.

 

80

--------------------------------------------------------------------------------


 


19.2         FURTHER ACTIONS.  EACH OF THE PARTIES AGREES TO EXECUTE ALL
CONTRACTS, AGREEMENTS AND DOCUMENTS AND TAKE ALL ACTIONS NECESSARY TO COMPLY
WITH THE PROVISIONS OF THIS AGREEMENT AND THE INTENT HEREOF.


 


ARTICLE 20

APPLICABLE LAW

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of New York applicable to contracts
between residents of New York which are to be performed entirely within New
York, regardless of (a) where this Agreement is executed or delivered, (b) where
any payment or other performance required by this Agreement is made or required
to be made, (c) where any breach of any provision of this Agreement occurs, or
any cause of action otherwise accrues, (d) where any action or other proceeding
is instituted or pending, (e) the nationality, citizenship, domicile, principal
place of business, or jurisdiction of organization or domestication of any
party, (f) whether the laws of the forum jurisdiction otherwise would apply the
laws of a jurisdiction other than New York, (g) the location of the Hotels or
any applicable Hotel, or (h) any combination of the foregoing.

 


ARTICLE 21

SUCCESSORS AND ASSIGNS

 


21.1         ASSIGNMENT.


 

(A)           EXCEPT AS EXPRESSLY PROVIDED BELOW, MANAGER SHALL NOT ASSIGN,
MORTGAGE, PLEDGE, HYPOTHECATE OR OTHERWISE TRANSFER ITS INTEREST IN ALL OR ANY
PORTION OF THIS AGREEMENT OR ANY RIGHTS ARISING UNDER THIS AGREEMENT OR SUFFER
OR PERMIT SUCH INTERESTS OR RIGHTS TO BE ASSIGNED, TRANSFERRED, MORTGAGED,
PLEDGED, HYPOTHECATED OR ENCUMBERED, IN WHOLE OR IN PART, WHETHER VOLUNTARILY,
INVOLUNTARILY OR BY OPERATION OF LAW, OR PERMIT THE MANAGEMENT OF THE HOTELS BY
ANYONE OTHER THAN MANAGER OR OWNER.  FOR PURPOSES OF THIS SECTION 21.1, AN
ASSIGNMENT OF THIS AGREEMENT SHALL BE DEEMED TO INCLUDE ANY TRANSACTION WHICH
RESULTS IN MANAGER NO LONGER BEING AN AFFILIATE OF GUARANTOR OR PURSUANT TO
WHICH ALL OR SUBSTANTIALLY ALL OF MANAGER’S ASSETS ARE TRANSFERRED TO ANY PERSON
WHO IS NOT AN AFFILIATE OF GUARANTOR.

 

(B)           MANAGER SHALL HAVE THE RIGHT, WITHOUT OWNER’S CONSENT, BUT SUBJECT
TO THE APPLICABLE ASSIGNEE OR AFFILIATE SATISFYING

 

81

--------------------------------------------------------------------------------


 

the requirements of Section 24.15 to (i) assign Manager’s interest in this
Agreement (i) to IHG or any Affiliate of IHG, (ii) in connection with a merger,
corporate restructuring or consolidation of IHG or a sale of all or
substantially all of the assets of IHG and (iii) in connection with a sale of
all or substantially all of the assets (including associated management
agreements) owned by IHG and its Affiliates relating to the Brand.  If Owner and
its Affiliates shall own or lease more than fifty percent (50%) of the hotels
comprising the Brand, IHG shall not, and Manager shall cause IHG not to,
transfer all or substantially all of the assets of IHG relating to the Brand
other than to a Person who at all times is an Affiliate of IHG.  At Owner’s
election, Manager shall assign this Agreement to any Person who is not an
Affiliate of IHG that acquires all or substantially all of the assets of IHG
relating to the Brand and shall cause such Person to assume all of Manager’s
obligations thereafter accruing hereunder.  Notwithstanding anything herein to
the contrary, Manager shall neither directly nor indirectly assign this
Agreement to any Person, nor engage any sub-manager, who is or is an Affiliate
of a Specially Designated or Blocked Person.

 

(C)           OWNER SHALL NOT ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE OR OTHERWISE
TRANSFER ITS INTEREST IN ALL OR ANY PORTION OF THIS AGREEMENT OR ANY RIGHTS
ARISING UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF MANAGER EXCEPT
(I)IN CONNECTION WITH A SALE OF A HOTEL IN ACCORDANCE WITH THE TERMS OF SECTIONS
4.4 OR 4.5, (II) TO PURCHASER OR AN AFFILIATE OF PURCHASER,(III) TO MANAGER OR
AN AFFILIATE OF MANAGER, (IV) TO AN AFFILIATE OF OWNER IN A MERGER, CORPORATE
RESTRUCTURING OR CONSOLIDATION OF PURCHASER OR ANY OF ITS AFFILIATES,(V) IN
CONNECTION WITH THE GRANTING OF AN AUTHORIZED MORTGAGE OR (VI) TO A SUBSTITUTE
TENANT AS PROVIDED IN SECTION 4.2; PROVIDED, HOWEVER, IN EACH INSTANCE (OTHER
THAN IN CONNECTION WITH A COLLATERAL ASSIGNMENT) THAT THE ASSIGNEE HEREOF
ASSUMES ALL OF OWNER’S OBLIGATION HEREUNDER AND UNDER THE OTHER TRANSACTION
DOCUMENTS THEREAFTER ACCRUING.

 

(D)           IN THE EVENT EITHER PARTY CONSENTS TO AN ASSIGNMENT OF THIS
AGREEMENT BY THE OTHER, NO FURTHER ASSIGNMENT SHALL BE MADE WITHOUT THE EXPRESS
CONSENT IN WRITING OF SUCH PARTY, UNLESS SUCH ASSIGNMENT MAY OTHERWISE BE MADE
WITHOUT SUCH CONSENT PURSUANT TO THE TERMS OF THIS AGREEMENT.  AN ASSIGNMENT BY
OWNER OF ITS INTEREST IN THIS AGREEMENT APPROVED OR PERMITTED PURSUANT TO THE
TERMS HEREOF SHALL RELIEVE OWNER OF ITS OBLIGATIONS UNDER THIS AGREEMENT
THEREAFTER ACCRUING.

 

82

--------------------------------------------------------------------------------


 

(E)           IN THE EVENT FIFTY PERCENT (50%) OR MORE OF THE HOTELS COMPRISING
THE BRAND CEASE TO BE STAYBRIDGE SUITES HOTELS AND ARE CONVERTED TO ANOTHER
BRAND IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, OWNER MAY
ELECT TO REQUIRE MANAGER TO PROMPTLY CONVERT AT ITS OWN COST AND EXPENSE (AND
NOT AS AN OPERATING COST AND WITHOUT REIMBURSEMENT FROM THE RESERVE ACCOUNT) THE
HOTELS TO THE BRAND OF HOTELS TO WHICH SUCH OTHER HOTELS ARE CONVERTED.  IN SUCH
EVENT, ALL REFERENCES HEREIN TO “STAYBRIDGE SUITES” SHALL BE DEEMED TO REFER TO
THE TRADE NAME OF THE SYSTEM OF HOTELS TO WHICH THE HOTELS ARE TO BE SO
CONVERTED.

 


21.2         BINDING EFFECT.  THE TERMS, PROVISIONS, COVENANTS, UNDERTAKINGS,
AGREEMENTS, OBLIGATIONS AND CONDITIONS OF THIS AGREEMENT SHALL BE BINDING UPON
AND SHALL INURE TO THE BENEFIT OF THE SUCCESSORS IN INTEREST AND THE ASSIGNS OF
THE PARTIES HERETO WITH THE SAME EFFECT AS IF MENTIONED IN EACH INSTANCE WHERE
THE PARTY HERETO IS NAMED OR REFERRED TO, EXCEPT THAT NO ASSIGNMENT, TRANSFER,
SALE, PLEDGE, ENCUMBRANCE, MORTGAGE, LEASE OR SUBLEASE BY OR THROUGH OWNER, AS
THE CASE MAY BE, IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT SHALL VEST ANY
RIGHTS IN THE ASSIGNEE, TRANSFEREE, PURCHASER, SECURED PARTY, MORTGAGEE,
PLEDGEE, LESSEE, SUBLESSEE OR OCCUPANT.


 


ARTICLE 22

RECORDING

 


22.1         MEMORANDUM OF AGREEMENT.  AS OF THE APPLICABLE EFFECTIVE DATE WITH
RESPECT TO EACH HOTEL, AT THE OPTION OF MANAGER, OWNER AND MANAGER AGREE TO
EXECUTE, ACKNOWLEDGE AND RECORD A MEMORANDUM OF THIS AGREEMENT IN THE LAND
RECORDS OF THE STATES AND COUNTIES WHERE SUCH HOTELS IS LOCATED, IN A FORM
REASONABLY SATISFACTORY TO MANAGER.


 


ARTICLE 23

FORCE MAJEURE

 


23.1         OPERATION OF HOTEL.  IF AT ANY TIME DURING THE TERM IT BECOMES
NECESSARY IN MANAGER’S REASONABLE OPINION TO CEASE OR ALTER OPERATIONS AT ANY
HOTEL IN ORDER TO PROTECT THE HEALTH, SAFETY AND WELFARE OF THE GUESTS AND/OR
EMPLOYEES OF SUCH HOTEL, OR SUCH HOTEL ITSELF, FOR REASONS OF FORCE MAJEURE
BEYOND THE CONTROL OF MANAGER SUCH AS, BUT NOT LIMITED TO, ACTS OF WAR,
INSURRECTION, CIVIL STRIFE AND COMMOTION, LABOR UNREST OR ACTS OF GOD, THEN IN
SUCH EVENT MANAGER MAY CLOSE AND CEASE OR ALTER OPERATION OF ALL OR PART OF SUCH
HOTEL, REOPENING AND COMMENCING

 

83

--------------------------------------------------------------------------------


 

or resuming operation when Manager deems that such may be done without jeopardy
to such Hotel, its guests and employees.


 


23.2         EXTENSION OF TIME.  OWNER AND MANAGER AGREE THAT, WITH RESPECT TO
ANY OBLIGATION, OTHER THAN THE PAYMENT OF MONEY, TO BE PERFORMED BY A PARTY
DURING THE TERM, NEITHER PARTY WILL BE LIABLE FOR FAILURE SO TO PERFORM WHEN
PREVENTED BY ANY OCCURRENCE BEYOND THE REASONABLE CONTROL OF SUCH PARTY, HEREIN
REFERRED TO AS A “FORCE MAJEURE” INCLUDING, WITHOUT LIMITATION, OCCURRENCES SUCH
AS STRIKE, LOCKOUT, BREAKDOWN, ACCIDENT, ORDER OR REGULATION OF OR BY ANY
GOVERNMENT AGENCY, FAILURE OF SUPPLY OR INABILITY, BY THE EXERCISE OF REASONABLE
DILIGENCE, TO OBTAIN SUPPLIES, PARTS OR EMPLOYEES NECESSARY TO PERFORM SUCH
OBLIGATION, OR WAR OR OTHER EMERGENCY.  THE TIME WITHIN WHICH SUCH OBLIGATION
MUST BE PERFORMED WILL BE EXTENDED FOR A PERIOD OF TIME EQUIVALENT TO THE NUMBER
OF DAYS OF DELAY FROM SUCH CAUSE.


 


ARTICLE 24

GENERAL PROVISIONS

 


24.1         TRADE AREA RESTRICTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, NEITHER MANAGER NOR ANY AFFILIATE SHALL ACQUIRE, OWN, MANAGE,
OPERATE OR OPEN ANY HOTEL AS A “STAYBRIDGE SUITE” HOTEL NOR SHALL MANAGER OR ANY
AFFILIATE AUTHORIZE A THIRD PARTY TO OPERATE OR OPEN ANY HOTEL AS A “STAYBRIDGE
SUITE” HOTEL THAT IS WITHIN THE RESTRICTED AREA OF ANY HOTEL DURING ITS
RESTRICTED PERIOD, UNLESS SUCH HOTEL (A) IS OWNED OR LEASED BY OWNER OR ITS
AFFILIATE; (B) IS OWNED, OPERATED, MANAGED, FRANCHISED OR UNDER DEVELOPMENT ON
THE APPLICABLE EFFECTIVE DATE AND HAS BEEN SPECIFICALLY IDENTIFIED IN WRITING AT
OR PRIOR TO THE TIME OF THE EXECUTION OF THE INITIAL HOTELS PURCHASE AGREEMENT
OR REPLACES ANY SUCH HOTEL, PROVIDED SUCH REPLACEMENT HOTEL DOES NOT HAVE MORE
THAN TEN PERCENT (10%) MORE GUEST ROOMS THAN THE ORIGINAL HOTEL WHICH IT
REPLACES; OR (C) IS PART OF AN ACQUISITION BY IHG OR ITS AFFILIATES OF AN
INTEREST (INCLUDING AN INTEREST AS A FRANCHISOR) IN A CHAIN OR GROUP OF NOT LESS
THAN TEN (10) COMPARABLE HOTELS (SUCH ACQUISITION TO OCCUR IN A SINGLE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS).  THE TERMS OF THIS SECTION
24.1 SHALL APPLY ONLY TO “STAYBRIDGE SUITES” HOTELS AND SHALL NOT IN ANY WAY
RESTRICT THE OWNERSHIP, MANAGEMENT, FRANCHISING OR OPERATION OTHER BRANDS OR
FLAGS OF ANY HOTELS OWNED OR OPERATED BY MANAGER OR ITS AFFILIATES WITHIN THE
RESTRICTED AREA.

 

84

--------------------------------------------------------------------------------


 


24.2         ENVIRONMENTAL MATTERS.


 

(A)           MANAGER SHALL NOT STORE, RELEASE, DISCHARGE, SPILL UPON, DISPOSE
OF OR TRANSFER TO OR FROM ANY HOTEL ANY HAZARDOUS SUBSTANCE, EXCEPT FOR THOSE
WHICH ARE CUSTOMARILY USED AT OTHER HOTELS LIKE THE HOTELS AND ARE IN COMPLIANCE
WITH ALL LEGAL REQUIREMENTS.  MANAGER SHALL MAINTAIN THE HOTELS AT ALL TIMES
FREE OF ANY HAZARDOUS SUBSTANCE (EXCEPT FOR THOSE WHICH ARE CUSTOMARILY USED AT
OTHER HOTELS LIKE THE HOTELS AND ARE IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS).  MANAGER (I) UPON RECEIPT OF NOTICE OR KNOWLEDGE THEREOF SHALL
PROMPTLY NOTIFY PURCHASER AND OWNER IN WRITING OF ANY MATERIAL CHANGE IN THE
NATURE OR EXTENT OF HAZARDOUS SUBSTANCES AT ANY HOTEL, (II) SHALL FILE AND
TRANSMIT TO PURCHASER AND OWNER A COPY OF ANY COMMUNITY RIGHT TO KNOW OR SIMILAR
REPORT WHICH IS REQUIRED TO BE FILED WITH RESPECT TO ANY HOTEL PURSUANT TO THE
EMERGENCY PLANNING AND COMMUNITY RIGHT TO  KNOW ACT, 42 U.S.C. SECTION 11001 ET
SEQ. OR ANY OTHER LEGAL REQUIREMENTS, (III) SHALL TRANSMIT TO PURCHASER AND
OWNER COPIES OF ANY CITATIONS, ORDERS, NOTICES OR OTHER GOVERNMENTAL
COMMUNICATIONS RECEIVED BY MANAGER WITH RESPECT TO HAZARDOUS SUBSTANCES OR
ALLEGED VIOLATIONS OF LEGAL REQUIREMENTS RELATING TO THE PROTECTION OF THE
ENVIRONMENT OR HUMAN HEALTH OR SAFETY (COLLECTIVELY, “ENVIRONMENTAL NOTICE”),
WHICH ENVIRONMENTAL NOTICE REQUIRES A WRITTEN RESPONSE OR ANY ACTION TO BE TAKEN
AND/OR IF SUCH ENVIRONMENTAL NOTICE GIVES NOTICE OF AND/OR PRESENTS A MATERIAL
RISK OF ANY MATERIAL VIOLATION OF ANY LEGAL REQUIREMENT AND/OR PRESENTS A
MATERIAL RISK OF ANY MATERIAL COST, EXPENSE, LOSS OR DAMAGE, (IV) SHALL OBSERVE
AND COMPLY WITH ALL LEGAL REQUIREMENTS RELATING TO THE USE, STORAGE, MAINTENANCE
AND DISPOSAL OF HAZARDOUS SUBSTANCES AND ALL ORDERS OR DIRECTIVES FROM ANY
OFFICIAL, COURT OR AGENCY OF COMPETENT JURISDICTION RELATING TO THE USE, STORAGE
OR MAINTENANCE OR REQUIRING THE REMOVAL, TREATMENT, CONTAINMENT OR OTHER
DISPOSITION OF HAZARDOUS SUBSTANCES, AND (V) SHALL PAY OR OTHERWISE DISPOSE OF
ANY FINE, CHARGE OR IMPOSITION RELATED TO ANY OF THE FOREGOING.

 

(B)           IN THE EVENT OF THE DISCOVERY OF HAZARDOUS SUBSTANCES OTHER THAN
THOSE MAINTAINED IN ACCORDANCE WITH THIS AGREEMENT ON ANY PORTION OF ANY SITE OR
IN ANY HOTEL DURING THE TERM, MANAGER SHALL USE REASONABLE EFFORTS TO PROMPTLY
(I) CLEAN UP AND REMOVE FROM AND ABOUT SUCH HOTEL ALL HAZARDOUS SUBSTANCES
THEREON, IF APPROPRIATE, (II) CONTAIN AND PREVENT ANY FURTHER RELEASE OR THREAT
OF RELEASE OF HAZARDOUS SUBSTANCES ON OR ABOUT SUCH HOTEL, AND (III) USE GOOD
FAITH EFFORTS TO ELIMINATE ANY FURTHER RELEASE OR THREAT OF RELEASE OF HAZARDOUS
SUBSTANCES ON OR ABOUT SUCH HOTEL, AND (IV) OTHERWISE EFFECT A REMEDIATION OF
THE PROBLEM IN ACCORDANCE WITH (A) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, 42 U.S.C. SECTION 9601

 

85

--------------------------------------------------------------------------------


 

et seq., as amended; (B) the regulations promulgated thereunder, from time to
time; and (C) all Legal Requirements (now or hereafter in effect) dealing with
the use, generation, treatment, release, discharge, storage, disposal, clean up,
remediation or abatement of Hazardous Substances.

 

(C)           TO THE EXTENT ANY SERVICE REQUIRED TO BE PERFORMED UNDER THIS
SECTION 24.2 OR COST INCURRED UNDER THIS SECTION 24.2 IS NOT DUE TO THE FAULT OF
MANAGER OR IS NOT PERFORMED OR INCURRED IN THE OPERATIONS OF THE HOTELS IN THE
ORDINARY COURSE, THE SAME SHALL BE GOVERNED BY SECTION 11.1; PROVIDED, HOWEVER,
TO THE EXTENT THAT SECTION 11.1 SHALL APPLY TO SUCH SERVICES OR COSTS, OWNER
SHALL BE ENTITLED TO ENGAGE A THIRD PARTY TO PERFORM SUCH SERVICES.

 


24.3         AUTHORIZATION.  OWNER REPRESENTS THAT IT HAS FULL POWER AND
AUTHORITY TO EXECUTE THIS AGREEMENT AND TO BE BOUND BY AND PERFORM THE TERMS
HEREOF.  MANAGER REPRESENTS IT HAS FULL POWER AND AUTHORITY TO EXECUTE THIS
AGREEMENT AND TO BE BOUND BY AND PERFORM THE TERMS HEREOF.  ON REQUEST, EACH
SUCH PARTY WILL FURNISH TO THE OTHER EVIDENCE OF SUCH AUTHORITY.


 


24.4         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD OR
DEEMED TO BE, OR SHALL IN FACT BE, INVALID, INOPERATIVE OR UNENFORCEABLE AS
APPLIED TO ANY PARTICULAR CASE IN ANY JURISDICTION OR JURISDICTIONS, OR IN ALL
JURISDICTIONS OR IN ALL CASES, BECAUSE OF THE CONFLICT OF ANY PROVISION WITH ANY
CONSTITUTION OR STATUTE OR RULE OF PUBLIC POLICY OR FOR ANY OTHER REASON, SUCH
CIRCUMSTANCE SHALL NOT HAVE THE EFFECT OF RENDERING THE PROVISION OR PROVISIONS
IN QUESTION INVALID, INOPERATIVE OR UNENFORCEABLE IN ANY OTHER JURISDICTION OR
IN ANY OTHER CASE OR CIRCUMSTANCE OR OF RENDERING ANY OTHER PROVISION OR
PROVISIONS HEREIN CONTAINED INVALID, INOPERATIVE OR UNENFORCEABLE TO THE EXTENT
THAT SUCH OTHER PROVISIONS ARE NOT THEMSELVES ACTUALLY IN CONFLICT WITH SUCH
CONSTITUTION, STATUTE OR RULE OF PUBLIC POLICY, BUT THIS AGREEMENT SHALL BE
REFORMED AND CONSTRUED IN ANY SUCH JURISDICTION OR CASE AS IF SUCH INVALID,
INOPERATIVE OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN AND SUCH
PROVISION REFORMED SO THAT IT WOULD BE VALID, OPERATIVE AND ENFORCEABLE TO THE
MAXIMUM EXTENT PERMITTED IN SUCH JURISDICTION OR IN SUCH CASE.


 


24.5         MERGER.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE AND
TAKE THE PLACE OF ANY OTHER INSTRUMENTS PURPORTING TO BE AN AGREEMENT OF THE
PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF.

 

86

--------------------------------------------------------------------------------


 


24.6         FORMALITIES.  ANY AMENDMENT OR MODIFICATION OF THIS AGREEMENT MUST
BE IN WRITING SIGNED BY ALL PARTIES HERETO.  THIS AGREEMENT MAY BE EXECUTED IN
ONE OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL.


 


24.7         CONSENT TO JURISDICTION; NO JURY TRIAL.


 

(A)           EXCEPT AS PROVIDED IN SECTION 24.19, ALL ACTIONS AND PROCEEDINGS
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT SHALL BE BROUGHT, HEARD,
AND DETERMINED EXCLUSIVELY IN AN OTHERWISE APPROPRIATE FEDERAL OR STATE COURT
LOCATED WITHIN THE STATE OF MARYLAND.  EXCEPT AS PROVIDED IN SECTION 24.19, THE
PARTIES HEREBY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY MARYLAND FEDERAL
OR STATE COURT OF OTHERWISE COMPETENT JURISDICTION FOR THE PURPOSE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND (B) VOLUNTARILY
AND IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT BY WAY OF MOTION, DEFENSE, OR
OTHERWISE IN ANY SUCH ACTION OR PROCEEDING, ANY CLAIM OR DEFENSE THAT THEY ARE
NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH A COURT, THAT SUCH A COURT
LACKS PERSONAL JURISDICTION OVER ANY PARTY OR THE MATTER, THAT THE ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT OR IMPROPER FORUM, THAT THE VENUE
OF THE ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS AGREEMENT MAY NOT BE
ENFORCED IN OR BY SUCH A COURT.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MANNER PROVIDED BY LAW.

 

(B)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HERETO WAIVES ITS RIGHTS TO TRIAL BY JURY WITH RESPECT TO THIS AGREEMENT
OR MATTER ARISING IN CONNECTION HEREWITH.

 


24.8         PERFORMANCE ON BUSINESS DAYS.  IN THE EVENT THE DATE ON WHICH
PERFORMANCE OR PAYMENT OF ANY OBLIGATION OF A PARTY REQUIRED HEREUNDER IS OTHER
THAN A BUSINESS DAY, THE TIME FOR PAYMENT OR PERFORMANCE SHALL AUTOMATICALLY BE
EXTENDED TO THE FIRST BUSINESS DAY FOLLOWING SUCH DATE.


 


24.9         ATTORNEYS’ FEES.  IF ANY LAWSUIT OR ARBITRATION OR OTHER LEGAL
PROCEEDING ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF THIS
AGREEMENT, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM THE
OTHER PARTY THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON
APPEAL THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.

 

87

--------------------------------------------------------------------------------


 


24.10       SECTION AND OTHER HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT IN ANY WAY AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


24.11       DOCUMENTS.  THROUGHOUT THE TERM, OWNER AGREES TO FURNISH MANAGER
COPIES OF ALL NOTICES RELATING TO REAL AND PERSONAL PROPERTY TAXES AND INSURANCE
STATEMENTS, ALL FINANCING DOCUMENTS (INCLUDING NOTES AND MORTGAGES) RELATING TO
THE HOTELS AND SUCH OTHER DOCUMENTS PERTAINING TO THE HOTELS AS MANAGER MAY
REQUEST.


 


24.12       NO CONSEQUENTIAL DAMAGES.  EXCEPT AS MAY BE EXPRESSLY PROVIDED
HEREIN, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES SUFFERED BY THE OTHER AS THE RESULT OF A BREACH OF
THIS AGREEMENT.  TIME IS OF THE ESSENCE WITH RESPECT TO THIS AGREEMENT.


 


24.13       NO POLITICAL CONTRIBUTIONS.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, NO MONEY OR PROPERTY OF THE HOTELS SHALL BE PAID
OR USED OR OFFERED, NOR SHALL OWNER OR MANAGER DIRECTLY OR INDIRECTLY USE OR
OFFER, CONSENT OR AGREE TO USE OR OFFER, ANY MONEY OR PROPERTY OF THE HOTELS (I)
IN AID OF ANY POLITICAL PARTY, COMMITTEE OR ORGANIZATION, (II) IN AID OF ANY
CORPORATION, JOINT STOCK OR OTHER ASSOCIATION ORGANIZED OR MAINTAINED FOR
POLITICAL PURPOSES, (III) IN AID OF ANY CANDIDATE FOR POLITICAL OFFICE OR
NOMINATION FOR SUCH OFFICE, (IV) IN CONNECTION WITH ANY ELECTION, (V) FOR ANY
POLITICAL PURPOSE WHATEVER, OR (VI) FOR THE REIMBURSEMENT OR INDEMNIFICATION OF
ANY PERSON FOR ANY MONEY OR PROPERTY SO USED.


 


24.14       REIT QUALIFICATION.


 

(A)           MANAGER SHALL TAKE ALL COMMERCIALLY REASONABLE ACTIONS REASONABLY
REQUESTED BY OWNER OR PURCHASER FOR THE PURPOSE OF QUALIFYING PURCHASER’S RENTAL
INCOME FROM OWNER UNDER THE LEASE AS “RENTS FROM REAL PROPERTY” PURSUANT TO
SECTIONS 856(D)(2), 856(D)(8)(B) AND 856(D)(9) OF THE CODE.  MANAGER SHALL NOT
BE LIABLE IF SUCH REASONABLY REQUESTED ACTIONS, ONCE IMPLEMENTED, FAIL TO HAVE
THE DESIRED RESULT OF QUALIFYING PURCHASER’S RENTAL INCOME FROM OWNER UNDER THE
LEASE AS “RENTS FROM REAL PROPERTY” PURSUANT TO SECTIONS 856(D)(2), 856(D)(8)(B)
AND 856(D)(9) OF THE CODE.  THIS SECTION 24.14 SHALL NOT APPLY IN SITUATIONS
WHERE AN ADVERSE REGULATORY EVENT HAS OCCURRED; INSTEAD, SECTION 24.16 SHALL
APPLY IN SUCH AN INSTANCE.

 

88

--------------------------------------------------------------------------------


 

(B)           IN THE EVENT OWNER OR PURCHASER WISH TO INVOKE THE TERMS OF
SECTION 24.14(A), OWNER OR PURCHASER (AS APPROPRIATE) SHALL CONTACT MANAGER AND
THE PARTIES SHALL MEET WITH EACH OTHER TO DISCUSS THE RELEVANT ISSUES AND TO
DEVELOP A PLAN FOR IMPLEMENTING SUCH REASONABLY REQUESTED ACTIONS.

 

(C)           ANY ADDITIONAL OUT-OF-POCKET COSTS OR EXPENSES INCURRED BY MANAGER
IN COMPLYING WITH SUCH A REQUEST SHALL BE BORNE BY OWNER (AND SHALL NOT BE AN
OPERATING COST).  OWNER SHALL REIMBURSE MANAGER FOR SUCH EXPENSE OR COST
PROMPTLY, BUT NOT LATER THAN FIVE (5) BUSINESS DAYS AFTER SUCH EXPENSE OR COST
IS INCURRED.

 


24.15       FURTHER COMPLIANCE WITH SECTION 856(D) OF THE CODE.  ON THE INITIAL
HOTELS EFFECTIVE DATE AND THROUGHOUT THE TERM, MANAGER SHALL QUALIFY AS AN
“ELIGIBLE INDEPENDENT CONTRACTOR” AS DEFINED IN SECTION 856(D)(9)(A) OF THE
CODE.  TO THAT END, MANAGER:


 

(A)           SHALL NOT PERMIT WAGERING ACTIVITIES TO BE CONDUCTED AT OR IN
CONNECTION WITH ANY HOTEL BY ANY PERSON WHO IS ENGAGED IN THE BUSINESS OF
ACCEPTING WAGERS AND WHO IS LEGALLY AUTHORIZED TO ENGAGE IN SUCH BUSINESS AT OR
IN CONNECTION WITH SUCH HOTEL;

 

(B)           SHALL USE REASONABLE EFFORTS TO CAUSE EACH HOTEL TO QUALIFY AS A
“QUALIFIED LODGING FACILITY” UNDER SECTION 856(D)(9)(D) OF THE CODE;

 

(C)           SHALL NOT OWN, DIRECTLY OR INDIRECTLY OR CONSTRUCTIVELY (WITHIN
THE MEANING OF SECTION 856(D)(5) OF THE CODE), MORE THAN THIRTY FIVE PERCENT
(35%) OF THE SHARES OF HPT (WHETHER BY VOTE, VALUE OR NUMBER OF SHARES), AND
MANAGER SHALL OTHERWISE COMPLY WITH ANY REGULATIONS OR OTHER ADMINISTRATIVE OR
JUDICIAL GUIDANCE NOW OR HEREAFTER EXISTING UNDER SAID SECTION 856(D)(5) OF THE
CODE WITH RESPECT TO SUCH OWNERSHIP LIMITS; AND

 

(D)           SHALL BE ACTIVELY ENGAGED (OR SHALL, WITHIN THE MEANING OF SECTION
856(D)(9)(F) OF THE CODE, BE RELATED TO A PERSON THAT IS SO ACTIVELY ENGAGED) IN
THE TRADE OR BUSINESS OF OPERATING “QUALIFIED LODGING FACILITIES” (DEFINED
BELOW) FOR A PERSON WHO IS NOT A “RELATED PERSON” WITHIN THE MEANING OF SECTION
856(D)(9)(F) OF THE CODE WITH RESPECT TO HPT OR OWNER (“UNRELATED PERSONS”).  IN
ORDER TO MEET THIS REQUIREMENT, THE MANAGER AGREES THAT IT (OR ANY “RELATED
PERSON” WITH RESPECT TO MANAGER WITHIN THE MEANING OF SECTION 856(D)(9)(F) OF
THE CODE) (I) SHALL DERIVE AT LEAST TEN PERCENT (10%) OF BOTH ITS REVENUE AND
PROFIT FROM OPERATING “QUALIFIED LODGING FACILITIES” FOR

 

89

--------------------------------------------------------------------------------


 

Unrelated Persons and (ii) shall comply with any regulations or other
administrative or judicial guidance under Section 856(d)(9) of the Code with
respect to the amount of hotel management business with Unrelated Persons that
is necessary to qualify as an “eligible independent contractor” within the
meaning of such Code Section.

 

                                A “qualified lodging facility” is defined in
Section 856(d)(9)(D) of the Code and means a “lodging facility” (defined below),
unless wagering activities are conducted at or in connection with such facility
by any person who is engaged in the business of accepting wagers and who is
legally authorized to engage in such business at or in connection with such
facility.   A “lodging facility” is a hotel, motel or other establishment more
than one-half of the dwelling units in which are used on a transient basis, and
includes customary amenities and facilities operated as part of, or associated
with, the lodging facility so long as such amenities and facilities are
customary for other properties of a comparable size and class owned by other
owners unrelated to HPT.

 

(E)           MANAGER, WITHOUT THE PRIOR CONSENT OF OWNER, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD, SHALL NOT PERMIT OR SUFFER:

 

(I)  THE MANAGER TO FAIL TO BE A CORPORATION UNDER STATE LAW AND TAXABLE UNDER
THE CODE AS AN ASSOCIATION; OR

 

(II)  A DIRECT OR INDIRECT SUBSIDIARY OF MANAGER TO BECOME A LESSEE OF PROPERTY
OWNED BY PURCHASER OR ANY OF ITS AFFILIATES; OR

 

(III)  FOR SO LONG AS PURCHASER OR OWNER OR ANY AFFILIATE AS TO PURCHASER OR
OWNER SHALL SEEK TO QUALIFY AS A “REAL ESTATE INVESTMENT TRUST” UNDER THE CODE,
THE MANAGER TO BE REORGANIZED, RESTRUCTURED, COMBINED, MERGED OR AMALGAMATED
WITH ANY AFFILIATE (AS TO MANAGER) IN SUCH MANNER THAT ANY SUCH AFFILIATE WOULD,
OR IN PURCHASER’S OR OWNER’S REASONABLE JUDGMENT COULD, BE EXPECTED TO ADVERSELY
AFFECT (INCLUDING, E.G., BY APPLICATION OF ANY PERSON’S ACTUAL “DISREGARDED
ENTITY” STATUS UNDER THE CODE) THE STATUS THAT MANAGER HAS AS A CODE SECTION
856(D)(9)(A) “ELIGIBLE INDEPENDENT CONTRACTOR” AT A CODE SECTION 856(D)(9)(D)
“QUALIFIED LODGING FACILITY” OWNED OR LEASED BY PURCHASER OR OWNER.

 

90

--------------------------------------------------------------------------------


 


24.16       ADVERSE REGULATORY EVENT.


 

(A)           IN THE EVENT OF AN ADVERSE REGULATORY EVENT ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT, OWNER AND MANAGER SHALL WORK TOGETHER IN GOOD
FAITH TO AMEND THIS AGREEMENT TO ELIMINATE THE IMPACT OF SUCH ADVERSE REGULATORY
EVENT; PROVIDED, HOWEVER, MANAGER SHALL HAVE NO OBLIGATION TO MATERIALLY REDUCE
ITS RIGHTS OR MATERIALLY INCREASE ITS OBLIGATION UNDER THIS AGREEMENT, ALL TAKEN
AS A WHOLE, OR TO BEAR ANY OUT-OF-POCKET COSTS OR EXPENSES UNDER THIS SECTION
24.16.  MANAGER SHALL NOT BE LIABLE IF ANY SUCH AMENDMENT, ONCE OPERATIVE, FAILS
TO HAVE THE DESIRED RESULT OF ELIMINATING THE IMPACT OF AN ADVERSE REGULATORY
EVENT.

 

(B)           FOR PURPOSES OF THIS AGREEMENT, THE TERM “ADVERSE REGULATORY
EVENT” MEANS ANY TIME THAT A NEW LAW, STATUTE, ORDINANCE, CODE, RULE OR
REGULATION (BUT NOT AN ADMINISTRATIVE OR JUDICIAL RULING) IMPOSES, OR COULD
IMPOSE IN OWNER’S OR PURCHASER’S REASONABLE OPINION, ANY MATERIAL THREAT TO
HPT’S STATUS AS A “REAL ESTATE INVESTMENT TRUST” UNDER THE CODE OR TO THE
TREATMENT OF AMOUNTS PAID TO PURCHASER UNDER THE LEASE AS “RENTS FROM REAL
PROPERTY” UNDER SECTION 856(D) OF THE CODE.

 

(C)           OWNER OR PURCHASER SHALL PROMPTLY INFORM MANAGER OF ANY ADVERSE
REGULATORY EVENT OF WHICH IT IS AWARE AND WHICH IT BELIEVES LIKELY TO IMPAIR
COMPLIANCE OF ANY OF THE HOTELS WITH RESPECT TO THE AFOREMENTIONED SECTIONS OF
THE CODE.

 


24.17       COMMERCIAL LEASES.  MANAGER SHALL NOT ENTER INTO ANY SUBLEASE WITH
RESPECT TO ANY HOTEL (OR ANY PART THEREOF) UNLESS THE SAME HAS BEEN APPROVED BY
PURCHASER IN ITS SOLE AND ABSOLUTE DISCRETION; PROVIDED, HOWEVER, MANAGER MAY
SUBLEASE OR GRANT CONCESSIONS OR LICENSES TO SHOPS OR ANY OTHER SPACE AT A HOTEL
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS: (A) SUBLEASES AND CONCESSIONS ARE
FOR NEWSSTAND, GIFT SHOP, PARKING GARAGE, HEATH CLUB, RESTAURANT, BAR OR
COMMISSARY PURPOSES OR SIMILAR CONCESSIONS; (B) SUCH SUBLEASES AND CONCESSIONS
DO NOT HAVE A TERM IN EXCESS OF THE LESSER OF FIVE (5) YEARS OR THE REMAINING
TERM UNDER THIS AGREEMENT; (C) SUCH SUBLEASES AND CONCESSIONS DO NOT DEMISE, (I)
IN THE AGGREGATE, IN EXCESS OF TWO THOUSAND (2,000) SQUARE FEET OF ANY HOTEL, OR
(II) FOR ANY SINGLE SUBLEASE, IN EXCESS OF FIVE HUNDRED (500) SQUARE FEET OF ANY
HOTEL; (D) ANY SUCH SUBLEASE, LICENSE OR CONCESSION TO AN AFFILIATE OF A MANAGER
SHALL BE ON TERMS CONSISTENT WITH THOSE THAT WOULD BE REACHED THROUGH
ARMS-LENGTH NEGOTIATION; (E) FOR SO LONG AS PURCHASER OR ANY AFFILIATE OF
PURCHASER SHALL SEEK TO QUALIFY AS A REAL ESTATE INVESTMENT TRUST UNDER THE
CODE, ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY

 

91

--------------------------------------------------------------------------------


 

notwithstanding, Manager shall not sublet or otherwise enter into any agreement
with respect to a Hotel on any basis such that in the opinion of the Owner the
rental or other fees to be paid by any sublessee thereunder would be based, in
whole or in part, on either (i) the income or profits derived by the business
activities of such sublessee, or (ii) any other formula such that any portion of
such sublease rental would fail to qualify as “rents from real property” within
the meaning of Section 865(d) of the Code or any similar or successor provision
thereto; (f) such lease or concession will not violate or affect any Legal
Requirement or Insurance Requirement; (g) Manager shall obtain or cause the
subtenant to obtain such additional insurance coverage applicable to the
activities to be conducted in such subleased space as Owner and any mortgagee
under an Authorized Mortgage may reasonably require; and (h) not less than
twenty (20) days prior to the date on which Manager proposes to enter into any
sublease or concession, Manager shall provide a copy thereof to Owner.


 


24.18       NONLIABILITY OF TRUSTEES.  EACH DECLARATION OF TRUST ESTABLISHING
EACH ENTITY COMPRISING PURCHASER, A COPY OF WHICH, TOGETHER WITH ALL AMENDMENTS
THERETO (EACH, A “DECLARATION”), IS DULY FILED WITH THE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT, AND MANAGER
HEREBY AGREES THAT, THE NAMES “HPT IHG PROPERTIES TRUST” AND “HPTSHC PROPERTIES
TRUST” REFER TO THE TRUSTEES UNDER THE APPLICABLE DECLARATION COLLECTIVELY AS
TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF ANY ENTITY COMPRISING PURCHASER SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY SUCH ENTITY FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION OF, OR CLAIM AGAINST,
SUCH ENTITY.  ALL PERSONS DEALING WITH ANY ENTITY COMPRISING PURCHASER, IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITY FOR THE PAYMENT OF ANY SUM OR
THE PERFORMANCE OF ANY OBLIGATION.


 


24.19       ARBITRATION.


 

(A)           WHENEVER IN THIS AGREEMENT IT IS PROVIDED THAT A DISPUTE IS TO BE
RESOLVED BY AN ARBITRATION, SUCH DISPUTE SHALL BE FINALLY RESOLVED PURSUANT TO
AN ARBITRATION BEFORE A PANEL OF THREE (3) ARBITRATORS WHO WILL CONDUCT THE
ARBITRATION PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  UNLESS OTHERWISE MUTUALLY
AGREED BY OWNER AND MANAGER, THE ARBITRATION PROCEEDINGS WILL BE CONDUCTED IN
NEW YORK, NEW YORK.  ALL ARBITRATORS APPOINTED BY OR ON BEHALF OF EITHER PARTY
SHALL BE INDEPENDENT PERSONS WITH RECOGNIZED EXPERTISE IN THE OPERATION

 

92

--------------------------------------------------------------------------------


 

OF HOTELS OF SIMILAR SIZE AND CLASS AS THE HOTELS WITH NOT LESS THAN FIVE (5)
YEARS’ EXPERIENCE IN THE HOTEL INDUSTRY.  THE PARTY DESIRING ARBITRATION WILL
GIVE WRITTEN NOTICE TO THAT EFFECT TO THE OTHER PARTY, SPECIFYING IN SUCH NOTICE
THE NAME, ADDRESS AND PROFESSIONAL QUALIFICATIONS OF THE PERSON DESIGNATED AS
ARBITRATOR ON ITS BEHALF.  WITHIN FIFTEEN (15) DAYS AFTER SERVICE OF SUCH
NOTICE, THE OTHER PARTY WILL GIVE WRITTEN NOTICE TO THE PARTY DESIRING SUCH
ARBITRATION SPECIFYING THE NAME, ADDRESS AND PROFESSIONAL QUALIFICATIONS OF THE
PERSON DESIGNATED TO ACT AS ARBITRATOR ON ITS BEHALF.  THE TWO ARBITRATORS WILL,
WITHIN FIFTEEN (15) DAYS THEREAFTER, SELECT A THIRD, NEUTRAL ARBITRATOR.  AS
SOON AS POSSIBLE AFTER THE SELECTION OF THE THIRD ARBITRATOR, AND NO LATER THAN
FIFTEEN (15) DAYS THEREAFTER, THE PARTIES WILL SUBMIT THEIR POSITIONS ON EACH
DISPUTED ITEM IN WRITING TO THE THREE ARBITRATORS.  THE DECISION OF THE
ARBITRATORS SO CHOSEN SHALL BE GIVEN WITHIN A PERIOD OF TWENTY (20) DAYS AFTER
THE APPOINTMENT OF SUCH THIRD ARBITRATOR.  THE ARBITRATORS MUST, BY MAJORITY
VOTE, AGREE UPON AND APPROVE THE SUBSTANTIVE POSITION OF EITHER OWNER OR MANAGER
WITH RESPECT TO EACH DISPUTED ITEM, AND ARE NOT AUTHORIZED TO AGREE UPON OR
IMPOSE ANY OTHER SUBSTANTIVE POSITION WHICH HAS NOT BEEN PRESENTED TO THE
ARBITRATORS BY MANAGER OR OWNER.  IT IS THE INTENTION OF THE PARTIES THAT THE
ARBITRATORS RULE ONLY ON THE SUBSTANTIVE POSITIONS SUBMITTED TO THEM BY THE
PARTIES AND THE ARBITRATORS ARE NOT AUTHORIZED TO RENDER RULINGS WHICH ARE A
COMPROMISE AS TO ANY SUCH SUBSTANTIVE POSITION.  A DECISION IN WHICH ANY TWO (2)
ARBITRATORS SO APPOINTED AND ACTING HEREUNDER CONCUR IN WRITING WITH RESPECT TO
EACH DISPUTED ITEM SHALL IN ALL CASES BE BINDING AND CONCLUSIVE UPON OWNER AND
MANAGER AND A COPY OF SAID DECISION SHALL BE FORWARDED TO THE PARTIES.  THE
PARTIES WILL REQUEST THAT THE ARBITRATORS ASSESS THE COSTS AND EXPENSES OF THE
ARBITRATION AND THEIR FEES AGAINST THE PARTIES BASED ON A FINDING AS TO WHICH
PARTIES’ SUBSTANTIVE POSITIONS WERE NOT UPHELD.  OTHERWISE THE FEES AND EXPENSES
OF THE ARBITRATION WILL BE TREATED AS AN OPERATING COST UNLESS OTHERWISE
DETERMINED BY THE ARBITRATORS.

 

(B)           IF THE PARTY RECEIVING A REQUEST FOR ARBITRATION FAILS TO APPOINT
ITS ARBITRATOR WITHIN THE TIME ABOVE SPECIFIED, OR IF THE TWO ARBITRATORS SO
SELECTED CANNOT AGREE ON THE SELECTION OF THE THIRD ARBITRATOR WITHIN THE TIME
ABOVE SPECIFIED, THEN EITHER PARTY, ON BEHALF OF BOTH PARTIES, MAY REQUEST SUCH
APPOINTMENT OF SUCH SECOND OR THIRD ARBITRATOR, AS THE CASE MAY BE, BY
APPLICATION TO ANY JUDGE OF ANY COURT IN NEW YORK COUNTY, NEW YORK OF COMPETENT
JURISDICTION UPON TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER PARTY OF SUCH
INTENT.

 

93

--------------------------------------------------------------------------------


 

(C)           IF THERE SHALL BE A DISPUTE WITH RESPECT TO WHETHER A PARTY HAS
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED ITS CONSENT WITH RESPECT TO A
MATTER FOR WHICH SUCH PARTY HAS AGREED HEREIN NOT TO UNREASONABLY WITHHOLD ITS
CONSENT, SUCH DISPUTE SHALL BE RESOLVED BY ARBITRATION.

 

(D)           ANY DISPUTES UNDER SECTIONS 2.1 OR 7.6 SHALL BE RESOLVED BY
ARBITRATION; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, OWNER SHALL BE
ENTITLED TO SEEK AND OBTAIN INJUNCTIVE AND OTHER EQUITABLE RELIEF IF IT BELIEVES
THERE HAS BEEN A BREACH OF MANAGER’S OBLIGATION UNDER EITHER OF SAID SECTIONS.

 


24.20       ESTOPPEL CERTIFICATES.  EACH PARTY TO THIS AGREEMENT SHALL AT ANY
TIME AND FROM TIME TO TIME, UPON NOT LESS THAN FIFTEEN (15) DAYS’ PRIOR NOTICE
FROM THE OTHER PARTY, EXECUTE, ACKNOWLEDGE AND DELIVER TO SUCH OTHER PARTY, OR
TO ANY THIRD PARTY SPECIFIED BY SUCH OTHER PARTY, A STATEMENT IN WRITING:  (A)
CERTIFYING THAT THIS AGREEMENT IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF
THERE HAVE BEEN MODIFICATIONS, THAT THE SAME, AS MODIFIED, IS IN FULL FORCE AND
EFFECT AND STATING THE MODIFICATIONS); (B) STATING WHETHER OR NOT TO THE BEST
KNOWLEDGE OF THE CERTIFYING PARTY (I) THERE IS A CONTINUING DEFAULT BY THE
NON-CERTIFYING PARTY IN THE PERFORMANCE OR OBSERVANCE OF ANY COVENANT, AGREEMENT
OR CONDITION CONTAINED IN THIS AGREEMENT, OR (II) THERE SHALL HAVE OCCURRED ANY
EVENT WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME OR BOTH, WOULD BECOME
SUCH A DEFAULT, AND, IF SO, SPECIFYING EACH SUCH DEFAULT OR OCCURRENCE OF WHICH
THE CERTIFYING PARTY MAY HAVE KNOWLEDGE; (C) STATING THE DATE TO WHICH
DISTRIBUTIONS OF OPERATING PROFITS HAVE BEEN MADE; AND (D) STATING SUCH OTHER
INFORMATION AS THE NON-CERTIFYING PARTY MAY REASONABLY REQUEST.  SUCH STATEMENT
SHALL BE BINDING UPON THE CERTIFYING PARTY AND MAY BE RELIED UPON BY THE
NON-CERTIFYING PARTY AND/OR SUCH THIRD PARTY SPECIFIED BY THE NON-CERTIFYING
PARTY AS AFORESAID, INCLUDING, WITHOUT LIMITATION ITS AND ITS AFFILIATES’
LENDERS AND ANY PROSPECTIVE PURCHASER OR MORTGAGEE OF ANY HOTEL.


 


24.21       CONFIDENTIALITY.


 

(A)           THE PARTIES HERETO AGREE THAT THE MATTERS SET FORTH IN THIS
AGREEMENT AND THE INFORMATION PROVIDED PURSUANT TO THE TERMS HEREOF ARE STRICTLY
CONFIDENTIAL AND EACH PARTY WILL MAKE EVERY EFFORT TO ENSURE THAT THE
INFORMATION IS NOT DISCLOSED TO ANY OUTSIDE PERSON OR ENTITIES (INCLUDING THE
PRESS) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY EXCEPT AS MAY BE
REQUIRED BY LAW AND AS MAY BE REASONABLY NECESSARY TO OBTAIN LICENSES, PERMITS,
AND OTHER PUBLIC APPROVALS NECESSARY FOR THE REFURBISHMENT OR OPERATION OF THE
HOTELS, OR IN CONNECTION WITH

 

94

--------------------------------------------------------------------------------


 

FINANCING, PROPOSED FINANCING, SALE OR PROPOSED SALE OR AS MAY BE REQUIRED
PURSUANT TO ANY GROUND LEASE OF THE HOTELS.

 

(B)           NO REFERENCE TO MANAGER OR TO ANY OF ITS AFFILIATES WILL BE MADE
IN ANY PROSPECTUS, PRIVATE PLACEMENT MEMORANDUM, OFFERING CIRCULAR OR OFFERING
DOCUMENTATION RELATED THERETO (COLLECTIVELY REFERRED TO AS THE “PROSPECTUS”),
ISSUED BY OWNER OR ANY OF ITS AFFILIATES, WHICH IS DESIGNATED TO INTEREST
POTENTIAL INVESTORS IN A HOTEL, UNLESS MANAGER HAS PREVIOUSLY RECEIVED A COPY OF
ALL SUCH REFERENCES.  HOWEVER, REGARDLESS OF WHETHER MANAGER DOES OR DOES NOT SO
RECEIVE A COPY OF ALL SUCH REFERENCES, NEITHER MANAGER NOR ANY OF ITS AFFILIATES
WILL BE DEEMED A SPONSOR OF THE OFFERING DESCRIBED IN THE PROSPECTUS, NOR WILL
IT HAVE ANY RESPONSIBILITY FOR THE PROSPECTUS, AND THE PROSPECTUS WILL SO
STATE.  UNLESS MANAGER AGREES IN ADVANCE, THE PROSPECTUS WILL NOT INCLUDE ANY
TRADEMARK, SYMBOLS, LOGOS OR DESIGNS OF MANAGER OR ANY OF ITS AFFILIATES.

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE PARTIES (AND EACH EMPLOYEE, REPRESENTATIVE, OR OTHER AGENT OF THE
PARTIES) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF ANY KIND,
THE TAX TREATMENT AND TAX STRUCTURE OF THE TRANSACTION, AND ALL MATERIALS OF ANY
KIND (INCLUDING OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO THE
TAXPAYER RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE; PROVIDED, HOWEVER,
THAT NEITHER PARTY (NOR ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT THEREOF) MAY
DISCLOSE ANY INFORMATION THAT IS NOT NECESSARY TO UNDERSTANDING THE TAX
TREATMENT AND TAX STRUCTURE OF THE TRANSACTION (INCLUDING THE IDENTITY OF THE
PARTIES AND ANY INFORMATION THAT COULD LEAD ANOTHER TO DETERMINE THE IDENTITY OF
THE PARTIES), OR ANY OTHER INFORMATION TO THE EXTENT THAT SUCH DISCLOSURE COULD
RESULT IN A VIOLATION OF ANY FEDERAL OR STATE SECURITIES LAW.

 


24.22       HOTEL WARRANTIES.  MANAGER SHALL BE ENTITLED TO, AND SHALL, ENFORCE
IN THE NAME OF OWNER, ITS AFFILIATES OR ANY  OF MANAGER’S AFFILIATES, ANY
WARRANTIES HELD BY OWNER OR SUCH AFFILIATES WITH RESPECT TO THE HOTELS OR ANY
PORTION THEREOF.


 


24.23       BUCKHEAD HOTEL.  THE FOLLOWING TERMS SHALL APPLY TO THE BUCKHEAD
HOTEL:


 

(A)           THE TERM TERMINATED WITH RESPECT TO THE BUCKHEAD HOTEL ON THE
BUCKHEAD TERMINATION DATE.

 

(B)           ALL POST-CLOSING ADJUSTMENTS TO CLOSING ADJUSTMENTS UNDER THE
BUCKHEAD CONTRACT WERE FOR THE ACCOUNT OF MANAGER.  ACCORDINGLY, MANAGER SHALL
BE ENTITLED TO ANY AMOUNTS PAYABLE BY

 

95

--------------------------------------------------------------------------------


 

THE BUYER THEREUNDER ON ACCOUNT OF SUCH ADJUSTMENTS AND SHALL PAY (OUT OF ITS
OWN FUNDS) ANY SUCH ADJUSTMENTS DUE TO SUCH BUYER.

 

(C)           MANAGER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER FROM AND
AGAINST ANY AND ALL CLAIMS, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) RELATING TO (A) SUCH BUYER FAILING TO PERFORM THE
OBLIGATIONS UNDER THE OPERATING AGREEMENTS (AS DEFINED IN THE BUCKHEAD CONTRACT)
ASSUMED BY IT AND (B) THE BUCKHEAD HOTEL FOR WHICH MANAGER IS RESPONSIBLE UNDER
THIS AGREEMENT (DETERMINED WITHOUT REGARD TO ANY TERMINATION HEREOF IN ITS
ENTIRETY OR IN PART).

 

(D)           MANAGER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS OWNER AND HPTSHC
FROM AND AGAINST ANY AND ALL CLAIMS, COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) ARISING FROM OR IN CONNECTION WITH ANY
CLAIM BY SUCH BUYER RELATING TO ANY MATTER FOR WHICH MANAGER IS RESPONSIBLE
UNDER THE BUCKHEAD CONTRACT OR THIS AGREEMENT (DETERMINED WITHOUT REGARD TO ANY
TERMINATION HEREOF IN ITS ENTIRETY OR IN PART).

 


24.24       INDEPENDENT COVENANTS.  THE OBLIGATIONS OF EACH PARTY HEREUNDER
SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND AGREEMENTS.

 

96

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement effective as of the day and year first above written.

 

OWNER:

 

 

 

HPT TRS IHG-1, INC.

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

Title: Vice President

 

 

 

 

 

MANAGER:

 

 

 

 

 

INTERCONTINENTAL HOTELS GROUP
RESOURCES, INC.

 

 

 

By:

/s/ Robert J. Chitty

 

 

Name: Robert J. Chitty

 

Title: Vice President

 

97

--------------------------------------------------------------------------------


 

Each of the parties comprising Purchaser in consideration of good and valuable
consideration, joins in the foregoing Agreement to evidence its agreement to be
bound by the terms of Sections 2.7, 2.8, 2.9, and 4.1 through and including 4.7
and Articles 15 and 16 thereof, in each case to the extent applicable to it,
subject to the terms of Section 24.18.

 

 

PURCHASER:

 

 

 

HPT IHG PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

Title: President

 

 

 

 

 

HPTSHC PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

Title: President

 

98

--------------------------------------------------------------------------------


 

 

THE FOLLOWING EXHIBITS HAVE BEEN OMITTED AND WILL BE SUPPLEMENTALLY FURNISHED TO
THE SECURITIES AND EXCHANGE COMMISSION UPON REQUEST:

 

Exhibit

 

Document

 

 

A-1 – A-16

The Initial Sites

A-17 – A-30

The Expansion Sites

 

 

A-31

The Parsippany Site

 

 

B

Opening Dates

 

 

C

Allocations of Owner’s Priority

 

 

D

Restricted Area

 

 

E

Waiver of Brand Standards for the

 

Expansion Hotels

F

Condition of the Expansion Hotels

 

 

G

The Buckhead Site

 

i

--------------------------------------------------------------------------------